Exhibit 10.37

EXECUTION VERSION

 

 

 

LOAN AND SECURITY AGREEMENT

Dated as of August 13, 2015

Among

CHESTNUT HILL FUNDING LLC,

as the Borrower

CAPITAL ONE, NATIONAL ASSOCIATION,

as the Administrative Agent, Hedge Counterparty, Lead Arranger and Sole
Bookrunner

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY
HERETO,

as the Lenders

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,

as the Lender Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Collateral Agent, Account Bank and Collateral Custodian

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.    DEFINITIONS    Section 1.01   Certain Defined
Terms      2    Section 1.02   Other Terms      48    Section 1.03   Computation
of Time Periods      48    Section 1.04   Instruction by Borrower Advisors     
48    Section 1.05   Interpretation      48    ARTICLE II.    THE FACILITY   
Section 2.01   Variable Funding Note and Advances      49    Section 2.02  
Procedure for Advances      50    Section 2.03   Yield and Non-Usage Fees     
52    Section 2.04   Remittance Procedures      52    Section 2.05  
Instructions to the Collateral Agent and the Account Bank      56    Section
2.06   Borrowing Base Deficiency Payments      57    Section 2.07  
Discretionary Sales, Substitutions, Lien Release Dividends, Purchases      58   
Section 2.08   Payments and Computations, Etc.      62    Section 2.09  
Increased Costs; Capital Adequacy      63    Section 2.10   Taxes      64   
Section 2.11   Assignment of Certain Documents      67    Section 2.12   Grant
of a Security Interest      67    Section 2.13   Evidence of Debt      67   
Section 2.14   Survival of Representations and Warranties      68    Section
2.15   Release of Loans      68    Section 2.16   [Reserved.]      69    Section
2.17   Repayment; Reduction of Commitments      69    Section 2.18   Collections
and Allocations      70    Section 2.19   Reinvestment of Principal Collections
     72    Section 2.20   Commitment Increases and Joinder of New Lenders     
73    Section 2.21   Defaulting Lenders      73    ARTICLE III.    CONDITIONS
PRECEDENT    Section 3.01   Conditions Precedent to Effectiveness      74   
Section 3.02   Conditions Precedent to All Advances      78    Section 3.03  
Advances Do Not Constitute a Waiver      80   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV.    REPRESENTATIONS AND WARRANTIES    Section 4.01   Representations
and Warranties of the Borrower      80    Section 4.02   Representations and
Warranties of the Borrower Relating to the Agreement and the Collateral
Portfolio      88    Section 4.03   Representations and Warranties of the
Collateral Agent      89    Section 4.04   Representations and Warranties of
each Lender      89    Section 4.05   Representations and Warranties of the
Collateral Custodian      89    ARTICLE V.    GENERAL COVENANTS    Section 5.01
  Affirmative Covenants of the Borrower      90    Section 5.02   Negative
Covenants of the Borrower      99    Section 5.03   Affirmative Covenants of the
Collateral Agent      102    Section 5.04   Negative Covenants of the Collateral
Agent      102    Section 5.05   Affirmative Covenants of the Collateral
Custodian      102    Section 5.06   Negative Covenants of the Collateral
Custodian      103    ARTICLE VI.    ADMINISTRATION AND SERVICING OF CONTRACTS
   Section 6.01   [Reserved]      103    Section 6.02   Collateral Management
Duties      103    Section 6.03   Authorization of the Collateral Manager     
103    Section 6.04   Collection of Payments; Accounts      104    Section 6.05
  Management of REO Assets      105    Section 6.06   [Reserved]      106   
Section 6.07   Reports to the Administrative Agent; Account Statements;
Servicing Information      106    Section 6.08   Annual Statement as to
Compliance      108    Section 6.09   Annual Independent Public Accountant’s
Review of Collateral Management Reports      109    Section 6.10   [Reserved]   
  109    Section 6.11   Facility Amortization Events      109   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII.    EVENTS OF DEFAULT    Section 7.01   Events of Default      111
   Section 7.02   Additional Remedies of the Administrative Agent      115   
ARTICLE VIII.    INDEMNIFICATION    Section 8.01   Indemnities by the Borrower
     117    Section 8.02   Notices      118    Section 8.03   Legal Proceedings
     118    Section 8.04   After-Tax Basis      119    ARTICLE IX.    THE
ADMINISTRATIVE AGENT AND LENDER AGENTS    Section 9.01   The Administrative
Agent      119    Section 9.02   The Lender Agents      124    Section 9.03  
Non-Receipt of Funds by the Administrative Agent      126    ARTICLE X.   
COLLATERAL AGENT    Section 10.01   Designation of Collateral Agent      126   
Section 10.02   Duties of Collateral Agent      127    Section 10.03   Merger or
Consolidation      129    Section 10.04   Collateral Agent Compensation      129
   Section 10.05   Collateral Agent Removal      129    Section 10.06  
Limitation on Liability      130    Section 10.07   Collateral Agent Resignation
     131    ARTICLE XI.    COLLATERAL CUSTODIAN    Section 11.01   Designation
of Collateral Custodian      132    Section 11.02   Duties of Collateral
Custodian      132    Section 11.03   Merger or Consolidation      134   
Section 11.04   Collateral Custodian Compensation      135    Section 11.05  
Collateral Custodian Removal      135    Section 11.06   Limitation on Liability
     135   

 

-iii-



--------------------------------------------------------------------------------

Section 11.07   Collateral Custodian Resignation      136    Section 11.08  
Release of Documents      137    Section 11.09   Return of Required Loan
Documents      138    Section 11.10  

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Due Diligence on the Borrower Advisors

     138    Section 11.11   Bailment      138    ARTICLE XII.    MISCELLANEOUS
   Section 12.01   Amendments and Waivers      139    Section 12.02   Notices,
Etc.      140    Section 12.03   No Waiver; Remedies      140    Section 12.04  
Binding Effect; Assignability; Multiple Lenders      141    Section 12.05   Term
of This Agreement      142    Section 12.06   GOVERNING LAW; JURY WAIVER     
142    Section 12.07   Costs, Expenses and Taxes      143    Section 12.08   No
Proceedings      144    Section 12.09   Recourse Against Certain Parties     
144    Section 12.10   Execution in Counterparts; Severability; Integration     
146    Section 12.11   Consent to Jurisdiction; Service of Process      146   
Section 12.12   Characterization of Conveyances Pursuant to the Purchase and
Sale Agreement      146    Section 12.13   Confidentiality      148    Section
12.14   Non-Confidentiality of Tax Treatment      149    Section 12.15   Waiver
of Set Off      149    Section 12.16   Headings and Exhibits      149    Section
12.17   Ratable Payments      150    Section 12.18   Failure of Borrower or
Collateral Manager to Perform Certain Obligations      150    Section 12.19  
Power of Attorney      150    Section 12.20   Permitted Equityholder Transaction
     150    Section 12.21   Limitation on Liability      151   

 

-iv-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

EXHIBITS

 

EXHIBIT A   Form of Approval Notice EXHIBIT B   Form of Borrowing Base
Certificate EXHIBIT C   Form of Disbursement Request EXHIBIT D   Form of Joinder
Supplement EXHIBIT E   Form of Notice of Borrowing EXHIBIT F   Form of Notice of
Prepayment (Reduction of Advances Outstanding) EXHIBIT G   Form of Notice of
Reduction (Reduction of Maximum Facility Amount) EXHIBIT H   Form of Variable
Funding Note EXHIBIT I   Form of Certificate of Closing Attorneys EXHIBIT J  
Form of Collateral Management Report EXHIBIT K   Form of Collateral Manager
Certificate (Collateral Management Report) EXHIBIT L   Form of Release of
Required Loan Documents EXHIBIT M   Form of Transferee Letter EXHIBIT N   Form
of Officer’s Certificate (Solvency) EXHIBIT O   Form of Notice and Request for
Consent to Lien Release Dividend EXHIBIT P   Form of Static Pool Report

SCHEDULES

 

SCHEDULE I   Prior Names, Tradenames, Fictitious Names and “Doing Business As”
Names SCHEDULE II   Agreed-Upon Procedures For Independent Public Accountants
SCHEDULE III   Moody’s Industry Classification Group List

ANNEXES

 

ANNEX A   Addresses for Notices ANNEX B   Commitments ANNEX C   Calculated
Applicable Spread

 

-v-



--------------------------------------------------------------------------------

THIS LOAN AND SECURITY AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of
August 13, 2015, among:

(1) CHESTNUT HILL FUNDING LLC, a Delaware limited liability company (together
with its successors and assigns in such capacity, the “Borrower”);

(2) EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO (together with
its respective successors and assigns in such capacity, each a “Conduit Lender”
and collectively, the “Conduit Lenders”);

(3) EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO (together
with its respective successors and assigns in such capacity, each an
“Institutional Lender”, collectively, the “Institutional Lenders” and, together
with the Conduit Lenders, the “Lenders”);

(4) EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO (together with its
respective successors and assigns in such capacity, each a “Lender Agent” and
collectively, the “Lender Agents”);

(5) CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (together with
its successors and assigns in such capacity, the “Administrative Agent”), as
Hedge Counterparty, as Lead Arranger and as Sole Bookrunner; and

(6) WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent (together
with its successors and assigns in such capacity, the “Collateral Agent”), the
Account Bank (as defined herein) and the Collateral Custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”).

PRELIMINARY STATEMENT

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
under the Variable Funding Note(s) from time to time in an aggregate principal
amount not to cause a Borrowing Base Deficiency. The proceeds of the Advances
will be used to finance the Borrower’s purchase of Eligible Loans either
(i) from the Seller pursuant to the Purchase and Sale Agreement between the
Borrower and the Seller or (ii) that the Borrower funds or acquires from a third
party seller as approved by the Administrative Agent in accordance herewith.
Accordingly, the parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

Section 1.01 Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.01.

(b) As used in this Agreement and the exhibits, schedules and annexes thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

“Account Bank” means Wells Fargo, in its capacity as the “Securities
Intermediary” pursuant to the Securities Account Control Agreement.

“Action” has the meaning assigned to that term in Section 8.03.

“Additional Amount” has the meaning assigned to that term in Section 2.10(a).

“Adjusted Borrowing Value” means for any Eligible Loan on any date of
determination, an amount equal to the Assigned Value of such Eligible Loan at
such time multiplied by the Outstanding Balance of such Loan; provided that the
parties hereby agree that the Adjusted Borrowing Value of any Loan that is no
longer an Eligible Loan shall be zero.

“Administrative Agent” means Capital One, National Association, in its capacity
as administrative agent for the Lender Agents, together with its successors and
assigns, including any successor appointed pursuant to Article IX.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent, in which the related assignee Lender shall
designate one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliate and their related parties or their respective securities) will be made
available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

“Advance Date” means, with respect to any Advance, the date on which such
Advance is made.

 

-2-



--------------------------------------------------------------------------------

“Advance Rate” means, for each Eligible Loan, the following percentage for the
applicable type of Loan (such type to be determined as of the Cut-Off Date of
such Loan and set forth on the related Approval Notice):

 

Loan Type

   Advance Rate  

Broadly Syndicated Loan

     75.0 % 

Large Middle Market Loan

     70.0 % 

Traditional Middle Market Loan

     67.5 % 

Last Out Loan

     60.0 % 

Second Lien Loan

     25.0 % 

Unsecured Loan

     25.0 % 

“Advances Outstanding” means, on any date, the aggregate principal amount of all
Advances outstanding on such date, after giving effect to all repayments of
Advances and the making of new Advances on such date.

“Advisory Agreements” means (i) the Collateral Advisor Agreement and (ii) the
Investment Sub-Advisory Agreement between the Collateral Advisor and the
Collateral Sub-Advisor.

“Affected Party” has the meaning assigned to that term in Section 2.09(a).

“Affiliate” means, when used with respect to a Person, any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control” means, when used with respect to any
specified Person, the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided, that for purposes of determining whether
any Loan is an Eligible Loan, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor.

“Aggregate Notional Amount” shall mean, with respect to any date of
determination, an amount equal to the sum of the notional amounts or equivalent
amounts of all outstanding Hedging Agreements, Replacement Hedging Agreements
and Qualified Substitute Arrangements, each as of such date of determination.

“Aggregate Unfunded Exposure Amount” means, on any date of determination, the
sum of the Unfunded Exposure Amounts of all Loans owned by the Borrower.

“Aggregate Unfunded Exposure Equity Amount”: On any date of determination, the
sum of the Unfunded Exposure Equity Amounts of all Eligible Loans included in
the Collateral Portfolio.

 

-3-



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned in the preamble hereto.

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

“Applicable Spread” means the higher of (x) 2.15% and (y) the “Calculated
Applicable Spread” determined pursuant to Annex C hereto; provided that the
Applicable Spread shall be increased by 2.00% after the occurrence and during
the continuance of an Event of Default.

“Approval Notice” means, with respect to any Eligible Loan, the written notice,
in substantially the form attached hereto as Exhibit A, evidencing the approval
by the Administrative Agent, in its sole discretion, of the acquisition of such
Eligible Loan by the Borrower.

“Approval Right” has the meaning assigned to that term in Section 3.02(c).

“Approved Broker Dealer” means each of ABN Amro, Bank of America Merrill Lynch,
The Bank of New York Company, Inc., Barclays, BNP Paribas SA, Citigroup, Inc.,
Credit Suisse, Deutsche Bank AG, The Goldman Sachs Group, Inc., HSBC, JPMorgan
Chase & Co., Macquarie, Mitsubishi, Morgan Stanley, Royal Bank of Canada, The
Royal Bank of Scotland Group plc, Societe Generale, Suntrust, UBS and Wells
Fargo.

“Approved Valuation Firm” means each of Duff & Phelps Corp., FTI Consulting,
Inc., Houlihan Lokey Howard & Zukin, Lincoln International LLC, Valuation
Research Corporation, American Appraisal Associates, Inc., Deloitte LLP, Ernst &
Young, LLP, KPMG, Sterling Valuation Group, Murray Devine & Co. and any other
nationally recognized accounting firm or valuation firm as approved by the
Administrative Agent in its sole discretion.

“Asset Coverage Ratio” means, with respect to the Collateral Manager, the ratio,
determined on a consolidated basis, without duplication, and in accordance with
GAAP as required by and in accordance with, the 1940 Act as affected by any
orders of the Securities and Exchange Commission issued to the Collateral
Manager, to be determined by the Board of Directors of the Collateral Manager
and reviewed by its auditors, of (a) the fair market value of the total assets
of the Collateral Manager and its Subsidiaries less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of the Collateral Manager and
its Subsidiaries, to (b) the aggregate amount of Indebtedness of the Collateral
Manager and its Subsidiaries; provided, that the calculation of the Asset
Coverage Ratio shall not include Subsidiaries that are not required to be
included in consolidated reports by the 1940 Act (which includes any subsidiary
licensed by the Small Business Administration to operate under the Small
Business Investment Act of 1958).

 

-4-



--------------------------------------------------------------------------------

“Assigned Value”:

(a) With respect to each Loan, as of the related Cut-Off Date, the least of
(i) the value of such Loan (expressed as a percentage of par) as determined by
the Administrative Agent in its sole discretion, (ii) the Purchase Price of such
Loan and (iii) 100%. The “Assigned Value” of any Loan may not be adjusted absent
a Value Adjustment Event with respect to such Loan;

(b) if a Value Adjustment Event of the type described in clauses (a), (b) or
(h) of the definition thereof with respect to such Loan occurs or if the
Borrower does not elect to purchase a Loan to be included in the Collateral
Portfolio pursuant to the terms of Section 6.04(a) hereof, the “Assigned Value”
of such Loan will, automatically and without any action by the Administrative
Agent, be zero;

(c) if a Value Adjustment Event not described in clause (b) hereof with respect
to such Loan occurs, the “Assigned Value” of such Loan may be amended by the
Administrative Agent in its sole discretion and the value of such Loan
(expressed as a percentage of par) shall be determined by the Administrative
Agent in its sole discretion as of the date of the relevant Value Adjustment
Event. The amended Assigned Value of each Loan shall be communicated by the
Administrative Agent to the Borrower, the Collateral Manager, the Collateral
Custodian and the Lenders pursuant to an Assigned Value Notice; and

(d) if the Borrower or the Collateral Manager disagrees with the Administrative
Agent’s determination of the “Assigned Value” of such Loan pursuant to clause
(a)(i) or (c) above, it may provide written notice of such objection to the
Administrative Agent. Upon receipt of such notice, the Administrative Agent
agrees to reconsider such “Assigned Value” in its sole discretion following
consultation with the Borrower or the Collateral Manager, as applicable.

“Assigned Value Notice”: A written notice (which may be sent by e-mail)
delivered by the Administrative Agent to the Borrower, the Collateral Manager,
the Lenders and the Collateral Custodian specifying the value of a Loan
determined in accordance with terms of the definition of “Assigned Value” in
this Section 1.1.

“Authorized Person” means, with respect to any Person, any other duly authorized
Person by appropriate organizational process (a copy of which has been delivered
to the Administrative Agent) to whom, with respect to a particular matter, such
matter is referred because of such Person’s knowledge of and familiarity with
the particular subject, and in the case of the Collateral Agent and Collateral
Custodian, having direct responsibility for the administration of this
Transaction.

“Available Collections” means all cash collections and other cash proceeds with
respect to any Loan, including, without limitation, all Principal Collections,
all Interest Collections, all proceeds of any sale or disposition (in part or in
whole) with respect to such Loan, cash proceeds or other funds received by the
Borrower or any Borrower Advisor with respect to any Underlying Collateral
(including from any guarantors), all other amounts on deposit in the Controlled
Accounts from time to time, and all proceeds of Permitted Investments with
respect to the Controlled Accounts.

 

-5-



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

“Bankruptcy Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Bankruptcy Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of sixty (60) consecutive days,
(b) the commencement by such Person of a voluntary case under any applicable
Bankruptcy Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, (c) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or (d) the
failure by such Person generally to pay its debts as such debts become due.

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%;
provided that, notwithstanding the foregoing, on any date LIBOR exceeds the
higher of the rates specified in clauses (a) and (b), the Base Rate shall be
increased by such excess for such date.

“Bond” means a debt security (that is not a loan) that is issued by a
corporation, limited liability company, partnership or trust.

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrower Advisors” means, collectively, the Collateral Manager, the Collateral
Advisor and the Collateral Sub-Advisor.

“Borrower Parties” means, collectively, the Borrower, the Equityholder, the
Seller and the Borrower Advisors.

“Borrowing Base” means, as of any date of determination, an amount equal to the
(i) the product of (x) the aggregate Adjusted Borrowing Value of each Eligible
Loan as of such date minus an amount equal to the Excess Concentration Amount as
of such date and (y) the lower of (A) the Weighted Average Advance Rate and
(B) 70% plus (ii) the amount of cash and the value of all Permitted Investments
credited to the Principal Collection Account on such date minus (iii) the
Unfunded Exposure Equity Shortfall; provided that, for the avoidance of doubt,
any Loan which is not an Eligible Loan shall not be included in any calculation
of “Borrowing Base”.

 

-6-



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate setting forth a calculation
showing whether or not a Borrowing Base Deficiency exists as of the applicable
date of determination substantially in the form of Exhibit B hereto, prepared by
the Borrower or the Collateral Manager.

“Borrowing Base Deficiency” means, as of any date of determination, the amount
by which, on any date of determination, (a) the Advances Outstanding exceed the
Borrowing Base, or (b) (x) the aggregate Adjusted Borrowing Value of all of the
Loans owned by the Borrower on such date plus the amount of cash and the value
of all Permitted Investments credited to the Principal Collection Account on
such date minus the Advances Outstanding on such date is less than (y) the
Minimum Equity Amount.

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than the last day of an Interest Period therefor, the breakage costs,
if any, related to such repayment, based upon the assumption that the applicable
Lender funded its loan commitment in the London Interbank Eurodollar market and
using any reasonable attribution or averaging methods which the Lender deems
appropriate and practical, it hereby being understood that the amount of any
loss, costs or expense payable by the Borrower to any Lender as Breakage Fee
shall be determined in the respective Lender Agent’s reasonable discretion and
shall be conclusive absent manifest error.

“Broadly Syndicated Loan” means any Loan that (i) is broadly syndicated, (ii) is
not (and cannot by its terms become) subordinate in right of payment to any
obligation of the Obligor in any bankruptcy, reorganization, insolvency,
moratorium or liquidation proceedings, (iii) is secured by a pledge of
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to Liens described in clause (b) (other than
clause (v) thereof) of the definition of Permitted Liens), (iv) the Borrower or
the Collateral Manager determines in good faith that the value of the collateral
securing such Loan (or the enterprise value of the underlying business) on or
about the time of origination equals or exceeds the outstanding principal
balance of such Loan  plus the aggregate outstanding balances of all other loans
of equal or higher seniority secured by the same collateral, (v) has a Issuance
Size of $250,000,000 or greater, (vi) at the time such Loan is acquired by the
Borrower, it is rated by both S&P and Moody’s (or the Obligor is rated by both
S&P and Moody’s) and such ratings are not lower than “B3” by Moody’s and “B-” by
S&P and (vii) as of the applicable Cut-Off Date, the Obligor of which has an
EBITDA for the prior twelve calendar months of at least $75,000,000 (after
giving pro forma effect to any acquisition in connection therewith).

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York, Columbia,
Maryland or Charlotte, North Carolina are not open for business; provided, that,
if any determination of a Business Day shall relate to an Advance bearing
interest at LIBOR, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

-7-



--------------------------------------------------------------------------------

“Calculated Applicable Spread” has the meaning set forth on Annex C hereto

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capital One” means Capital One, N.A., and its successors and assigns.

“Cash Interest Coverage Ratio” means, with respect to any Loan for any Relevant
Test Period, either (a) the meaning of “Cash Interest Coverage Ratio” or
comparable definition set forth in the Underlying Instruments for such Loan, or
(b) in the case of any Loan with respect to which the Underlying Instruments do
not include a definition of “Cash Interest Coverage Ratio” or comparable
definition, the ratio of (i) EBITDA to (ii) Cash Interest Expense of such
Obligor as of such Relevant Test Period, as calculated by the Borrower and
Collateral Manager in good faith.

“Cash Interest Expense” means, with respect to any Obligor for any period, the
amount which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” (exclusive of any PIK Interest) or any like caption reflected
on the most recent financial statements delivered by such Obligor to the
Borrower for such period.

“Change of Control” means (a) the Equityholder shall no longer be the sole
equityholder of the Borrower or (b) the Equityholder ceases to be (x) advised by
the Collateral Advisor and (y) sub-advised by the Collateral Sub-Advisor;
provided, however, that Permitted Equityholder Transaction shall not constitute
a Change of Control.

“Closing Date” means August 13, 2015.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Advisor” means FSIC III Advisor, LLC, a Delaware limited liability
company in its capacity as collateral advisor.

“Collateral Advisor Agreement” means the Amended and Restated Investment
Advisory and Administrative Services Agreement between the Collateral Manager
and the Collateral Advisor.

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

“Collateral Agent Expenses” means the expenses set forth in the Wells Fargo
Corporate Trust Fee Letter and any other accrued and unpaid reasonable and
documented out-of-pocket expenses (including reasonable and documented
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Agent under the Transaction Documents.

 

-8-



--------------------------------------------------------------------------------

“Collateral Agent Fees” means the fees set forth in the Wells Fargo Corporate
Trust Fee Letter, as such fee letter may be amended, restated, supplemented
and/or otherwise modified from time to time.

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

“Collateral Custodian Expenses” means the expenses set forth in the Wells Fargo
Corporate Trust Fee Letter and any other accrued and unpaid reasonable and
documented out-of-pocket expenses (including reasonable and documented
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Custodian under the Transaction Documents.

“Collateral Custodian Fees” means the fees set forth in the Wells Fargo
Corporate Trust Fee Letter, as such fee letter may be amended, restated,
supplemented and/or otherwise modified from time to time.

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 11.05.

“Collateral File” means, for each Loan, (a) copies of each of the Required Loan
Documents and (b) any other portion of the Loan File which is not part of the
Required Loan Documents.

“Collateral Management Report” has the meaning assigned to that term in
Section 6.07(b).

“Collateral Manager” means FS Investment Corporation III or any other Person
then authorized, pursuant to the Management Agreement, to service, administer,
and collect on the Loans and exercise rights and remedies in respect of the
same.

“Collateral Management Standard” means, with respect to any Loans included in
the Collateral Portfolio, to service and administer such Loans on behalf of the
Secured Parties in accordance with Applicable Law, the terms of this Agreement,
the Underlying Instruments, all customary and usual servicing practices for
loans like the Loans and, to the extent consistent with the foregoing, (i) with
reasonable care, using a degree of skill and diligence not less than that with
which the Borrower or Collateral Manager, as applicable, services and
administers loans for its own account or for the account of its Affiliates
having similar lending objectives and restrictions, and (ii) to the extent not
inconsistent with clause (i), in a manner consistent with the customary
standards, policies and procedures followed by institutional managers of
national standing relating to assets of the nature and character of the
Collateral Portfolio and without regard to any relationship that the Collateral
Manager or any Affiliate thereof may have with any Obligor or any Affiliate of
any Obligor. Solely pursuant to Section 6.11(a), the “Collateral Management
Standard” shall apply to each Borrower Advisor.

 

-9-



--------------------------------------------------------------------------------

“Collateral Manager Certificate” has the meaning assigned to that term in
Section 6.07(c).

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (a) through (f) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

(a) the Loans, and all monies due or to become due in payment under such Loans
on and after the related Cut-Off Date, including, but not limited to, all
Available Collections;

(b) the Portfolio Assets with respect to the Loans referred to in clause (a);

(c) the Controlled Accounts and all Permitted Investments purchased with funds
on deposit in the Controlled Accounts;

(d) the Borrower’s equity interests in any Portfolio Subsidiary;

(e) any Loan or other asset received in exchange for an Eligible Loan in
connection with any workout or other restructuring of such asset (it being
understood, for the avoidance of doubt, that such Loan or other asset shall not
be an Eligible Loan unless it meets each of the criteria set forth in such
definition);

(f) each Hedging Agreement, including all rights of the Borrower to receive
moneys due and to become due thereunder; and

(g) all income and Proceeds of the foregoing.

“Collateral Sub-Advisor” means GSO/Blackstone Debt Funds Management LLC, a
Delaware limited liability company, in its capacity as Collateral Sub-Advisor.

“Collection Account” means account number 84294600 at the Account Bank in the
name of the Borrower subject to the Lien of the Collateral Agent for the benefit
of the Secured Parties including any sub-account thereof; provided, that the
funds deposited therein (including any interest and earnings thereon) from time
to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Collection Account.

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full (other than contingent liability
obligations as to which no claim has been made), and the Borrower shall have no
further right to request any additional Advances.

 

-10-



--------------------------------------------------------------------------------

“Collection Period” means, (i) as to the initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Collection Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Collection Period, the Collection Date.

“Commercial Paper Notes” means, any short-term promissory notes of any Conduit
Lender issued by such Conduit Lender in the commercial paper market.

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period, the dollar amount set forth opposite such Lender’s name on
Annex B hereto or the amount set forth as such Lender’s “Commitment” on
Schedule I to the Joinder Supplement relating to such Lender, as applicable
(after giving effect to any decrease pursuant to Section 2.17 or increase
pursuant to Section 2.20) and (ii) on or after the Reinvestment Period, such
Lender’s Pro Rata Share of the aggregate Advances Outstanding.

“Competitor” means (a) any Person primarily engaged in the business of private
investment management as a business development company, mezzanine fund, private
debt fund, hedge fund or private equity fund, which is in direct or indirect
competition with the Equityholder or its investment adviser or an Affiliate
thereof that is an investment adviser, (b) any Person Controlled by, or
Controlling, or under common Control with, a Person referred to in clause
(a) above or (c) any Person for which a Person referred to in clause (a) above
serves as an investment adviser with discretionary investment authority;
provided that, notwithstanding the foregoing, in no event shall any commercial
bank, investment bank or insurance company or any bona fide debt fund that is
separately operated and managed and independent from its equity investment
Affiliates be deemed a Competitor hereunder.

“Conduit Lender” means each commercial paper conduit as may from time to time
become a Lender hereunder by executing and delivering a Joinder Supplement to
the Administrative Agent and the Borrower as contemplated by Section 2.20.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlled Accounts” means the Collection Account, the Interest Collection
Account, the Principal Collection Account and the Unfunded Exposure Account.

“Cov-Lite Loan”: A Loan that (a) does not contain any financial covenants or
(b) requires the Obligor to comply with an Incurrence Covenant, but does not
require the related Obligor to comply with a Maintenance Covenant (regardless of
whether (i) compliance with one or more Incurrence Covenants is otherwise
required by the Underlying Instruments or (ii) such Loan is cross-defaulted with
another Loan that may include such covenants).

 

-11-



--------------------------------------------------------------------------------

“Credit Risk Loan” means an Eligible Loan that, in the Borrower or the
Collateral Manager’s reasonable commercial judgment (as certified by the
Borrower or the Collateral Manager to the Administrative Agent and the Lenders),
is declining in value or has a significant risk of declining in credit quality
or price in the near term.

“Cure Plan” means a plan submitted by the Borrower to the Administrative Agent
satisfying the requirements of Section 2.06(c).

“Cure Plan Sale” means a sale of a Loan pursuant to an approved Cure Plan.

“Cut-Off Date” means, with respect to each Loan, the date such Loan is Pledged
hereunder.

“Defaulting Lender” means any Lender that has (or, with respect to clause
(iv) of this definition, has a direct or indirect parent company that has)
(i) failed to fund any portion of the Advances on the date required to be funded
by it hereunder, (ii) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless such amount is the subject of a
good faith dispute, (iii) notified the Borrower, the Administrative Agent or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, (iv) failed, within three
Business Days after request by the Administrative Agent to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iv) upon receipt of such written
confirmation by the Administrative Agent), or (v) become or is not Solvent or
has become the subject of a Bankruptcy Proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Delayed Draw Loan” means a Loan that requires one or more future advances to be
made by the Borrower and which does not permit the re-borrowing of any amount
previously repaid by the related Obligor; provided that, such Loan shall only be
considered a Delayed Draw Loan for so long as any future funding obligations
remain in effect and any reference to a Delayed Draw Loan shall refer only to
any portion of such Loan which constitutes a future funding obligation.

“Determination Date” means the 4th day of each January, April, July and October.

“DIP Loan” means any Loan (i) with respect to which the related Obligor is a
debtor-in-possession as defined under the Bankruptcy Code, (ii) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code, (iii) the terms
of which have been approved by a court of competent jurisdiction (the
enforceability of which is not subject to any pending contested matter or
proceeding) and (iv) which is not a Fixed Rate Loan or a Second Lien Loan.

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit C in connection with a disbursement request from the Principal
Collection Account in accordance with Section 2.19.

 

-12-



--------------------------------------------------------------------------------

“Discretionary Sale” has the meaning set forth in Section 2.07(b).

“Dollars” means the lawful currency of the United States of America.

“EBITDA” means, with respect to any period and any Loan, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Underlying
Instrument for each such Loan, together with all reasonable add-backs and
exclusions as designated in such Underlying Instrument, and in any case that
“EBITDA”, “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instrument, an amount, for the principal obligor on such Loan and any
of its parents or Subsidiaries that are obligated pursuant to the Underlying
Instrument for such Loan (determined on a consolidated basis without duplication
in accordance with GAAP) equal to earnings from continuing operations for such
period plus interest expense, income taxes and unallocated depreciation and
amortization for such period (to the extent deducted in determining earnings
from continuing operations for such period), and any other item the Borrower and
the Administrative Agent mutually deem to be appropriate.

“Eligible Assignee” means any commercial bank or insurance company.

“Eligible Loan” means each Loan (A) for which the Administrative Agent and/or
the Collateral Agent have received (or, in accordance with the definition of
“Required Loan Documents,” will receive) the related Required Loan Documents;
(B) with respect to which an Approval Notice has been executed by the
Administrative Agent; and (C) that satisfies each of the following eligibility
requirements (unless the Administrative Agent, with (other than with respect to
clause (dd) below) the prior consent of the Required Lenders, agrees to waive
any such eligibility requirement with respect to such Loan):

(a) such Loan is a Broadly Syndicated Loan, a Large Middle Market Loan, a
Traditional Middle Market Loan, a Second Lien Loan, an Unsecured Loan or a Last
Out Loan;

(b) such Loan is denominated and payable solely in Dollars;

(c) such Loan does not constitute Margin Stock;

(d) unless such Loan is a Delayed Draw Loan or a Revolving Loan, such Loan does
not require the Borrower to make advances in respect of such Loan at any time
after the Borrower’s purchase of such Loan;

(e) the acquisition of such Loan will not cause the Borrower or the Collateral
Portfolio to be required to register as an investment company under the 1940
Act;

(f) such Loan is not a DIP Loan or a Bond;

(g) the principal Underlying Collateral for such Loan is not real property;

 

-13-



--------------------------------------------------------------------------------

(h) such Loan, together with the Underlying Instrument related thereto, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor and each guarantor thereof (if applicable), enforceable
against such Obligor and each such guarantor in accordance with its terms,
subject to customary bankruptcy, insolvency and equity limitations;

(i) such Loan is in the form of and is treated as indebtedness of the related
Obligor for U.S. federal income tax purposes;

(j) as of the related Cut-Off Date, such Loan is not delinquent in payment or
defaulted in any other manner that would give rise to the right of any holder of
such Loan to accelerate such Loan and no portion of such Loan has been converted
into equity;

(k) none of the acquisition, sale, transfer or assignment of such Loan nor the
granting of a security interest hereunder to the Collateral Agent will
(i) violate, conflict with or contravene any Applicable Law or any contractual
or other restriction, limitation or encumbrance binding on the Borrower or
(ii) cause any Lender to fail to comply with any Applicable Law or request or
directive (whether or not having the force of law) from any banking or other
Governmental Authority having jurisdiction over such Lender;

(l) such Loan is eligible under the applicable Underlying Instrument (giving
effect to the provisions of Sections 9-406 and 9-408 of the UCC) to be sold,
transferred or assigned to the Borrower and to have a security interest therein
granted to the Collateral Agent, as agent for the Secured Parties (subject to
the rights of any applicable agents under the terms of the related Underlying
Instrument);

(m) such Loan is not subject to, or the subject of any assertions in respect of,
any litigation, dispute or offset, and contains provisions substantially to the
effect that the Obligor’s and each guarantor’s (if applicable) payment
obligations thereunder are absolute and unconditional without any right of
rescission, setoff, counterclaim or defense for any reason against the Borrower
or any assignee;

(n) immediately after giving effect to its acquisition of such Loan and at all
times it is owned by the Borrower, the Borrower (i) has good and marketable
title to, and is the sole owner of, such Loan, and the Borrower has granted to
the Collateral Agent for the benefit of the Secured Parties a valid and
perfected first priority (subject to Permitted Liens) Lien in the Loan and
related Underlying Instrument and (ii) has not granted a Lien in the Loan or the
related Underlying Instrument to any Person other than to the Collateral Agent
hereunder;

(o) such Loan (or the acquisition thereof) is not subject to and will not
subject any Secured Party or any Affiliate thereof to any Tax, fee or other
governmental charge payable to any Governmental Authority;

(p) the Obligor with respect to such Loan and each guarantor (if applicable)
thereof had full legal capacity to execute and deliver the related Underlying
Instrument;

(q) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority or any other
Person required by

 

-14-



--------------------------------------------------------------------------------

the Borrower or under the related Underlying Instrument under Applicable Law to
be obtained, effected or given in connection with the making, acquisition,
transfer or performance of such Loan have been duly obtained, effected or given
and are in full force and effect;

(r) such Loan requires the related Obligor to pay customary maintenance, repair,
insurance and taxes, together with all other ancillary costs and expenses, with
respect to the Underlying Collateral of such Loan;

(s) such Loan and any Underlying Collateral (i) comply in all respects with all
Applicable Laws and (ii) have not, and will not, be used by the related Obligor
in any manner or for any purpose that would result in any material risk of
liability being imposed upon the Borrower or any Secured Party under any
Applicable Law;

(t) such Loan has a term to stated maturity that does not exceed (x) if such
Loan is a Second Lien Loan, eight (8) years and (y) otherwise, seven (7) years;

(u) the Underlying Instrument for such Loan does not contain a confidentiality
provision that would prohibit any Secured Party from accessing all necessary
information with regard to such Loan, so long as such Secured Party has agreed
to maintain the confidentiality of such information in accordance with the
provisions of such Underlying Instrument;

(v) such Loan, and any payment made with respect to such Loan, is not currently
subject to any withholding tax (or similar governmental charge) unless the
Obligor thereon is making “gross-up” payments that cover the full amount of such
withheld tax (or similar governmental charge) on an after-tax basis;

(w) to the actual knowledge of the Borrower, no written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened, other
than, in each case, as notified to the Administrative Agent in writing on or
prior to the applicable Cut-Off Date or promptly after obtaining actual
knowledge of any such notice or inquiry; provided that, unless otherwise
permitted by the Administrative Agent, from and after the Borrower obtaining
such actual knowledge, the related Loans will no longer be counted as Eligible
Loans for purposes of calculating whether a Borrowing Base Deficiency exists;

(x) if such Loan is a PIK Loan, it provides for periodic payments of interest
thereon in cash no less frequently than semi-annually and the portion of
interest required to be paid in cash under the terms of the related Underlying
Instruments results in the outstanding principal amount of such Loan having an
effective rate of current interest paid in cash on such day of not less than
(i) if such PIK Loan is a Fixed Rate Loan, 2.25% per annum over the forward swap
rate for a designated maturity equal to the scheduled maturity of such Fixed
Rate Loan or (ii) otherwise, 2.25% per annum over the applicable index set forth
in the related Underlying Instruments (for an interest period equivalent to the
tenor then in effect in such Underlying Instruments);

 

-15-



--------------------------------------------------------------------------------

(y) the repayment of such Loan is not subject to any material non-credit related
risk, as determined in accordance with the standard underwriting, credit,
collection, operating and reporting procedures and systems of the Collateral
Manager, other than non-credit related risks that have previously been disclosed
to, and approved by, the Administrative Agent during the process of obtaining
Administrative Agent’s approval with respect to such Loan;

(z) if more than one loan has been made to the Obligor of such Loan by the
Seller or any Subsidiary of the Seller, (i) each such loan is
cross-collateralized and cross-defaulted and at least a portion of each such
loan is a Loan Pledged hereunder, (ii) each such loan is subject to a legal
order setting forth the rights of the lender of such loan relative to other
lenders of such Obligor or (iii) each such loan is subject to an intercreditor
agreement in form and substance satisfactory to Administrative Agent in its
reasonable discretion;

(aa) unless such Loan is a Cov-Lite Loan, such Loan contains customary
compliance and reporting requirements relating to periodic calculations of the
Cash Interest Coverage Ratio and either or both of the Senior Net Leverage Ratio
and the Total Leverage Ratio;

(bb) if such Loan is a Cov-Lite Loan, such Loan requires the Obligor to provide
periodic financial information to the Collateral Manager sufficient to allow the
calculation of either or both of the Senior Net Leverage Ratio and the Total
Leverage Ratio;

(cc) the Obligor with respect to such Loan is an Eligible Obligor;

(dd) the administrative agent, if any, with respect to such Loan (i) is approved
by the Administrative Agent and (ii) any payments made to such administrative
agent by any related Obligor with respect to such Loan are held in a segregated
account in the name of such administrative agent as an agent for the benefit of
the secured parties;

(ee) as of the related Cut-Off Date, such Loan satisfies the Inclusion Criteria.

“Eligible Obligor” means, on any date of determination, any Obligor that:

(a) is a business organization (and not a natural person) duly organized and
validly existing under the laws of its jurisdiction of organization;

(b) is not a Governmental Authority;

(c) is not an Affiliate of the Borrower or any Borrower Advisor;

(d) is organized and incorporated in the United States or any State thereof, the
United Kingdom or Canada;

(e) as of the related Cut-Off Date, there are no proceedings pending or, to the
best of the Borrower’s or the Equityholder’s knowledge, threatened (i) asserting
that such Obligor is not Solvent or (ii) pursuant to which such Obligor, any
other obligated party or any Governmental Authority has asserted that such Loan
or the related Underlying Instrument is illegal or unenforceable;

 

-16-



--------------------------------------------------------------------------------

(f) as of the related Cut-Off Date, is not the subject of and, to the best of
the Borrower’s or the Equityholder’s knowledge is not threatened with any
proceeding which would result in, a Bankruptcy Event with respect to such
Obligor;

(g) to the actual knowledge of the Borrower, none of such Obligor’s operations
is the subject of a material Federal or state investigation evaluating whether
any remedial action, involving expenditures, is needed to respond to a release
of any Hazardous Materials into the environment, other than, in each case, as
notified to the Administrative Agent in writing on or prior to the applicable
Cut-Off Date or promptly after obtaining actual knowledge of any such
investigation; provided that, unless otherwise permitted by the Administrative
Agent, from and after the Borrower obtaining such actual knowledge, the related
Loans will no longer be counted as Eligible Loans for purposes of calculating
whether a Borrowing Base Deficiency exists; and

(h) to the actual knowledge of the Borrower, such Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment, other than, in each case, as notified to the
Administrative Agent in writing on or prior to the applicable Cut-Off Date or
promptly after obtaining actual knowledge of any such material contingent
liability; provided that, unless otherwise permitted by the Administrative
Agent, from and after the Borrower obtaining such actual knowledge, the related
Loans will no longer be counted as Eligible Loans for purposes of calculating
whether a Borrowing Base Deficiency exists.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health from exposure to Hazardous Materials or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Material Transportation
Act (49 U.S.C. § 331 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s regulations
relating to underground storage tanks (40 C.F.R. Parts 280 and 281), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the rules and
regulations thereunder, each as amended or supplemented from time to time.

“Equityholder” means FS Investment Corporation III, as the owner of 100% of the
membership interests in the Borrower.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the

 

-17-



--------------------------------------------------------------------------------

Borrower or the Collateral Manager, as applicable, (b) a trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with the Borrower or the Collateral Manager, as
applicable, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower or the Collateral
Manager, as applicable, any corporation described in clause (a) above or any
trade or business described in clause (b) above.

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) any Liquidity Bank or any Institutional Lender shall have notified the
Administrative Agent in writing of a determination by such Liquidity Bank or any
of its assignees or participants or such Institutional Lender that it would be
contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to fund any Advance, (b) the
Administrative Agent is unable to determine LIBOR for any reason, (c) any
Liquidity Bank or any Institutional Lender shall have notified the
Administrative Agent in writing of a determination by such Liquidity Bank or any
of its assignees or participants or such Institutional Lender, as applicable,
that the rate at which deposits of United States dollars are being offered to
such Liquidity Bank or any of its assignees or participants or such
Institutional Lender in the London interbank market does not accurately reflect
the cost to such Liquidity Bank, such assignee or such participant or such
Institutional Lender of making, funding or maintaining any Advance or (d) any
Liquidity Bank or any Institutional Lender shall have notified the
Administrative Agent in writing of the inability of such Liquidity Bank or any
of its assignees or participants or such Institutional Lender, as applicable, to
obtain United States dollars in the London interbank market to make, fund or
maintain any Advance.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Excepted Persons” has the meaning assigned to that term in Section 12.13(a).

“Excess Concentration Amount”: As of any date of determination (and after giving
effect to all Eligible Loans to be purchased or sold by the Borrower on such
date), the sum of the following amounts (without duplication):

(a) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans of any single Obligor over (ii) the greater of (x) $8,000,000 and
(y) 4% of the aggregate Adjusted Borrowing Value of all Eligible Loans; provided
that (i) the aggregate Adjusted Borrowing Value of all Eligible Loans made to
the largest single Obligor may be up to the greater of (x) $17,000,000 and
(y) 7% of the Borrowing Base and (ii) the aggregate Adjusted Borrowing Value of
all Eligible Loans made to each of the second, third, fourth and fifth largest
single Obligors may be up to the greater of (x) $15,000,000 and (y) 5% of the
Borrowing Base;

(b) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans with Obligors in any single Moody’s Industry Classification over
(ii) 15% of the aggregate Adjusted Borrowing Value of all Eligible Loans in the
Collateral Portfolio; provided that (A) the aggregate Adjusted Borrowing Value
of all Eligible Loans with Obligors in the largest Moody’s Industry
Classification may be up to 20% of the aggregate Adjusted Borrowing Value of all
Eligible Loans in the Collateral Portfolio and (B) the aggregate Adjusted
Borrowing

 

-18-



--------------------------------------------------------------------------------

Value of all Eligible Loans with Obligors in each of the second and third
largest Moody’s Industry Classification may be up to 17.5% of the aggregate
Adjusted Borrowing Value of all Eligible Loans in the Collateral Portfolio;

(c) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans that are Second Lien Loans, Last Out Loans or Unsecured Loans
over (ii) 40% of the aggregate Adjusted Borrowing Value of all Eligible Loans in
the Collateral Portfolio; provided that (A) the aggregate Adjusted Borrowing
Value of all Second Lien Loans and Unsecured Loans shall not exceed 20% of the
aggregate Adjusted Borrowing Value of all Eligible Loans in the Collateral
Portfolio and (B) the aggregate Adjusted Borrowing Value of all Unsecured Loans
shall not exceed 10% of the aggregate Adjusted Borrowing Value of all Eligible
Loans in the Collateral Portfolio;

(d) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans that are Delayed Draw Loans over (ii) 10% of the aggregate
Adjusted Borrowing Value of all Eligible Loans in the Collateral Portfolio;

(e) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans that are Revolving Loans over (ii) 10% of the aggregate Adjusted
Borrowing Value of all Eligible Loans in the Collateral Portfolio;

(f) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans that are Cov-Lite Loans over (ii) 25% of the aggregate Adjusted
Borrowing Value of all Eligible Loans in the Collateral Portfolio;

(g) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans that are PIK Loans over (ii) 10% of the aggregate Adjusted
Borrowing Value of all Eligible Loans in the Collateral Portfolio;

(h) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans which have an Obligor organized in a country other than the
United States over (ii) 10% of the aggregate Adjusted Borrowing Value of all
Eligible Loans in the Collateral Portfolio;

(i) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans which pay interest less frequently than quarterly over (ii) 10%
of the aggregate Adjusted Borrowing Value of all Eligible Loans in the
Collateral Portfolio;

(j) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of Fixed
Rate Loans not subject to a Hedging Agreement over (ii) 10% of the aggregate
Adjusted Borrowing Value of all Eligible Loans in the Collateral Portfolio; and

(k) the excess, if any, of (i) the aggregate Adjusted Borrowing Value of all
Eligible Loans that are Participation Interests over (ii) 5% of the aggregate
Adjusted Borrowing Value of all Eligible Loans in the Collateral Portfolio.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

-19-



--------------------------------------------------------------------------------

“Excluded Amounts” means (a) any amount received in any Controlled Account with
respect to any Loan included as part of the Collateral Portfolio, which amount
is attributable to the payment of any Tax, fee or other charge imposed by any
Governmental Authority on such Loan or on any Underlying Collateral, or (b) any
amount received in any Controlled Account representing (i) any amount
representing a reimbursement of insurance premiums, (ii) any escrows relating to
Taxes, insurance and other amounts in connection with Loans which are held in an
escrow account for the benefit of the Obligor and the secured party pursuant to
escrow arrangements under a Underlying Instrument and (iii) any amount received
in any Controlled Account with respect to any Loan that is sold or transferred
by the Borrower pursuant to Section 2.07, to the extent such amount is
attributable to a time after the effective date of such replacement or sale.

“Excluded Taxes” has the meaning assigned to that term in Section 2.10(a).

“Facility Amortization Event” has the meaning assigned to that term in
Section 6.11.

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration or automatic occurrence of the Facility
Maturity Date pursuant to Section 7.01 and (iii) the Collection Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any law, regulation, legislation
or practice adopted pursuant to an intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

“Fee Letter” means each fee letter agreement that shall be entered into by and
among the Borrower, the Administrative Agent and/or any applicable Lender and
the related Lender Agent, if applicable, in connection with the transactions
contemplated by this Agreement, as amended, modified, waived, supplemented,
restated or replaced from time to time.

“Fees” means the Non-Usage Fee, the Make-Whole Fee, the Prepayment Fee and all
other fees payable pursuant to the terms of any Fee Letter.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including

 

-20-



--------------------------------------------------------------------------------

controlling interests) in otherwise unrelated companies that each are distinct
legal entities with separate management, books and records and bank accounts,
whose operations are not integrated with one another and whose financial
condition and creditworthiness are independent of the other companies so owned
by such Person.

“Fixed Rate Loan” means a Loan that is (i) a fixed rate loan, (ii) is not (and
cannot by its terms become) subordinate in right of payment to any obligation of
the Obligor in any bankruptcy, reorganization, insolvency, moratorium or
liquidation proceedings, (iii) is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to Liens described in clause (b) (other than clause (v) thereof) of the
definition of Permitted Liens), and (iv) the Borrower or the Collateral Manager
determines in good faith that the value of the collateral securing the loan (or
the enterprise value of the underlying business) on or about the time of
origination equals or exceeds the outstanding principal balance of the loan plus
the aggregate outstanding balances of all other loans of equal or higher
seniority secured by the same collateral.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

“Hazardous Materials” means all hazardous or toxic materials subject to any
Environmental Law, including, without limitation, materials listed in 49 C.F.R.
§ 172.010, materials defined as hazardous pursuant to § 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, flammable, explosive or radioactive materials, hazardous or toxic
wastes or substances, lead-based materials, petroleum or petroleum distillates
or asbestos or material containing asbestos, polychlorinated biphenyls, radon
gas, urea formaldehyde and any such materials classified as being “in
inventory”, “usable work in process” or similar classification that would, if
classified as unusable, be included in the foregoing definition.

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

“Hedge Counterparty” means (a) Capital One and its Affiliates and (b) any other
entity that (i) on the date of entering into any Hedge Transaction (x) is an
interest rate swap dealer that has been approved in writing by the
Administrative Agent, and (y) has a long-term unsecured debt rating of not less
than “A” by S&P and not less than “A2” by Moody’s (the “Long-term Rating
Requirement”) and a short-term unsecured debt rating of not less than “A-1” by
S&P and not less than “P-1” by Moody’s (the “Short-term Rating Requirement”),
and (ii) in a Hedging Agreement (x) consents to the assignment hereunder of

 

-21-



--------------------------------------------------------------------------------

the Borrower’s rights under the Hedging Agreement to the Administrative Agent on
behalf of the Secured Parties and (y) agrees that in the event that Moody’s or
S&P reduces its long-term unsecured debt rating below the Long-term Rating
Requirement or reduces it short-term debt rating below the Short-term Rating
Requirement, it shall either collateralize its obligations in a manner
reasonably satisfactory to the Administrative Agent, or transfer its rights and
obligations under each Hedging Agreement (excluding, however, any right to net
payments or Hedge Breakage Costs under any Hedge Transaction, to the extent
accrued to such date or to accrue thereafter and owing to the transferring Hedge
Counterparty as of the date of such transfer) to another entity that meets the
Long-term Rating Requirement and the Short-term Rating Requirement and has
entered into a Hedging Agreement with the Borrower on or prior to the date of
such transfer.

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 5.01(ii) and
is governed by a Hedging Agreement.

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 5.01(ii), which
agreement shall consist of a “Master Agreement” in a form published by the
International Swaps and Derivatives Association, Inc., together with a
“Schedule” thereto, and each “Confirmation” thereunder confirming the specific
terms of each such Hedge Transaction or a “Confirmation” that incorporates the
terms of such a “Master Agreement” and “Schedule.”

“Inclusion Criteria” means, for each Loan, the satisfaction by such Loan as of
its related Cut-Off Date, of each of the following criteria (other than any
individual clause listed below that the Administrative Agent in its sole
discretion has waived in writing with respect to such Loan, which waiver shall
solely be for the specific fact or circumstance that existed at the time of such
waiver):

(a) the Purchase Price of such Loan is at least 85%;

(b) the related Obligor’s Total Leverage Ratio is not more than 6.0x;

(c) the related Obligor’s EBITDA for the most recent 12 month reporting period
is at least (i) if such Loan is a Cov-Lite Loan, $75,000,000 and (ii) otherwise,
$20,000,000;

(d) the related Obligor’s Cash Interest Coverage Ratio is at least 1.5x;

(e) the related Obligor has revenues of at least $50,000,000 for the prior 12
calendar months;

(f) both (x) such Loan bears interest at a rate of not less than (i) if such
Loan is a Fixed Rate Loan, the forward swap rate for a designated maturity equal
to the scheduled maturity of such Fixed Rate Loan plus 2.25% or (ii) if such
Loan is not a Fixed Rate Loan, the applicable index set forth in the Underlying
Instruments for such Loan (for an

 

-22-



--------------------------------------------------------------------------------

interest period equivalent to the tenor then in effect in such Underlying
Instruments plus 2.25% and (y) after giving effect to the acquisition of such
Loan, the Weighted Average Spread is at least 3.0%;

(g) the Loan-to-Value Ratio in respect of such Loan of the related Obligor is no
greater than 70%; and

(h) the related Obligor is not in a Prohibited Industry.

“Incurrence Covenant” means a covenant by any Obligor to comply with one or more
financial covenants only upon the occurrence of certain actions of such Obligor,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.

“Indebtedness” means (i) with respect to any Obligor under any Loan, the meaning
of “Indebtedness” or any comparable definition in the Underlying Instrument for
each such Loan, and in any case that “Indebtedness” or such comparable
definition is not defined in such Underlying Instrument, without duplication,
(a) all obligations of such entity for borrowed money, (b) all obligations of
such entity evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such entity under conditional sale or other title
retention agreements relating to property acquired by such entity, (d) all
obligations of such entity in respect of the deferred purchase price of property
or services (excluding current accounts payable and trade payables incurred in
the ordinary course of business), (e) all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
entity, whether or not the indebtedness secured thereby has been assumed,
(f) all guarantees by such entity of indebtedness of others, (g) all Capital
Lease Obligations of such entity, (h) all obligations, contingent or otherwise,
of such entity as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such entity in
respect of bankers’ acceptances; and (ii) for all other purposes, with respect
to any Person at any date, (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services (other than
current liabilities incurred in the ordinary course of business and payable in
accordance with customary trade practices) or that is evidenced by a note, bond,
debenture or similar instrument or other evidence of indebtedness customary for
indebtedness of that type, (b) all Capital Lease Obligations of such Person,
(c) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (e) all indebtedness,
obligations or liabilities of that Person in respect of derivatives (on a net
basis, to the extent the same are reported by such Person on a net basis), and
(f) all obligations under direct or indirect guaranties in respect of
obligations (contingent or otherwise) to purchase or otherwise acquire, or to
otherwise assure a creditor against loss in respect of, indebtedness or
obligations of others of the kind referred to in clauses (a) through (e) of this
clause (ii).

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01(a).

“Indemnified Party” has the meaning assigned to that term in Section 8.01(a).

 

-23-



--------------------------------------------------------------------------------

“Indemnity Letter” means that certain Indemnity Letter, dated as of the date
hereof, given by the Collateral Advisor to the Administrative Agent, on behalf
of the Secured Parties.

“Independent Director” means a natural person who, (A) has not been for the
three-year period prior to his or her appointment as an Independent Director,
and during the continuation of his or her service as Independent Director is
not: (i) an employee, director, stockholder, member, manager, partner or officer
of the Borrower or any of their respective Affiliates (other than his or her
service as an Independent Director of the Borrower or other Affiliates that are
structured to be “bankruptcy remote” and does not hold, either directly or
indirectly, any equity interests in the Borrower or in any direct or indirect
parent or Subsidiary thereof); (ii) a customer, creditor, service provider
(including a provider of professional services) or supplier of the Borrower or
any of their Affiliates (other than his or her service as an Independent
Director of the Borrower or other Affiliates of the Borrower that are structured
to be “bankruptcy remote”); (iii) any member of the immediate family of a person
described in (i) or (ii), or (iv) a Person that controls (whether directly,
indirectly or otherwise) any of (i), (ii) or (iii), (B) has, (i) prior
experience as an Independent Director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company, Stewart Management Company, Lord
Securities Corporation or, if none of those companies is then providing
professional Independent Directors, another nationally-recognized company
reasonably approved by the Administrative Agent, in each case that is not an
Affiliate of the Borrower and that provides professional Independent Directors
and other corporate services in the ordinary course of its business and (C) is
employed by a nationally recognized company that routinely provides professional
Independent Directors and other corporate services in the ordinary course of its
business. A natural person who otherwise satisfies the foregoing definition and
satisfies subparagraphs (i) and (ii) by reason of being the Independent Director
of a “bankruptcy remote” Affiliate shall be qualified to serve as an Independent
Director of the Borrower, provided that the fees that such individual earns from
serving as an Independent Director of Affiliates of the Borrower in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Notice of Borrowing” means a Notice of Borrowing that (i) specifies a
requested Advance of not less than $1,000,000, (ii) specifies an Advance Date
not more than sixty (60) days after the Closing Date and (iii) is revocable by
the Borrower only if, at any time prior to the specified Advance Date, the
Advances Outstanding exceed $1,000,000.

“Institutional Lender” means (i) Capital One and (ii) each financial institution
other than a Conduit Lender which may from time to time become a Lender
hereunder by executing and delivering a Joinder Supplement to the Administrative
Agent and the Borrower as contemplated by Section 2.20.

 

-24-



--------------------------------------------------------------------------------

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
liability and physical damage to, or loss of, the Underlying Collateral.

“Insurance Proceeds” means any amounts received on or with respect to a Loan
under any Insurance Policy or with respect to any condemnation proceeding or
award in lieu of condemnation other than (i) any such amount received which is
required to be used to restore, improve or repair the related property or
required to be paid to the Obligor under the Underlying Instrument or (ii) any
such amount for which the Borrower or the Collateral Manager has consented, in
its reasonable business discretion, to be used to restore, improve or repair the
related property or otherwise to be paid to the Obligor under the Underlying
Instrument.

“Interest” means, with respect to any period and any Loan, for the Obligor on
such Loan and any of its parents or Subsidiaries that are obligated under the
Underlying Instrument for such Loan (determined on a consolidated basis without
duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Underlying Instrument for each such Loan and in any
case that “Interest” or such comparable definition is not defined in such
Underlying Instrument, all interest in respect of Indebtedness (including the
interest component of any payments in respect of Capital Lease Obligations)
accrued or capitalized during such period (whether or not actually paid during
such period).

“Interest Collection Account” means account number 84294601 at the Account Bank
in the name of the Borrower subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties including any sub-account thereof; provided, that
the funds deposited therein (including any interest and earnings thereon) from
time to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Interest Collection Account.

“Interest Collections” means, (i) with respect to any Loan, all payments and
collections attributable to interest on such Loan, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan, (ii) amendment fees, late fees, waiver
fees, prepayment fees or other fees received in respect of Loans and (iii) any
payment received with respect to any Hedging Agreement other than (a) an upfront
payment received upon entering into such Hedging Agreement or (b) a payment
received as a result of the termination of any Hedging Agreement (net of any
amounts due and payable by the Borrower to the related Hedge Counterparty in
connection with such termination) to the extent not used by the Borrower to
enter into a new or Replacement Hedging Agreement.

“Interest Coverage Ratio” means, with respect to the Borrower, as of any
Determination Date occurring after the Determination Date in April 2016, the
ratio of (i) the interest and fees received by the Borrower during the two
immediately preceding calendar quarters to (ii) interest, costs and fees payable
to the Secured Parties under the Transaction Documents during the two
immediately preceding calendar quarters.

 

-25-



--------------------------------------------------------------------------------

“Interest Coverage Test” means a test that is satisfied as of any required
Determination Date if the Interest Coverage Ratio is at least equal to 150.0%.

“Interest Period” means, with respect to any Advance, the period commencing on
the date of such Advance and ending on the numerically corresponding day in the
calendar month that is one, two or three months thereafter as specified in the
applicable Notice of Borrowing; provided, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, and (b) any Interest Period (other than
an Interest Period that ends on the Facility Maturity Date that is permitted to
be of less than one month’s duration as provided in this definition) that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period; provided that regardless of the Interest Period
elected, interest payable hereunder shall be payable quarterly in arrears. For
purposes hereof, the date of an Advance initially shall be the date on which
such Advance is made and thereafter shall be the effective date of the most
recent continuation of such Advance, and the date of a borrowing comprising
Advances that have been continued shall be the effective date of the most recent
continuation of such Advances.

“Issuance Size” means, with respect to any Loan, the dollar value of the tranche
(including any last-out component but excluding any second lien or unsecured
tranche) of Indebtedness of the applicable Obligor currently held or
contemplated for purchase by the Borrower; provided that any pari passu tranche
of Indebtedness that is broadly syndicated with the same material terms and
issued by the same Obligor pursuant to the same Underlying Instrument shall,
upon the determination of the Administrative Agent, be included in the
calculation of Issuance Size.

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit D to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Closing Date.

“Large Middle Market Loan” means any Loan that is not a Broadly Syndicated Loan
and (i) is syndicated (but not a “club” syndication as determined by the
Administrative Agent in its sole discretion), (ii) is not (and cannot by its
terms become) subordinate in right of payment to any obligation of the Obligor
in any bankruptcy, reorganization, insolvency, moratorium or liquidation
proceedings, (iii) is secured by a pledge of collateral, which security interest
is validly perfected and first priority under Applicable Law (subject to Liens
described in clause (b) (other than clause (v) thereof) of the definition of
Permitted Liens), (iv) the Borrower or the Collateral Manager determines in good
faith that the value of the collateral securing such Loan (or the enterprise
value of the underlying business) on or about the time of origination equals or
exceeds the outstanding principal balance of such Loan plus the aggregate
outstanding balances of all other loans of equal or higher seniority secured by
the same collateral, (v) has a Issuance Size of at least $200,000,000 and
(vi) as of the applicable Cut-Off Date, the Obligor of which has an EBITDA for
the prior twelve calendar months of at least $60,000,000 (after giving pro forma
effect to any acquisition in connection therewith).

 

-26-



--------------------------------------------------------------------------------

“Last Out Loan” means any Loan (a) that would constitute a Traditional Middle
Market Loan or Large Middle Market Loan but for the fact that, at any time prior
to and/or after an event of default or “triggering event” per the Underlying
Instruments will be paid in full after one or more tranches of “first out” loans
issued by the same Obligor in accordance with a specified waterfall or other
priority of payments, (b) with respect to which the Seller or a Borrower Advisor
(in each case, together with its Affiliates) holds the requisite voting
authority to direct any third party agent to enforce the rights of the lenders
in the related Underlying Instruments including amendments, waivers, rights
following an event of default or “triggering event” and rights in a bankruptcy,
(c) which is issued under the same Underlying Instruments as the related “first
out” loan, (d) for which the related “first out” loan does not exceed 25% of the
aggregate Indebtedness issued under the related Underlying Instruments, (e) with
respect to which the Borrower (together with its Affiliates) has the right to
purchase its pro rata portion of the “first out” loan in full following an event
of default or “triggering event” under the related Underlying Instruments and
(f) which the Administrative Agent designates such Loan as a Last Out Loan in
the related Approval Notice.

“Lender” means any Institutional Lender or Conduit Lender, and/or any other
Person to whom an Institutional Lender or Conduit Lender assigns any part of its
rights and obligations under this Agreement and the other Transaction Documents
in accordance with the terms of Section 12.04.

“Lender Agent” means, with respect to (i) Capital One, Capital One; (ii) each
Conduit Lender which may from time to time become party hereto, the Person
designated as the “Lender Agent” with respect to such Conduit Lender in the
applicable Joinder Supplement and (iii) each Institutional Lender which may from
time to time become a party hereto, each shall be deemed to be its own Lender
Agent, and, in each case, each of their respective successors and assigns (and
each shall be deemed to be its own Lender Agent).

“LIBOR” means, for any Interest Period, with respect to any Advance (or portion
thereof) the greater of (x) 0% and (y)(a) the rate per annum appearing on
Reuters Screen LIBOR01 Page (or any successor or substitute page) as the London
interbank offered rate for deposits in dollars at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, provided, if such day is not a Business Day, the immediately preceding
Business Day, for a period equal to such Interest Period; and (b) if no rate
specified in clause (a) of this definition so appears on Reuters Screen LIBOR01
Page (or any successor or substitute page), the interest rate per annum at which
dollar deposits of $5,000,000 and for such Interest Period are offered by major
financial institutions reasonably satisfactory to the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a

 

-27-



--------------------------------------------------------------------------------

security interest of any kind or nature whatsoever (including any conditional
sale, lease or other title retention agreement, sale subject to a repurchase
obligation, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing); provided that, in no event shall an operating lease in
and of itself be deemed to be a Lien.

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(e).

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(e).

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity support for such Conduit Lender’s Advances hereunder.

“Liquidity Bank” means the Person or Persons who provide liquidity support to
any Conduit Lender pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Lender of Commercial Paper Notes.

“LLC Agreement” means the Limited Liability Company Agreement of the Borrower,
dated as of the date hereof, as amended, supplemented or otherwise modified from
time to time.

“Loan” means the portion of any commercial loan that the Borrower Advisors
direct the Borrower to fund to or acquire from the Seller or any third party
seller, which loan includes, without limitation, (i) the Required Loan Documents
and Loan File, and (ii) all right, title and interest of the Seller or such
third party seller in and to such loan and any Underlying Collateral, but
excluding, in each case, the Retained Interest and Excluded Amounts, and which
loan was acquired from or funded to and owned by the Borrower on the applicable
Cut-Off Date (as set forth on the Loan Tape delivered on such Cut-Off Date).

“Loan Checklist” means an electronic or hard copy, as applicable, of a checklist
delivered by or on behalf of the Borrower to the Collateral Custodian, for each
Loan, of all Required Loan Documents to be included within the respective Loan
File, which shall specify whether such document is an original or a copy and
which shall include the identification number and name of the Obligor with
respect to such Loan.

“Loan File” means, with respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals (to the extent required by the definition of
“Required Loan Documents”) and copies of any other reasonably available Records
relating to such Loans and Portfolio Assets pertaining thereto.

“Loan Tape” has the meaning assigned to that term in Section 6.07(b).

 

-28-



--------------------------------------------------------------------------------

“Loan-to-Value Ratio” means, with respect to any Loan for the most recent
Relevant Test Period, the ratio of (i) Indebtedness of the relevant Obligor
(other than Indebtedness that is junior in priority to such Loan) to (ii) the
enterprise value of such Obligor.

“Maintenance Covenant” means a covenant by any Obligor to comply with one or
more financial covenants during each reporting period, whether or not such
Obligor has taken any specified action.

“Make-Whole Fee” means a fee payable on each applicable Payment Date after
six-month anniversary of the Closing Date equal to the lesser of (a) the
positive difference (if any) of (w) the product of (1) the Applicable Spread
multiplied by (2) the average daily Maximum Facility Amount during the related
Collection Period multiplied by (3) the Make-Whole Fee Percentage minus (x) the
product of (1) the Applicable Spread multiplied by (2) the daily average
Advances Outstanding funded by the Lenders during such Collection Period plus
(y) the product of (1) the sum for each day of the related Collection Period of
(A) the applicable Non-Usage Fee Rate multiplied by (B) the Unused Facility
Amount on such day multiplied by (2) the result of (A) 1 minus (B) the
Make-Whole Fee Percentage minus (z) the Non-Usage Fee accrued during such
Collection Period and (b) an amount determined by the Administrative Agent in
its reasonable discretion.

“Make-Whole Fee Percentage” means on any day (a) prior to the six-month
anniversary of the Closing Date, 0%, (b) from the six-month anniversary of the
Closing Date until the end of the Reinvestment Period, (x) if an Event of
Default or a Facility Amortization Event is continuing, 0% and (y) otherwise,
60% and (c) after the End of the Reinvestment Period, 0%.

“Management Agreement” means the Collateral Management Agreement, dated as of
the date hereof, between the Borrower and the Collateral Manager relating to the
management of the Collateral Portfolio of the Borrower, as amended, supplemented
or otherwise modified from time to time.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Seller, any Borrower Advisor or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loans generally or any material portion of the Loans,
(c) the rights and remedies of the Collateral Agent, the Collateral Custodian,
the Account Bank, the Administrative Agent, any Lender, any Lender Agent and the
Secured Parties with respect to matters arising under this Agreement or any
other Transaction Document, (d) the ability of each of the Borrower and
Collateral Manager to perform their respective obligations under the Transaction
Documents, or (e) the status, existence, perfection, priority or enforceability
of the Collateral Agent’s, the Administrative Agent’s or the other Secured
Parties’ lien on the Collateral Portfolio, in each case as determined in the
reasonable discretion of the Required Lenders.

 

-29-



--------------------------------------------------------------------------------

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Underlying Instrument governing a Loan executed or effected on
or after the Cut-Off Date for such Loan which:

(a) reduces or forgives any or all of the principal amount due under such Loan;

(b) (i) waives one or more interest payments, (ii) permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Loan (other than (x) any deferral or capitalization already allowed by the terms
of the Underlying Instrument of any PIK Loan or (y) in addition to existing cash
interest payments), or (iii) reduces the spread or coupon when the Cash Interest
Coverage Ratio for any Relevant Test Period with respect to such Loan is less
than 1.50:1.00 (prior to giving effect to such reduction in the spread or
coupon) (for the avoidance of doubt, automatic changes in grid pricing existing
on the Cut-Off Date do not constitute “Material Modifications” under this clause
(b));

(c) contractually or structurally subordinates such Loan by operation of (i) any
priority of payment provisions, (ii) turnover provisions, (iii) the transfer of
assets in order to limit recourse to the related Obligor (other than where such
transfer is not intended to avoid or limit recourse but is a bona fide
disposition transaction which results in the repayment of indebtedness from any
net proceeds), (iv) the granting of Liens (other than Permitted Liens) on any of
the Underlying Collateral securing such Loan or (v) increasing the amount of any
indebtedness (including by exercising an accordion feature, but excluding
funding a revolving or a delayed draw tranche) secured by Liens in the nature of
Permitted Liens which are senior to or pari passu with such Loan;

(d) substitutes, alters or releases the Underlying Collateral securing such Loan
and such substitution, alteration or release, as determined in the sole
discretion of the Administrative Agent, materially and adversely affects the
value of such Loan;

(e) amends, waives, forbears, supplements or otherwise modifies (i) the meaning
of “Senior Net Leverage Ratio” or “Cash Interest Coverage Ratio” or any
respective comparable definitions in the applicable Underlying Instruments for
such Loan or (ii) any term or provision of such Underlying Instrument referenced
in or utilized in the calculation of the “Senior Net Leverage Ratio” or “Cash
Interest Coverage Ratio” or any respective comparable definitions for such Loan,
in either case in a manner that, in the sole discretion of the Administrative
Agent, is materially adverse to the Secured Parties; or

(f) extends the final maturity date, any other scheduled due date for payment of
outstanding amounts of such Loan or mandatory prepayment of principal on such
Loan.

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
after giving effect to any decrease pursuant to Section 2.17 or increase
pursuant to Section 2.20; provided that at all times after the Reinvestment
Period, the Maximum Facility Amount shall mean the aggregate Advances
Outstanding at such time and the Aggregate Unfunded Exposure Amount at such
time. As of the Closing Date, the Maximum Facility Amount is $150,000,000.

 

-30-



--------------------------------------------------------------------------------

“Minimum Equity Amount” means the greater of (i) the aggregate Adjusted
Borrowing Value of the five (5) largest Eligible Loans and (ii) $50,000,000.

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan, including the assignment of
leases and rents related thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
contributes or has any obligation to contribute on behalf of its employees or to
which the Borrower or any ERISA Affiliate has any liability.

“Non-Usage Fee” means a fee payable in arrears for each day during each
Collection Period equal to the product for such day of (A) one divided by 360,
(B) the applicable Non-Usage Fee Rate and (C) the Unused Facility Amount as of
such day.

“Non-Usage Fee Rate” means:

(a) prior to the three-month anniversary of the Closing Date, 0.25%; and

(b) thereafter until the end of the Reinvestment Period:

(i) if the average outstanding Advances Outstanding on such day are less than
the product of (i) 50% and (ii) the average Maximum Facility Amount on such day,
0.50%;

(ii) if the average outstanding Advances Outstanding on such day are greater
than or equal to the product of (i) 50% and (ii) the average Maximum Facility
Amount on such day, but less than or equal to the product of (i) 75% and
(ii) the average Maximum Facility Amount on such day, 0.375%; and

(iii) if the average outstanding Advances Outstanding on such day are greater
than the product of (i) 75% and (ii) the Maximum Facility Amount on such day,
0.25%.

“Noteless Loan” means a Loan with respect to which the Underlying Instruments
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require any holder of
the indebtedness created under such Loan to affirmatively request a promissory
note from the related Obligor.

“Notice and Request for Consent to Lien Release Dividend” has the meaning
assigned to that term in Section 2.07(e)(i).

 

-31-



--------------------------------------------------------------------------------

“Notice of Borrowing” means an irrevocable (other than to the extent set forth
on the Initial Notice of Borrowing) written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit E.

“Notice of Prepayment” means a notice of any reduction of the Advances
Outstanding pursuant to Section 2.17(a), in the form attached hereto as Exhibit
F.

“Notice of Reduction” means a notice of any termination of this Agreement or
reduction in part of the Maximum Facility Amount pursuant to Section 2.17(b), in
the form attached hereto as Exhibit G.

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Lender Agents, the Administrative Agent, the Account Bank, the
Collateral Agent or the Collateral Custodian arising under this Agreement and/or
any other Transaction Document and shall include, without limitation, all
liability for principal of and interest on the Advances, Breakage Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent, the
Collateral Custodian and the Account Bank under this Agreement and/or any other
Transaction Document, any Fee Letter and costs and expenses payable by the
Borrower to the Lenders, the Lender Agents, the Administrative Agent, the
Account Bank, the Collateral Agent or the Collateral Custodian, in each case,
under the Transaction Documents, including attorneys’ fees, costs and expenses,
including without limitation, interest, fees and other obligations that accrue
after the commencement of an insolvency proceeding (in each case whether or not
allowed as a claim in such insolvency proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Underlying Instrument, including any guarantor thereof.

“Officer’s Certificate” means a certificate signed by a director, a manager, the
president, the secretary, an assistant secretary, the chief financial officer,
treasurer, assistant treasurer or any vice president, as an authorized officer,
of any Person.

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion.

“Original Cash Interest Coverage Ratio”: With respect to any Loan, the Cash
Interest Coverage Ratio for such Loan on the date such Loan was approved as an
Eligible Loan by the Administrative Agent, as set forth in the applicable
Approval Notice with respect to such Loan.

“Original Senior Net Leverage Ratio”: With respect to any Loan, the Senior Net
Leverage Ratio for such Loan on the date such Loan was approved as an Eligible
Loan by the Administrative Agent, as set forth in the applicable Approval Notice
with respect to such Loan.

 

-32-



--------------------------------------------------------------------------------

“Outstanding Balance” means the principal balance of a Loan, expressed exclusive
of PIK Interest and any other accrued and unpaid interest, and inclusive of any
Unfunded Exposure Amount.

“Participant Register” has the meaning assigned to that term in Section 2.13(b).

“Participation Interest” means a participation interest in a loan originated by
a bank or financial institution that, at the time of acquisition, or the
Borrower’s commitment to acquire the same, satisfies each of the following
criteria: (i) the Loan underlying such participation would constitute an
Eligible Loan were it acquired directly, (ii) the seller of the participation is
the lender on the loan, (iii) the aggregate participation in the loan granted to
any one or more participants does not exceed the principal amount or commitment
with respect to which the seller is a lender under such loan, (iv) such
participation does not grant, in the aggregate, to the participant in such
participation a greater interest than the seller of such Loan holds in the loan
or commitment that is the subject of the participation, (v) the entire purchase
price for such participation is paid in full (without the benefit of financing
from the Seller or its affiliates) at the time of the Borrower’s acquisition
(or, to the extent of a participation in the unfunded commitment under a
Revolving Loan or Delayed Draw Loan, at the time of the funding of such loan),
(vi) the participation provides the participant all of the economic benefit and
risk of the whole or part of the loan or commitment that is the subject of the
loan participation and (vii) such participation is documented under a Loan
Syndications and Trading Association, Loan Market Association or similar
agreement standard for loan participation transactions among institutional
market participants. For the avoidance of doubt, a Participation Interest shall
not include a sub-participation interest in any loan.

“Payment Date” means the 15th day of each January, April, July and October or,
if such day is not a Business Day, the next succeeding Business Day, commencing
in January 2016; provided, that the final Payment Date shall occur on the
Collection Date.

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(ii).

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

“Permitted Equityholder Transaction” means, a merger of FS Investment
Corporation III with another business development company sponsored by Franklin
Square Holdings, L.P. or other fundamental change transaction the result of
which effectively combines the ownership and/or assets of FS Investment
Corporation III and a business development company sponsored by Franklin Square
Holdings, L.P., or merges or consolidates their respective collateral advisors
or sub-advisors,

“Permitted Investments” means any of:

(a) direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;

 

-33-



--------------------------------------------------------------------------------

(b) demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a non-U.S. depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent, the
Collateral Custodian or Administrative Agent or any agent thereof acting in its
commercial capacity); provided, that the short-term unsecured debt obligations
of such depository institution or trust company at the time of such investment,
or contractual commitment providing for such investment, are rated at least
“A-1” by S&P and “P-1” by Moody’s;

(c) repurchase obligations pursuant to a written agreement (i) with respect to
any obligation described in clause (a) above, where the Collateral Custodian has
taken actual or constructive delivery of such obligation in accordance with
Article XI of this Agreement, and (ii) entered into with (x) the Collateral
Custodian or (y) the corporate trust department of a depository institution or
trust company organized under the laws of the United States or any State
thereof, the deposits of which are insured by the Federal Deposit Insurance
Corporation and the short-term unsecured debt obligations of which are rated at
least “A-1” by S&P and “P-1” by Moody’s (including, if applicable, the
Administrative Agent, Collateral Agent or any agent thereof acting in its
commercial capacity);

(d) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States or any State whose long-term
unsecured debt obligations are assigned one of the two highest long-term ratings
by S&P and Moody’s at the time of such investment or contractual commitment
providing for such investment; provided, that securities issued by any
particular corporation will not be Permitted Investments to the extent that an
investment therein will cause the then outstanding principal amount of
securities issued by such corporation and held in the Accounts collectively to
exceed 10% of the value of Permitted Investments held in such account (with
Permitted Investments held in such accounts valued at par);

(e) commercial paper that (i) is payable in United States dollars and (ii) is
rated at least “A-1” by S&P and “P-1” by Moody’s;

(f) units of money market funds rated in the highest credit rating category by
S&P and Moody’s;

(g) U.S. Dollars; or

(h) any other demand or time deposit, obligation, security or investment
(including a hedging arrangement) as may be acceptable to the Administrative
Agent, as evidenced by a writing to that effect.

Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Collateral Custodian. No Permitted Investment shall have an “f,” “r,” “p,”
“pi,” “q,” “sf” or “t” subscript affixed to its S&P rating. Any such investment
may be made or acquired from or through the Collateral Agent or the
Administrative Agent or any of their respective affiliates, or any entity

 

-34-



--------------------------------------------------------------------------------

for whom the Collateral Agent or the Administrative Agent or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided, that
notwithstanding the foregoing clauses (a) through (h), Permitted Investments may
only include obligations or securities that constitute cash equivalents for
purposes of the rights and assets in paragraph (c)(8)(i)(B) of the exclusions
from the definition of “covered fund” for purposes of the Volcker Rule.

“Permitted Liens” means,

(a) with respect to the interest of the Borrower in the Loans included in the
Collateral Portfolio, Liens in favor of the Collateral Agent created pursuant to
this Agreement; and

(b) with respect to the interest of the Borrower in the rest of the Collateral
Portfolio (including any Underlying Collateral): (i) materialmen’s,
warehousemen’s, mechanics’ and other Liens arising by operation of law in the
ordinary course of business for sums not due or sums that are being contested in
good faith, (ii) purchase money security interests in certain items of
equipment, (iii) Liens for Taxes if such Taxes shall not at the time be due and
payable or if a Person shall currently be contesting the validity thereof in
good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of such Person, (iv) other
customary Liens permitted with respect thereto, (v) Liens in favor of the
Collateral Agent created pursuant to this Agreement, (vi) with respect to Third
Party Agented Loans, Liens in favor of the lead agent, the collateral agent or
the paying agent for the benefit of all holders of Indebtedness of such Obligor
and (vii) with respect to any Underlying Collateral, Liens permitted by the
applicable Underlying Instrument.

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Interest” means interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as interest as it accrues.

“PIK Loan” means a Loan which provides for a portion of the interest that
accrues thereon to be added to the principal amount of such Loan for some period
of the time prior to such Loan requiring the current cash payment of such
previously capitalized interest, which cash payment shall be treated as an
Interest Collection at the time it is received.

“Platform” has the meaning assigned to that term in Section 9.01(k).

“Pledge” means the pledge of any Eligible Loan or other Portfolio Asset pursuant
to Article II.

“Portfolio Assets” means all Loans owned by the Borrower, together with all
proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

(a) any amounts on deposit in any cash reserve, collection, custody or lockbox
accounts securing the Loans;

 

-35-



--------------------------------------------------------------------------------

(b) all rights with respect to the Loans to which the Seller or any third party
seller is entitled as lender under the applicable Underlying Instrument;

(c) the Controlled Accounts, together with all cash and investments in each of
the foregoing other than amounts earned on investments therein;

(d) any Underlying Collateral securing a Loan and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Cut-Off Date and all
liquidation proceeds;

(e) all Required Loan Documents, the Loan Files related to any Loan, any
Records, and the documents, agreements, and instruments included in the Loan
Files or Records;

(f) all Insurance Policies with respect to any Loan;

(g) all Liens, guaranties, indemnities, warranties, letters of credit, accounts,
bank accounts and property subject thereto from time to time purporting to
secure or support payment of any Loan, together with all UCC financing
statements, mortgages or similar filings signed or authorized by an Obligor
relating thereto;

(h) the Purchase and Sale Agreement (including, without limitation, rights of
recovery of the Borrower against the Seller) and the assignment to the
Collateral Agent, for the benefit of the Secured Parties, of all UCC financing
statements filed by the Borrower against the Seller under or in connection with
the Purchase and Sale Agreement;

(i) the Management Agreement (including, without limitation, any rights of the
Borrower against the Collateral Manager);

(j) all records (including computer records) with respect to the foregoing; and

(k) all collections, income, payments, proceeds and other benefits of each of
the foregoing.

“Portfolio Subsidiary” means any Person (a) in which the Borrower (i) has made
an investment in the ordinary course of business that is accounted for under
GAAP as a portfolio investment of the Borrower, (ii) has received an equity
interest in connection with an REO Asset, (iii) has received an “equity kicker”
in connection with its acquisition of any Loan, (iv) owns an equity interest and
that is created as a “blocker” vehicle to address tax-specific issues or (v) has
acquired an equity interest in connection with a relatively contemporaneous
exchange or conversion of a Loan into equity interests and (b) that meets each
of the requirements set forth in each of Section 5.01(b) and Section 5.02(a).

 

-36-



--------------------------------------------------------------------------------

“Prepayment Fee” means a nonrefundable fee equal to the product of (a) the
amount of any permanent reduction in the aggregate amount of the Maximum
Facility Amount, and (b) 1.00%.

“Prime Rate” means the rate announced by Capital One from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Capital One or any other specified financial institution in
connection with extensions of credit to debtors.

“Principal Collection Account” means account number 84294602 at the Account Bank
in the name of the Borrower subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties including any sub-account thereof; provided, that
the funds deposited therein (including any interest and earnings thereon) from
time to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Principal Collection Account.

“Principal Collections” means (i) any amounts deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07, (ii) with respect to any
Loan, all amounts received which are not Interest Collections, including,
without limitation, all Recoveries, all Insurance Proceeds, all scheduled
payments of principal and principal prepayments and all guaranty payments and
proceeds of any liquidations, sales, dispositions or securitizations, in each
case, attributable to the principal of such Loan, (iii) all earnings on
investments in any Principal Collection Account and (iv) all payments made by
the Collateral Manager to the Borrower pursuant to Section 14 of the Management
Agreement.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

“Prohibited Industry” means each of the following industries: payday lending,
pawn shops, adult entertainment, marijuana related businesses, automobile title
loans, tax refund anticipation loans, credit repair services, drug
paraphernalia, tax evasion, businesses engaged in predatory lending practices
and strip mining.

“Purchase and Sale Agreement” means that certain purchase and sale agreement,
dated the date of this Agreement, by and between the Seller, as the seller, and
the Borrower, as the purchaser, as such agreement may from time to time be
amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Purchase Price” means, with respect to any Loan, an amount (expressed as a
percentage of par) equal to (i) the aggregate purchase price paid by the
Borrower (as applicable) for such Loan (expressed exclusive of accrued interest
and original issue discount) (or if different

 

-37-



--------------------------------------------------------------------------------

principal amounts of such Loan were purchased at different purchase prices, the
weighted average of such purchase prices) divided by (ii) the principal balance
of such Loan outstanding as of the date of such purchase (expressed exclusive of
accrued interest and original issue discount); provided that any Loan acquired
by the Borrower in connection with a primary syndication of such Loan and with a
“Purchase Price” equal to or greater than 95% (including, for the avoidance of
doubt, in excess of 100%) shall be deemed to have a “Purchase Price” equal to
100%.

“Qualified Substitute Arrangement” has the meaning assigned to that term in
Section 5.01(ii)(iii).

“Recipient” means any Lender, any Lender Agent and the Administrative Agent.

“Records” means all documents relating to the Loans, including books, records
and other information executed in connection with the origination or acquisition
of the Collateral Portfolio or maintained with respect to the Collateral
Portfolio and the related Obligors that the Borrower, the Seller or the
Collateral Manager have generated, in which the Borrower or the Seller has
obtained an interest.

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan is sold, discarded or abandoned (after a determination by the Borrower or
the Collateral Manager that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Borrower
or the Collateral Manager, the proceeds from the sale of the Underlying
Collateral, the proceeds of any related Insurance Policy, any distributions from
a Portfolio Subsidiary formed to hold an REO Asset, any other recoveries with
respect to such Loan, as applicable, the Underlying Collateral, and amounts
representing late fees and penalties, net of any amounts received that are
required under such Loan, as applicable, to be refunded to the related Obligor.

“Register” has the meaning assigned to that term in Section 2.13(a).

“Reinvestment Period” shall mean the period commencing on the Closing Date and
ending on the earliest to occur of (i) August 13, 2018 and (ii) the Facility
Maturity Date.

“Relevant Test Period” means, with respect to any Loan, the relevant test period
for the reporting and calculation of the applicable financial covenants included
in the Underlying Instrument for each such Loan, including financial covenants
comparable to Senior Net Leverage Ratio or Cash Interest Coverage Ratio, as
applicable, for such Loan in the applicable Underlying Instrument or, if no such
period is provided for therein, for Obligors delivering monthly financial
statements, each period of the last 12 consecutive reported calendar months, and
for Obligors delivering quarterly financial statements, each period of the last
four consecutive reported fiscal quarters of the principal Obligor on such Loan;
provided that with respect to any Loan for which the relevant test period is not
provided for in the Underlying Instrument, if an Obligor is a newly-formed
entity or such Loan has been newly issued or amended and restated as to which 12
consecutive calendar months have not yet elapsed, “Relevant Test Period” shall
initially include the period from the date of formation of such Obligor to the
end of the twelfth calendar month or fourth fiscal quarter (as the case may be)
from the date of formation, and shall subsequently include each period of the
last 12 consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

 

-38-



--------------------------------------------------------------------------------

“REO Asset” means, with respect to any Loan, any Underlying Collateral that has
been foreclosed on or repossessed from the current Obligor by the Borrower, and
is being managed by a Borrower Advisor on behalf of and in the name of any
Portfolio Subsidiary, for the benefit of the Secured Parties and any other
equity holder of such Portfolio Subsidiary.

“REO Management Standard” has the meaning assigned to that term in
Section 6.05(a).

“Reportable Event” has the meaning assigned to that term in Section 4.01(x).

“Reporting Date” means the date that is (a) two Business Days before each
Payment Date and (b) the seventh Business Day after each Reporting Determination
Date.

“Reporting Determination Date” means the 20th day of each February, March, May,
June, August, September, November and December, or, if such day is not a
Business Day, the next succeeding Business Day.

“Required Lenders” means Lenders representing an aggregate of more than 50% of
the aggregate Commitments of the Lenders then in effect; provided that the
Commitments held or deemed held by a Defaulting Lender, the Equityholder and
each Affiliate of the Equityholder shall be excluded for purposes of making a
determination of Required Lenders.

“Required Loan Documents” means, for each Loan, the following documents or
instruments, all as specified on the related Loan Checklist:

(a) other than in the case of a Noteless Loan, (i) if the Borrower is the sole
lender on such Loan, the original or, if accompanied by an original “lost note”
affidavit and indemnity, a copy of the executed underlying promissory note,
endorsed by the Borrower or the prior holder of record either in blank or to the
Collateral Agent (and evidencing an unbroken chain of endorsements from each
prior holder thereof evidenced in the chain of endorsements either in blank or
to the Collateral Agent) with any endorsement to the Collateral Agent to be in
the following form: “Wells Fargo Bank, National Association, as Collateral Agent
for the Secured Parties” or (ii) in the case of any Third Party Agented Loan, a
copy of the executed underlying promissory note, endorsed by the Borrower or the
prior holder of record either in blank or to the Collateral Agent (and
evidencing an unbroken chain of endorsements from each prior holder thereof
evidenced in the chain of endorsements either in blank or to the Collateral
Agent) with any endorsement to the Collateral Agent to be in the following form:
“Wells Fargo Bank, National Association, as Collateral Agent for the Secured
Parties”;

(b) in the case of any Noteless Loan, (i) an executed copy of each assignment
and assumption agreement, transfer document or instrument specified in the
related Underlying Instrument (or, if no form is specified, the Loan
Syndications and Trading Association form of assignment) relating to such Loan
evidencing the assignment of such Noteless Loan either (1) from the Seller to
the Borrower and from the Borrower either to the Collateral Agent or in blank or
(2) from any third party owner thereof directly to the Borrower

 

-39-



--------------------------------------------------------------------------------

(at the direction of a Borrower Advisor) and from the Borrower either to the
Collateral Agent or in blank and (ii) in the case of a Third Party Agented Loan,
a copy of the loan register with respect to such Noteless Loan;

(c) originals or copies of each of the following, to the extent applicable to
the related Loan: (i) any related loan agreement, credit agreement, note
purchase agreement, security agreement (if separate from any Mortgage) and
(ii) if the Borrower is the sole lender on such Loan, any sale and servicing
agreement, acquisition agreement, subordination agreement, intercreditor
agreement or similar instruments, guarantee, Insurance Policy or similar
material operative document, in each case together with any amendment or
modification thereto; and

(d) if any Loan is secured by a Mortgage, either (x) if the Borrower is the sole
lender on such Loan, (I) the original executed Mortgage, the original executed
assignment of leases and rents, if any, and the originals of all intervening
assignments, if any, of the Mortgage and assignments of leases and rents with
evidence of recording thereon or (II) copies thereof certified by the public
recording offices where such documents were recorded to be true and complete
copies thereof in those instances where the public recording offices retain the
original or where the original recorded documents are lost, or (y) in the case
of any Third Party Agented Loan, copies thereof certified by the Borrower, by
closing counsel or by a title company or escrow company to be true and complete
copies thereof where the originals have been transmitted for recording; provided
that, solely for purposes of the Review Criteria, the Collateral Custodian shall
have no duty to ascertain whether any certification set forth in this subsection
(d)(y) has been received, other than a certification which has been clearly
delineated as being provided by the Borrower or (z) copies certified by the
public recording offices where such documents were recorded to be true and
complete copies thereof in those instances where the public recording offices
retain the original or where the original recorded documents are lost.

“Required Reports” means, collectively, the Collateral Management Report
required pursuant to Section 6.07(b), the Collateral Manager Certificate
required pursuant to Section 6.07(c), the financial statements of the Borrower
and the Equityholder required pursuant to Section 6.07(d), the financial
statements and valuation reports of each Obligor required pursuant to
Section 6.07(e), the static pool report required pursuant to Section 6.07(f),
the annual statements as to compliance required pursuant to Section 6.08, and
the annual independent public accountant’s report required pursuant to
Section 6.09.

“Required Sale Assets” means all Permitted Investments that would disqualify the
Borrower from using the “loan securitization exemption” under the Volcker Rule
(as determined by the Administrative Agent in its reasonable discretion).

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 5.01(ii) of this
Agreement to maintain Hedging Agreements.

 

-40-



--------------------------------------------------------------------------------

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend paid solely in interests of that class
of membership interests or in any junior class of membership interests of the
Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower. For the avoidance of doubt,
(x) payments and reimbursements due to a Borrower Advisor in accordance with
this Agreement or any other Transaction Document do not constitute Restricted
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loan or of cash or other proceeds relating thereto which have been
substituted or transferred in connection with a Lien Release Dividend by the
Borrower in accordance with this Agreement shall not constitute Restricted
Payments.

“Retained Interest” means, with respect to any Loan, (a) all obligations of the
Borrower to make advances thereon after the related Cut-Off Date, (b) all of the
obligations of the Borrower, if any, of or owing to the agent(s) under the
documentation evidencing such Loan and (c) the applicable portion of the
interests, rights and obligations under the documentation evidencing such Loan
that relate to such portion(s) of the indebtedness that is owned by another
lender. Notwithstanding the foregoing, the “Retained Interest” shall exclude the
Unfunded Exposure Amount.

“Review Criteria” has the meaning assigned to that term in Section 11.02(b)(i).

“Revolving Loan” means a Loan (other than a Delayed Draw Loan) that is a senior
secured obligation (including funded and unfunded portions of revolving credit
lines, unfunded commitments under specific facilities and other similar loans
and investments) that may require one or more future advances to be made to the
related Obligor by the Borrower; provided that, such Loan shall only be
considered a Revolving Loan until all commitments by the Borrower to make
advances to the Obligor thereof expire, or are terminated, or are irrevocably
reduced to zero.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Underlying Instrument.

“Second Lien Loan” means any Loan that (i) is secured by a pledge of collateral
(including all of the applicable Obligor’s assets constituting collateral for
such Loan (whether or not there is also a security interest of a higher or lower
priority in additional collateral)) which security interest is validly perfected
and second priority under Applicable Law (subject to Liens described in clause
(b) (other than clause (v) thereof) of the definition of Permitted Liens),
(ii) is pari passu in right of payment with the Indebtedness of the holders of
the first priority security

 

-41-



--------------------------------------------------------------------------------

interest (other than with respect to receipt of the proceeds of liquidated
collateral following an event of default) and (iii) pursuant to an intercreditor
agreement between the Borrower (or the applicable agent) and the holder of such
first priority security interest, the amount of Indebtedness covered by such
first priority security interest is limited in terms of aggregate outstanding
amount or percent of outstanding principal.

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Lender Agent, each Affected Party, each
Indemnified Party, the Collateral Custodian, the Collateral Agent, the Account
Bank and each Hedge Counterparty.

“Securities Account Control Agreement” means the Securities Account Control
Agreement, dated as of the date hereof, among the Borrower, the Collateral Agent
and Wells Fargo as the Securities Intermediary, as the same may be amended,
modified, waived, supplemented or restated from time to time.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Seller” means FS Investment Corporation III, in its capacity as the seller
under the Purchase and Sale Agreement, together with its successors and assigns
in such capacity.

“Senior Net Leverage Ratio” means, with respect to any Loan for any Relevant
Test Period, either (a) the meaning of “Senior Net Leverage Ratio” or any
comparable definition set forth in the Underlying Instruments for such Loan, or
(b) in the case of any Loan with respect to which the related Underlying
Instruments do not include a definition of “Senior Net Leverage Ratio” or
comparable definition, the ratio of (i) the “total indebtedness” (as defined in
the Underlying Instruments or comparable definition thereof, including, without
limitation, such Loan) of the applicable Obligor as of the date of
determination, excluding any junior indebtedness and any unsecured indebtedness
of such Obligor or non-recourse indebtedness of such Obligor secured solely by
the real property and related improvements and fixtures of such Obligor as of
such date, minus the Unrestricted Cash of such Obligor as of such date to
(ii) EBITDA of such Obligor with respect to the applicable Relevant Test Period,
in each case as calculated by the Borrower or the Collateral Manager in good
faith.

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the Bankruptcy Code; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts and other liabilities as they become absolute and matured; (c) such Person
is able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
a business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

-42-



--------------------------------------------------------------------------------

“State” means one of the fifty states of the United States or the District of
Columbia.

“Stated Maturity Date” means August 13, 2020.

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

“Substitution” has the meaning set forth in Section 2.07(a).

“Syndicate Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Obligor pursuant to any Transaction Document or the transactions
contemplated therein which is distributed to the Administrative Agent or any
Lender by means of electronic communications pursuant to Article XII, including
through the Platform.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto, whether now or hereafter imposed,
levied, collected, withheld or assessed by any taxation authority or other
Governmental Authority.

“Third Party Agented Loan” means any Loan which is agented by a Person other
than the Seller or any of its Affiliates as part of a syndicated loan
transaction.

“Total Leverage Ratio” means, with respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Total Leverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Total Leverage Ratio” or comparable definition, the
ratio of (i) the “total indebtedness” (as defined in the Underlying Instruments
or comparable definition thereof, including, without limitation, such Loan) of
the applicable Obligor as of the date of determination, minus the Unrestricted
Cash of such Obligor as of such date to (ii) EBITDA of such Obligor with respect
to such Relevant Test Period, as calculated by the Borrower and Collateral
Manager in good faith.

“Traditional Middle Market Loan” means any Loan (other than a Broadly Syndicated
Loan or a Large Middle Market Loan) that (i) is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, insolvency, moratorium or liquidation proceedings,
(ii) is secured by a pledge of collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to Liens described in
clause (b) (other than clause (v) thereof) of the definition of

 

-43-



--------------------------------------------------------------------------------

Permitted Liens), and (iii) a Borrower or the Collateral Manager determines in
good faith that the value of the collateral securing such Loan (or the
enterprise value of the underlying business) on or about the time of origination
equals or exceeds the outstanding principal balance of such Loan plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral.

“Transaction Documents” means this Agreement, the Variable Funding Note(s), any
Joinder Supplement, the Advisory Agreements, the Indemnity Letter, the LLC
Agreement, the Management Agreement, the Purchase and Sale Agreement, the
Securities Account Control Agreement, the Wells Fargo Corporate Trust Fee
Letter, each Fee Letter and any additional document the execution of which is
necessary or appropriate to carrying out the terms of the foregoing documents.

“Transferee Letter” has the meaning assigned to that term in
Section 12.04(a)(ii).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Underlying Collateral” means, with respect to a Loan, any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Loan, as applicable, including, without limitation, mortgaged property
and/or a pledge of the stock, membership or other ownership interests in the
related Obligor and all proceeds from any sale or other disposition of such
property or other assets.

“Underlying Instrument” means the loan agreement, credit agreement, indenture or
other agreement pursuant to which a Loan has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Loan or of which the holders of such Loan are the beneficiaries.

“Unfunded Exposure Account” means account number 84294603 at the Account Bank in
the name of the Borrower subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties including any sub-account thereof; provided, that
the funds deposited therein (including any interest and earnings thereon) from
time to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Unfunded Exposure Account.

“Unfunded Exposure Amount” means, on any date of determination, with respect to
any Loan, the aggregate amount (without duplication) of all (i) unfunded
commitments and (ii) all contingent commitments, in each case required to be
funded pursuant to the terms of the related Underlying Instruments with respect
to such Loan.

“Unfunded Exposure Equity Amount” means, on any date of determination, with
respect to any Loan, an amount equal to the result of (a) the Unfunded Exposure
Amount of such Loan minus (b) the product of (i) the Unfunded Exposure Amount of
such Loan, (ii) the Assigned Value of such Loan and (iii) the Advance Rate of
such Loan.

 

-44-



--------------------------------------------------------------------------------

“Unfunded Exposure Equity Shortfall” means (a) the aggregate Unfunded Exposure
Equity Amount of all Loans minus (b) the amount on deposit in the Unfunded
Exposure Account.

“United States” means the United States of America.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

“Unmatured Facility Amortization Event” means any event that, if it continues
uncured, will, with lapse of time, notice or lapse of time and notice,
constitute a Facility Amortization Event.

“Unrestricted Cash” means the meaning of “Unrestricted Cash” or any comparable
definition in the Underlying Instrument for each such Loan, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such
Underlying Instrument, all cash available for use for general corporate purposes
and not held in any reserve account or legally or contractually restricted for
any particular purposes or subject to any lien (other than blanket liens
permitted under or granted in accordance with such Underlying Instrument).

“Unsecured Loan” means any loan that is (a) not secured by a pledge of
collateral and (b) senior or pari passu in right of payment to any other
unsecured indebtedness of the related Obligor.

“Unused Facility Amount” means, at any time, (a) the Maximum Facility Amount
minus (b) the Advances Outstanding at such time.

“Value Adjustment Event” means, with respect to any Loan, the occurrence of any
one or more of the following events after the related Cut-Off Date:

(a) a default in respect of any payment of principal or interest under such Loan
(after giving effect to all applicable cure periods, but in no event longer than
five (5) Business Days);

(b) the occurrence of a Bankruptcy Event with respect to the related Obligor;

(c) the failure to deliver (i) with respect to monthly or quarterly reports
required to be delivered by the Obligor by the terms of the Underlying
Instruments, any financial statements (including unaudited financial statements)
to the Administrative Agent by the date that is no later than forty-five (45)
days after the end of any calendar month with respect to monthly reports and
sixty (60) days after the end of each fiscal quarter with respect to quarterly
reports (or if such monthly or quarterly reports are not required to be
delivered by the related Obligor on or before such date, such later date on
which it is required to be delivered by the related Obligor, but in any event
not later than sixty (60) days after the end of any calendar month in respect of
monthly reports and seventy-five (75) days after the end of any fiscal quarter
in respect of quarterly reports) and (ii) with respect to annual reports
required to be delivered by the Obligor by the terms of the Underlying
Instruments, any audited financial statements to the Administrative Agent by the
date that is no later than one hundred twenty (120) days after the

 

-45-



--------------------------------------------------------------------------------

end of any fiscal year (or if such annual reports are not required to be
delivered by the related Obligor on or before such date, such later date on
which it is required to be delivered by the related Obligor, but in any event
not later than one hundred fifty (150) days after the end of any fiscal year);
provided that, in each case, the Borrower (and the Collateral Manager on the
Borrower’s behalf) may grant any Obligor periodic extensions (not to exceed
ten (10) Business Days) of the date by which any of the financial statements
described above are due, and no Value Adjustment Event shall occur if such
reports are delivered to the Borrower or the Collateral Manager within the
respective periods (or extended periods) specified in this clause (c) and
subsequently delivered to the Administrative Agent within ten (10) Business Days
after receipt by the Borrower or the Collateral Manager;

(d) the Cash Interest Coverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Loan is (i) less than 85% of the Original Cash
Interest Coverage Ratio and (ii) less than 1.50 to 1.00;

(e) the Senior Net Leverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Loan is (i) greater than 0.50x higher than the
Original Senior Net Leverage Ratio and (ii) greater than 4.00 to 1.00;

(f) any determination by the Collateral Manager or the Administrative Agent that
such loan is on non-accrual, is written off or is charged off, in each case, in
accordance with the credit and collection policy of Collateral Manager;

(g) the occurrence of a Material Modification with respect to such Loan; or

(h) any Obligor default (other than a payment default) under any Loan for which
the Borrower (or agent or required lenders pursuant to the related Underlying
Instrument, as applicable) has elected to accelerate the debt thereon.

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Weighted Average Advance Rate”: As of any date of determination, a percentage
equal to (a) the sum for each Loan owned by the Borrower on such date of (i) the
Adjusted Borrowing Value of such Loan multiplied by the (ii) applicable Advance
Rate of such Loan divided by (b) the aggregate Adjusted Borrowing Value of all
of the Loans owned by the Borrower on such date.

“Weighted Average Spread” means, with respect to the Loans (in each case
excluding any Loans that are delinquent in payment or defaulted in any other
manner that would give rise to the right of any holder of such Loan to
accelerate such Loan), as of any date, the number obtained by:

(a) summing (i) the sum of the products obtained by multiplying the excess of
the cash-pay portion of the interest rate payable on each such Loan (such rate
stated as a per

 

-46-



--------------------------------------------------------------------------------

annum rate) over the applicable index rate for such Loan as then in effect
(which spread or excess may be expressed as a negative percentage) by the
Outstanding Balance of each such Loan as of such date and (ii) the sum of the
products obtained by multiplying, with respect to each such Loan that is a
Delayed Draw Loan or a Revolving Loan, the related commitment or undrawn fee as
of such date by the unfunded commitment of each such Loan as of such date; and

(b) dividing such sum by the sum of the Outstanding Balances of all such Loans
included in the Collateral Portfolio as of such date plus the Aggregate Unfunded
Exposure Amount, and rounding the result up to the nearest 0.001%.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, in its individual capacity, and its successors and assigns.

“Wells Fargo Corporate Trust Fee Letter” means the Wells Fargo Corporate Trust
Fee Letter, dated as of the date hereof, between the Collateral Agent, the
Collateral Custodian, the Account Bank, the Borrower and the Administrative
Agent, as such letter may be amended, modified, supplemented, restated or
replaced from time to time.

“Yield” means with respect to any Collection Period, the sum of the quotient for
each Advance for each day in such Collection Period determined in accordance
with the following formula:

 

 

    YR x L    

    D  

 

  where:    YR    =    the Yield Rate applicable to such Advance on such day;   
     L    =    the outstanding principal amount of such Advance on such day; and
        D    =    360 or, to the extent the Yield Rate is the Base Rate, 365 or
366 days, as applicable;   

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

“Yield Rate” means, for any Interest Period, with respect to any Advance (or
portion thereof), an interest rate per annum equal to LIBOR for such Interest
Period plus the Applicable Spread; provided that if a Lender shall have notified
the applicable Lender Agent in writing that a Eurodollar Disruption Event has
occurred, the Yield Rate shall be equal to the Base Rate plus the Applicable
Spread until such Lender Agent shall have notified the Administrative Agent that
such Eurodollar Disruption Event has ceased.

 

-47-



--------------------------------------------------------------------------------

Section 1.02 Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

Section 1.03 Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.04 Instruction by Borrower Advisors.

If any Secured Party receives contradictory instructions or direction from the
Borrower or any one or more Borrower Advisors pursuant to the terms of this
Agreement or any other Transaction Document, such Secured Party shall seek
clarification from the Collateral Manager (and shall be entitled to rely on such
instructions or directions in accordance with terms hereof or thereof) and shall
not be liable for any action taken or omitted to be taken in connection with any
such instructions or directions.

Section 1.05 Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by the Transaction
Documents;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) reference to any time means Charlotte, North Carolina time;

(f) reference to the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”;

(g) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

 

-48-



--------------------------------------------------------------------------------

(h) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

(i) reference to the “occurrence” of an Event of Default means after any grace
period applicable to such Event of Default and shall not include any Event of
Default that has been waived in accordance with the terms of this Agreement;

(j) for purposes of this Agreement, a Facility Amortization Event or an Event of
Default shall be deemed to be continuing unless it is waived in accordance with
Section 12.01; and

(k) notwithstanding any other provision of this Agreement to the contrary, for
purposes of determining whether any Loan proposed to be acquired by the Borrower
in connection with its primary issuance satisfies the Inclusion Criteria and for
reporting purposes, the Cash Interest Coverage Ratio and the Senior Net Leverage
Ratio (and all underlying calculations relating thereto) shall be calculated on
a pro forma basis after giving effect to the issuance of such Loan and any
related indebtedness.

ARTICLE II.

THE FACILITY

Section 2.01 Variable Funding Note and Advances.

(a) Variable Funding Note. The Borrower has heretofore delivered or shall, on
the date hereof (and on the terms and subject to the conditions hereinafter set
forth), deliver, to each Lender Agent, at the address set forth on Annex A to
this Agreement, and on the effective date of any Joinder Supplement, to each
additional Lender Agent, at the address set forth in the applicable Joinder
Supplement, a duly executed variable funding note (the “Variable Funding Note”),
in substantially the form of Exhibit H, in an aggregate face amount equal to the
applicable Lender’s Commitment as of the Closing Date or the effective date of
any Joinder Supplement, as applicable, and otherwise duly completed. Interest
shall accrue on the Variable Funding Note, and the Variable Funding Note shall
be payable, as described herein.

(b) Advances. On the terms and conditions hereinafter set forth, from time to
time from the Closing Date until the end of the Reinvestment Period, the Lenders
shall make Advances under the Variable Funding Notes, secured by the Collateral
Portfolio, to the Borrower. Under no circumstances shall any Lender be required
to make any Advance if after giving effect to such Advance and the addition to
the Collateral Portfolio of the Eligible Loans being acquired by the Borrower
using the proceeds of such Advance, (i) an Event of Default or Facility
Amortization Event has occurred and is continuing or would result therefrom or
an Unmatured Event of Default exists or would result therefrom or (ii) a
Borrowing Base Deficiency would exist. Notwithstanding anything to the contrary
herein, no Lender shall be

 

-49-



--------------------------------------------------------------------------------

obligated to provide the Borrower with aggregate funds in connection with an
Advance that would exceed the lesser of (x) such Lender’s unused Commitment then
in effect and (y) the aggregate unused Commitments then in effect.

(c) Notations on Variable Funding Note. Each Lender Agent is hereby authorized
to enter on a schedule attached to the Variable Funding Note with respect to
each Conduit Lender and each Institutional Lender a notation (which may be
computer generated) with respect to each Advance under the Variable Funding Note
made by the applicable Lender of: (i) the date and principal amount thereof, and
(ii) each repayment of principal thereof, and any such recordation shall, absent
manifest error, constitute prima facie evidence of the accuracy of the
information so recorded. The failure of any Lender Agent to make any such
notation on the schedule attached to any Variable Funding Note shall not limit
or otherwise affect the obligation of the Borrower to repay the Advances in
accordance with their respective terms as set forth herein.

Section 2.02 Procedure for Advances.

(a) Subject to the limitations set forth in Section 2.01(b), the Borrower may
request an Advance from the Lenders by delivering at the specified times the
information and documents set forth in this Section 2.02.

(b) No later than 3:00 p.m. at least one (1) Business Day and not more than five
(5) Business Days prior to the proposed Advance Date, the Borrower shall, or
shall cause the Collateral Manager to, deliver:

(i) to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Custodian) written notice of such proposed Advance Date (including a
duly completed Borrowing Base Certificate updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof);

(ii) to the Administrative Agent a wire disbursement and authorization form, to
the extent not previously delivered; and

(iii) to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Custodian) a duly completed Notice of Borrowing which shall
(A) specify the desired amount of such Advance, which amount must be at least
equal to $500,000 (or, with respect to any Delayed Draw Loan or Revolving Loan,
the amount of the draw request made by the applicable Obligor), to be allocated
to each Lender in accordance with its Pro Rata Share, (B) specify the proposed
Advance Date for such Advance, (C) specify the Loan(s), if any, to be financed
on such Advance Date (including the appropriate file number, a description of
the Obligor, original loan balance, Outstanding Balance, Assigned Value and
Purchase Price for each Loan and identifying each Loan by type and proposed
Advance Rate applicable to each such Loan), (D) with respect to any Delayed Draw
Loan or Revolving Loan, include the Unfunded Exposure Amount with respect to
such Loan and the draw request made by the applicable Obligor, (E) specify the
Interest Period for such Advance (which shall be a period contemplated by the
definition of “Interest Period” and permitted under Section 2.02(h)) and
(F) include a

 

-50-



--------------------------------------------------------------------------------

representation that all conditions precedent for an Advance described in Article
III hereof have been met. Each Notice of Borrowing shall be irrevocable;
provided that upon receipt of notice of a Eurodollar Disruption Event, the
Borrower may revoke any pending request for an Advance of, or continuation of an
Advance at LIBOR.

(iv) If any Notice of Borrowing is received by the Administrative Agent after
3:00 p.m. on the Business Day prior to the Business Day for which such Advance
is requested or on a day that is not a Business Day, such Notice of Borrowing
shall be deemed to be received by the Administrative Agent at 9:00 a.m. on the
next Business Day.

(v) Promptly following receipt of a Notice of Borrowing in accordance with this
Section 2.02, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Advance to be made in connection
therewith and the Interest Period therefor.

(c) If no Interest Period is specified in a Notice of Borrowing, the requested
Advance shall have an Interest Period of one month’s duration. The Borrower may
from time to time irrevocably elect, on not less than one Business Day’s notice,
that all, or any portion in an aggregate minimum amount of $1,000,000 and an
integral multiple of $1,000,000 of any Advance, be continued as Advance for a
new Interest Period before the last day of the then current Interest Period with
respect thereto. Such Advance shall, on such last day, automatically convert to
an Advance for such newly elected Interest Period; provided, that each such
continuation shall be prorated among the applicable outstanding Advances of all
Lenders that have made such Advances.

(d) On the proposed Advance Date, subject to the limitations set forth in
Section 2.01(b) and upon satisfaction of the applicable conditions set forth in
Article III, (i) each Lender shall make available to the Administrative Agent in
same day funds, at such bank or other location reasonably designated by the
Administrative Agent from time to time, an amount equal to such Lender’s Pro
Rata Share of the least of (A) the amount requested by the Borrower for such
Advance, (B) the aggregate unused Commitments then in effect and (C) an amount
after giving effect to which no Borrowing Base Deficiency would exist (after
giving effect to the use of such Advance for the purchase of Eligible Loans) and
(ii) the Administrative Agent shall make the aggregate amount received from the
Lenders available to the Borrower at such bank or other location reasonably
designated by Borrower in the Notice of Borrowing given pursuant to this
Section 2.02.

(e) On each Advance Date, the obligation of each Lender to remit its Pro Rata
Share of any such Advance shall be several from that of each other Lender and
the failure of any Conduit Lender or Institutional Lender to so make such amount
available to the Borrower shall not relieve any other Lender of its obligation
hereunder.

(f) Subject to Section 2.04 and the other terms, conditions, provisions and
limitations set forth herein, the Borrower may (i) borrow, repay or prepay and
reborrow Advances without any penalty, fee or premium on and after the Closing
Date and prior to the end of the Reinvestment Period and (ii) repay or prepay
Advances without any penalty, on and after the Closing Date and prior to the
Facility Maturity Date.

 

-51-



--------------------------------------------------------------------------------

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Advance that such Lender will not make
available to the Administrative Agent such Lender’s share of such Advance, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this Section and, in reliance upon such
assumption, the Administrative Agent may (in its sole discretion and without any
obligation to do so) make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable Advance
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Rate and (ii) in the case of the Borrower, the interest rate
applicable at the time to the Advances. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Advance.
Nothing in this paragraph shall relieve any Lender of its obligation to fulfill
its commitments hereunder, and shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(h) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request any Advance if (x) the
Interest Period requested therefor would end after the Facility Maturity Date or
(y) after giving effect to such Advance, more than eight (8) Interest Periods
would be in effect.

Section 2.03 Yield and Non-Usage Fees.

(a) The Borrower shall pay Yield to the Administrative Agent in accordance with
Section 2.04 for pro rata distribution to each applicable Lender (either
directly or through the applicable Lender Agent).

(b) The Borrower shall pay Non-Usage Fee to the Administrative Agent in
accordance with Section 2.04 for pro rata distribution to each applicable Lender
(either directly or through the applicable Lender Agent). The Administrative
Agent shall determine the Non-Usage Fee accrued with respect to each Lender’s
unutilized Commitment to be paid by the Borrower on each Payment Date for the
related Collection Period and shall advise the Borrower Advisors and the
Collateral Agent thereof on the third Business Day prior to such Payment Date.

(c) Any determination that a Eurodollar Disruption Event has occurred shall be
communicated to the Borrower by written notice from the Administrative Agent
promptly after the Administrative Agent learns of such occurrence.

Section 2.04 Remittance Procedures. Subject to its ability to apply collections
received to the Unfunded Exposure Account after the end of the Reinvestment
Period as set forth in Section 2.18(a), the Borrower shall cause the Collateral
Manager and, if it fails to do so, the Administrative Agent may, instruct the
Collateral Agent, to apply funds on deposit in the

 

-52-



--------------------------------------------------------------------------------

Controlled Accounts as described in this Section 2.04; provided that, at any
time after delivery of Notice of Exclusive Control (as defined in the Securities
Account Control Agreement) during the occurrence and continuance of an Event of
Default, the Administrative Agent shall instruct the Collateral Agent to apply
funds on deposit in the Controlled Accounts as described in this Section 2.04.

(a) Interest Payments Absent an Event of Default. On each Payment Date prior to
the Facility Maturity Date, so long as no Event of Default has occurred and is
continuing, the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Interest Collections held by the
Account Bank in the Interest Collection Account, in accordance with the
Collateral Management Report, to the following Persons in the following amounts,
calculated as of the Determination Date immediately preceding any Payment Date,
and priority:

(i) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Corporate Trust Fee Letter;
provided that amounts payable with respect to Collateral Agent Expenses,
Collateral Custodian Expenses and the Account Bank pursuant to this clause (i)
(and Sections 2.04(b)(i) and (c)(i), if applicable) shall not, collectively,
exceed $200,000 per annum;

(ii) to the Administrative Agent in payment in full of all costs and expenses
incurred in connection with the exercise of its rights during a Facility
Amortization Event;

(iii) [reserved];

(iv) pro rata, in accordance with the amounts due under this clause, to (a) each
Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Collection Period (b) each Lender Agent, for the account of the applicable
Lender, any applicable Make-Whole Fee and (c) the Hedge Counterparties, any
amounts owed for the current and prior Payment Dates to the Hedge Counterparties
under Hedging Agreements (other than Hedge Breakage Costs), together with
interest accrued thereon;

(v) pro rata, to each Lender Agent (for the account of the applicable Lender),
the Arranger and the Administrative Agent, all accrued and unpaid fees, expenses
(including attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Administrative Agent, the Arranger, any Lender Agent or any
Lender under the Transaction Documents;

(vi) first, to the Unfunded Exposure Account in an amount (A) during the
Reinvestment Period, equal to the aggregate Unfunded Exposure Equity Shortfall
and (B) after the end of the Reinvestment Period, necessary to cause the amount
on deposit in the Unfunded Exposure Account to equal the Aggregate Unfunded
Exposure Amount and second, pro rata based on amounts owed to such Persons, to
the Hedge Counterparties, any unpaid Hedge Breakage Costs, together with
interest accrued thereon;

 

-53-



--------------------------------------------------------------------------------

(vii) to each Lender Agent for the account of the applicable Lender, an amount
(A) after the occurrence and during the continuation of a Facility Amortization
Event, equal to all remaining Interest Collections or (B) otherwise, necessary
to satisfy any existing Borrowing Base Deficiency, pro rata in accordance with
the amount of Advances Outstanding;

(viii) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank in payment in full of all
accrued expenses to the extent not previously paid;

(ix) to pay any other amounts due (other than with respect to the repayment of
Advances) under this Agreement and the other Transaction Documents (including
any indemnity amounts due from the Borrower hereunder and thereunder); and

(x) to the Borrower, any remaining amounts.

(b) Principal Payments Absent an Event of Default. On each Payment Date, so long
as no Event of Default has occurred and is continuing, and in any case prior to
the Facility Maturity Date, the Collateral Agent shall (as directed pursuant to
the first paragraph of this Section 2.04) transfer Principal Collections held by
the Account Bank in the Principal Collection Account, in accordance with the
Collateral Management Report, to the following Persons in the following amounts,
calculated as of the Determination Date immediately preceding any Payment Date,
and priority:

(i) to pay amounts due under Section 2.04(a)(i) through (v), to the extent not
paid thereunder;

(ii) (A) during the Reinvestment Period, (x) to the Unfunded Exposure Account in
an amount equal to the aggregate Unfunded Exposure Equity Shortfall and (y) to
each Lender Agent for the account of the applicable Lender, an amount necessary
to satisfy any existing Borrowing Base Deficiency, pro rata in accordance with
the amount of Advances Outstanding and (B) after the end of the Reinvestment
Period, (x) to the Unfunded Exposure Account in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the Aggregate
Unfunded Exposure Amount and (y) to each Lender Agent for the account of the
applicable Lender, an amount necessary to pay the Advances Outstanding pro rata
in accordance with each Lender’s Pro Rata Share of the Advances Outstanding
until paid in full;

(iii) prior to the end of the Reinvestment Period and during the continuance of
a Facility Amortization Event, to each Lender Agent for the account of the
applicable Lender, an amount equal to each Lender’s Pro Rata Share of the
Advances Outstanding;

 

-54-



--------------------------------------------------------------------------------

(iv) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank in payment in full of all
accrued expenses to the extent not previously paid;

(v) to pay any other amounts due under this Agreement and the other Transaction
Documents (including any indemnity amounts due from the Borrower hereunder and
thereunder); and

(vi) to the Borrower, any remaining amounts.

(c) Payment Date Transfers Upon the Occurrence of an Event of Default. On each
Payment Date or as requested by the Administrative Agent on any Business Day, if
an Event of Default has occurred and is continuing, or in any case after the
Facility Maturity Date, the Collateral Agent shall (as directed pursuant to the
first paragraph of this Section 2.04) transfer collected funds held by the
Account Bank in the Interest Collection Account and the Principal Collection
Account, in accordance with the Collateral Management Report, to the following
Persons in the following amounts, calculated as of the Determination Date
immediately preceding any Payment Date, and priority:

(i) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Corporate Trust Fee Letter;
provided that amounts payable with respect to Collateral Agent Expenses,
Collateral Custodian Expenses and the Account Bank pursuant to this clause (i)
(and Section 2.04(a)(i) and (b)(i), if applicable) shall not, collectively,
exceed $200,000 per annum;

(ii) [reserved];

(iii) [reserved];

(iv) pro rata, in accordance with the amounts due under this clause, to (a) each
Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Collection Period, (b) each Lender Agent, for the account of the applicable
Lender, any applicable Make-Whole Fee and (c) the Hedge Counterparties, any
amounts owed for the current and prior Payment Dates to the Hedge Counterparties
under Hedging Agreements (other than Hedge Breakage Costs), together with
interest accrued thereon;

(v) pro rata, to each Lender Agent (for the account of the applicable Lender),
the Arranger and the Administrative Agent, as applicable, all accrued and unpaid
fees, expenses (including attorneys’ fees, costs and expenses) and indemnity
amounts payable by the Borrower to the Administrative Agent, the Arranger, any
Lender Agent or any Lender under the Transaction Documents;

 

-55-



--------------------------------------------------------------------------------

(vi) first, to the Unfunded Exposure Account in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the Aggregate
Unfunded Exposure Amount and second, pro rata based on amounts owed to such
Persons, to the Hedge Counterparties, any unpaid Hedge Breakage Costs, together
with interest accrued thereon;

(vii) to each Lender Agent for the account of the applicable Lender, an amount
equal to each Lender’s Pro Rata Share of the Advances Outstanding;

(viii) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank in payment in full of all
accrued expenses to the extent not previously paid;

(ix) to pay any other amounts due under this Agreement and the other Transaction
Documents (including any indemnity amounts due from the Borrower hereunder and
thereunder); and

(x) to the Borrower, any remaining amounts.

(d) Insufficiency of Funds. For the sake of clarity, the parties hereby agree
that if the funds on deposit in the applicable Controlled Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.

Section 2.05 Instructions to the Collateral Agent and the Account Bank. All
instructions and directions given to the Collateral Agent or the Account Bank by
the Borrower or on behalf of the Borrower by a Borrower Advisor or by the
Administrative Agent pursuant to Section 2.04 shall be in writing (and
instructions and directions transmitted to the Collateral Agent or the Account
Bank by facsimile or e-mail shall constitute “in writing” for this purpose), and
such written instructions and directions shall be delivered with a written
certification that such instructions and directions are in compliance with the
provisions of Section 2.04. The Borrower shall, or shall cause any Borrower
Advisor to, immediately transmit to the Administrative Agent by facsimile or
e-mail a copy of all instructions and directions given to the Collateral Agent
or the Account Bank by or on behalf of the Borrower pursuant to Section 2.04.
The Administrative Agent shall promptly transmit to the Borrower Advisors and
the Borrower by facsimile or e-mail a copy of all instructions and directions
given to the Collateral Agent or the Account Bank by the Administrative Agent,
pursuant to Section 2.04. If either the Administrative Agent or Collateral Agent
disagrees with the computation of any amounts to be paid or deposited by the
Borrower or on behalf of the Borrower, under Section 2.04 or otherwise pursuant
to this Agreement, or upon their respective instructions, it shall so notify the
Borrower, the Borrower Advisors and the Collateral Agent in writing and in
reasonable detail to identify the specific disagreement. If such disagreement
cannot be resolved within two (2) Business Days, the determination of the
Administrative Agent as to such amounts shall be conclusive and

 

-56-



--------------------------------------------------------------------------------

binding on the parties hereto absent manifest error. In the event the Collateral
Agent or the Account Bank receives instructions from any Borrower Advisor or the
Borrower after the occurrence and during the continuation of an Event of Default
which conflict with any instructions received from the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, shall rely on and follow
the instructions given by the Administrative Agent.

Section 2.06 Borrowing Base Deficiency Payments.

(a) Notwithstanding any other obligation of the Borrower to cure any Borrowing
Base Deficiency pursuant to the terms of this Agreement, if, on any day prior to
the Collection Date, any Borrowing Base Deficiency exists, then the Borrower
shall, within 3 Business Days from the date of the occurrence of such Borrowing
Base Deficiency (or such longer period as provided below in connection with a
Cure Plan), eliminate such Borrowing Base Deficiency in its entirety by
effecting (or, in the case of clause (iv), initiating) one or more (or any
combination thereof) of the following actions in order to eliminate such
Borrowing Base Deficiency as of such date of determination: (i) deposit cash in
Dollars into the Principal Collection Account (including, without limitation,
cash contributed by the Equityholder), (ii) repay Advances (together with any
Breakage Fees, and all accrued and unpaid costs and expenses of the
Administrative Agent, the Lender Agents and the Lenders, in each case in respect
of the amount so prepaid), (iii) subject to the approval of the Administrative
Agent, in its sole discretion, Pledge additional Eligible Loans and/or
(iv) submit a Cure Plan that satisfies the requirements of Section 2.06(c) and
is approved in writing (which approval must be given within 3 Business Days from
the date of the occurrence of such Borrowing Base Deficiency and may be by
electronic communication) by the Administrative Agent in its sole discretion. If
the Borrower initiates a Cure Plan in accordance with clause (iv) above, then
the Borrower must eliminate such Borrowing Base Deficiency in accordance with
such Cure Plan within 10 Business Days from the date of the occurrence of such
Borrowing Base Deficiency.

(b) No later than 2:00 p.m. on the Business Day prior to any proposed repayment
of Advances or Pledge of additional Eligible Loans pursuant to Section 2.06(a),
the Borrower (or the Collateral Manager on its behalf) shall deliver (i) to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian), notice of such repayment or Pledge and a duly completed Borrowing
Base Certificate, updated to the date such repayment or Pledge is being made and
giving pro forma effect to such repayment or Pledge, and (ii) to the
Administrative Agent, if applicable, a description of any Eligible Loan and each
Obligor of such Eligible Loan to be Pledged and added to the updated Loan Tape.
Any notice pertaining to any repayment or any Pledge pursuant to this
Section 2.06 shall be irrevocable.

(c) Each Cure Plan submitted pursuant to Section 2.06(a)(iv) shall include, as
applicable, (i) a request for an Approval Notice for each Loan to be purchased,
Pledged or sold pursuant to such Cure Plan, (ii) trade tickets identifying each
Loan to be purchased, Pledged or sold and the related settlement dates (which
settlement dates must be no later than 10 Business Days after the related
Borrowing Base Deficiency occurred), (iii) the amount to be deposited into the
Principal Collection Account, (iv) the amount of Advances to be repaid and (v) a
written certification the Borrower has caused the Collateral Manager to provide
with respect to such Cure Plan that the Collateral Manager believes that such
Cure Plan will produce sufficient proceeds to cure the related Borrowing Base
Deficiency and that such proceeds will be applied within 10 Business Days of the
date the related Borrowing Base Deficiency occurred to cure such Borrowing Base
Deficiency.

 

-57-



--------------------------------------------------------------------------------

Section 2.07 Discretionary Sales, Substitutions, Lien Release Dividends,
Purchases.

(a) Substitutions. Subject to Sections 2.07(c) and (d), during the Reinvestment
Period the Borrower may, or to the extent a Substitution is required under the
Purchase and Sale Agreement, shall sell and replace or exchange any Loan with
another Eligible Loan (each such sale and replacement or exchange, a
“Substitution”) so long as (i) immediately after giving effect to such
Substitution, no Event of Default, Unmatured Event of Default or Facility
Amortization Event shall have occurred and be continuing, (ii) each substitute
Loan acquired by the Borrower in connection with a Substitution shall be an
Eligible Loan, (iii) 100% of the proceeds from the sale or exchange of the
Loan(s) to be replaced in connection with such Substitution are either applied
by the Borrower to acquire the substitute Loan(s) or deposited in the Collection
Account, (iv) all conditions precedent set forth in Section 3.02 have been
satisfied with respect to each Loan to be acquired by the Borrower in connection
with such Substitution and (v) immediately after giving effect to such
Substitution, no Borrowing Base Deficiency exists; provided that,
notwithstanding anything to the contrary set forth in Section 3.02, in the event
a Borrowing Base Deficiency shall have existed immediately prior to giving
effect to such Substitution, the Borrower may effect a Substitution so long as,
immediately after giving effect to such Substitution and any other action taken
pursuant to Section 2.06 substantially contemporaneous therewith, such Borrowing
Base Deficiency is reduced or cured.

(b) Discretionary Sales. Upon not less than one (1) Business Day’s prior written
notice to the Administrative Agent, the Borrower shall be permitted, subject to
clauses (c) and (d) below, to sell Loans (each, a “Discretionary Sale”) so long
as (i) immediately after giving effect to such Discretionary Sale, no Event of
Default, Unmatured Event of Default or Facility Amortization Event shall have
occurred and be continuing, (ii) unless the Administrative Agent shall have
provided prior written consent, the sale price of any such Loan sold pursuant to
a Discretionary Sale shall be equal to or greater than its Adjusted Borrowing
Value, (iii) immediately after giving effect to such Discretionary Sale, no
Borrowing Base Deficiency exists and (iv) 100% of the proceeds from the sale of
the Loan(s) in connection with such Discretionary Sale are deposited in the
Collection Account; provided that, in the event a Borrowing Base Deficiency
shall have existed immediately prior to giving effect to such Discretionary
Sale, the Borrower may, with the prior consent of the Administrative Agent in
its sole discretion, effect a Discretionary Sale so long as, immediately after
giving effect to such Discretionary Sale and any other action taken pursuant to
Section 2.06 substantially contemporaneous therewith, such Borrowing Base
Deficiency is reduced or cured.

(c) Conditions to Sales and Substitutions. Any Discretionary Sale or sale
pursuant to a Substitution effected pursuant to Section 2.07 (a) or (b) shall be
subject to the satisfaction of the following conditions:

(i) the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent;

 

-58-



--------------------------------------------------------------------------------

(ii) the Borrower shall deliver a list of all Loans to be sold or substituted to
the Administrative Agent and the Collateral Agent;

(iii) the Borrower shall be deemed to have certified to the Administrative Agent
that no selection procedures adverse to the interests of the Administrative
Agent or the Lenders were utilized by the Borrower in the selection of the Loans
to be sold or substituted;

(iv) the Borrower shall notify the Administrative Agent and the Account Bank of
any amount to be deposited into the Collection Account in connection with any
sale or substitution;

(v) the Borrower shall be deemed to have certified to the Administrative Agent
that the representations and warranties contained in Section 4.01 and 4.02
hereof shall continue to be correct in all material respects following any sale
or substitution, except to the extent any such representation or warranty
relates to an earlier date;

(vi) any repayment of Advances Outstanding in connection with any sale or
substitution of Loans hereunder shall comply with the requirements set forth in
Section 2.17(b);

(vii) the Administrative Agent shall have provided its prior written consent to
any such sale or substitution to an Affiliate of the Borrower or any Borrower
Advisor;

(viii) the Administrative Agent shall have provided its prior written consent to
any such sale or substitution after the occurrence of an Unmatured Event of
Default, Event of Default or a Facility Amortization Event;

(ix) the Borrower shall pay an amount equal to all Breakage Fees and other
accrued and unpaid costs and expenses (including, without limitation, reasonable
legal fees) of the Administrative Agent, the Lenders and the Collateral
Custodian in connection with any such sale or substitution (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent on behalf of the Secured Parties and any other party having an
interest in the Loan in connection with such sale or substitution).

(d) Limitations on Sales, Substitutions and Lien Release Dividends.

(i) The aggregate Outstanding Balance of all Loans subject to a Value Adjustment
Event described in clauses (a), (b) or (h) of the definition thereof which are
included in a Lien Release Dividend or sold by the Borrower to the Seller in
connection with a Substitution or a Discretionary Sale permitted hereunder on
any date of determination shall not exceed 10% of the aggregate Outstanding
Balance of all Loans conveyed by the Seller to the Borrower pursuant to the
Purchase and Sale Agreement through such date (the Outstanding Balance of each
such Loan, for purposes of this Section 2.07(d)(i), being that on the date of
conveyance under the Purchase and Sale Agreement), exclusive of (i) Loans sold
to the Seller or conveyed pursuant to a Substitution, in each case only if such
sale or conveyance is required under Article VI of the Purchase and Sale
Agreement and (ii) Required Sale Assets sold to the Seller for purposes of
compliance with Section 2.07(g).

 

-59-



--------------------------------------------------------------------------------

(ii) The aggregate Outstanding Balance of all Loans which are sold by the
Borrower in connection with a Substitution or a Discretionary Sale or included
in a Lien Release Dividend shall not exceed (i) during the first 12 months after
the Closing Date, 50% of the highest aggregate Outstanding Balance of the
Collateral Portfolio during any month of such 12-month period and (ii) during
any 12 month rolling period thereafter (or such lesser number of months as shall
have elapsed since the one-year anniversary of the Closing Date), 20% of the
highest aggregate Outstanding Balance of the Collateral Portfolio during any
month of such 12 month period (or such lesser period); provided that, the
foregoing limitation set forth in this clause (d) shall not apply with respect
to any Substitution, Discretionary Sale or Lien Release Dividend (A) with the
prior written consent of the Administrative Agent, of a Loan which is reasonably
expected to be refinanced or paid off in full by the applicable Obligor, (B) of
a Credit Risk Loan, (C) of a Loan with an Assigned Value of zero or (D) in
connection with a Cure Plan Sale; and provided, further, that, notwithstanding
the foregoing, the aggregate of the Substitutions, Discretionary Sales and Lien
Release Dividends by the Borrower to the Seller permitted hereunder on any date
of determination shall not exceed 20% of the aggregate Outstanding Balance of
all Loans conveyed by the Seller to the Borrower pursuant to the Purchase and
Sale Agreement through such date (the Outstanding Balance of each such Loan, for
purposes of this proviso, being that on the date of conveyance under the
Purchase and Sale Agreement), exclusive of (i) Loans sold to the Seller or
conveyed pursuant to a Substitution, in each case only if such sale or
conveyance is required under Article VI of the Purchase and Sale Agreement and
(ii) Required Sale Assets sold to the Seller for purposes of compliance with
Section 2.07(g).

(e) Lien Release Dividend. Notwithstanding any provision contained in this
Agreement to the contrary, provided no Event of Default or Facility Amortization
Event has occurred and no Unmatured Event of Default exists, on a Lien Release
Dividend Date, the Borrower may dividend any Loan, or portions thereof, to the
Equityholder (each, a “Lien Release Dividend”), subject to the restrictions set
forth in clauses (d)(i) and (ii) above and the following terms and conditions,
as certified by the Borrower to the Administrative Agent (with a copy to the
Collateral Agent and the Collateral Custodian):

(i) The Borrower and the Equityholder shall have given the Administrative Agent,
with a copy to the Collateral Agent and the Collateral Custodian, at least five
(5) Business Days prior written notice requesting that the Administrative Agent
consent to the effectuation of a Lien Release Dividend, in the form of Exhibit O
hereto (a “Notice and Request for Consent to Lien Release Dividend”), which
consent shall be given in the sole and absolute discretion of the Administrative
Agent;

(ii) On any Lien Release Dividend Date, no more than four Lien Release Dividends
shall have been made during the 12-month period immediately preceding the
proposed Lien Release Dividend Date;

 

-60-



--------------------------------------------------------------------------------

(iii) After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (A) no Borrowing Base Deficiency, Event of Default, Facility
Amortization Event or Unmatured Event of Default shall exist, (B) the
representations and warranties contained in Sections 4.01 and 4.02 and in the
Management Agreement shall continue to be correct, except to the extent relating
to an earlier date, (C) the eligibility of any Loan remaining as part of the
Collateral Portfolio after the Lien Release Dividend will be redetermined as of
such date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no Material Adverse Effect on any Borrower Advisor
or the Borrower;

(iv) Such Lien Release Dividend must be in compliance with Applicable Law and
may not (A) be made with the intent to hinder, delay or defraud any creditor of
the Borrower or (B) leave the Borrower, immediately after giving effect to the
Lien Release Dividend, not Solvent;

(v) On or prior to the Lien Release Dividend Date, the Borrower shall have
(A) delivered to the Administrative Agent, the Collateral Agent and the
Collateral Custodian, a list specifying all Loans or portions thereof to be
transferred pursuant to such Lien Release Dividend and the Administrative Agent
shall have approved the same in its sole discretion and (B) obtained all
corporate or similar authorizations, consents and approvals required to
effectuate the Lien Release Dividend;

(vi) A portion of a Loan may be transferred pursuant to a Lien Release Dividend
provided that (A) such transfer does not have an adverse effect on the portion
of such Loan remaining as a part of the Collateral Portfolio, any other aspect
of the Collateral Portfolio, the Lenders, the Lender Agents, the Administrative
Agent or any other Secured Party and (B) a new promissory note (other than with
respect to a Noteless Loan) for the portion of the Loan remaining as a part of
the Collateral Portfolio has been executed, and the original thereof has been
endorsed to the Collateral Agent and delivered to the Collateral Custodian;

(vii) Unless waived by the Administrative Agent in its sole discretion, each
Loan, or portion thereof, as applicable, shall be transferred at a value equal
to the Outstanding Balance thereof, exclusive of any accrued and unpaid interest
or PIK Interest thereon;

(viii) The Borrower shall deliver a Borrowing Base Certificate (including a
calculation demonstrating no Borrowing Base Deficiency after giving effect to
such Lien Release Dividend) to the Administrative Agent;

(ix) The Borrower shall have paid in full an aggregate amount equal to the sum
of all amounts due and owing to the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent or the Collateral Custodian, as applicable,
under this Agreement and the other Transaction Documents, to the extent accrued
to such date (including, without limitation, Breakage Fees) with respect to the
Loans to be transferred pursuant to such Lien Release Dividend and incurred in
connection with the transfer of such Loans pursuant to such Lien Release
Dividend; and

(x) The Borrower hereby agrees to pay the reasonable legal fees and expenses of
the Administrative Agent, the Collateral Agent and the Collateral Custodian in
connection with any Lien Release Dividend (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Collateral
Agent, on behalf of the Secured Parties, and any other party having an interest
in the Loan in connection with such Lien Release Dividend).

 

-61-



--------------------------------------------------------------------------------

(f) Purchases. The Borrower may with the prior written consent of the
Administrative Agent in its sole discretion, purchase Loans other than Eligible
Loans. For the avoidance of doubt, no such purchases may be made with amounts on
deposit in any Controlled Account or any Advance proceeds.

Section 2.08 Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Borrower hereunder shall be paid
or deposited in accordance with the terms hereof no later than 2:00 p.m. on the
day when due in lawful money of the United States in immediately available funds
to the Collection Account or such other account as is designated by the
Administrative Agent. The Borrower shall, to the extent permitted by Applicable
Law, pay to the Secured Parties interest on all amounts not paid or deposited
when due (taking into account any grace periods) to any of the Secured Parties
hereunder at 2.0% per annum above the Base Rate (other than with respect to any
Advances Outstanding, which shall accrue at the Yield Rate), payable on demand,
from the date of such nonpayment until such amount is paid in full (as well
after as before judgment); provided, that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason. All
computations of interest and all computations of Yield, Non-Usage Fees,
Make-Whole Fees and other fees hereunder shall be made on the basis of a year of
360 days for the actual number of days (including the first but excluding the
last day) elapsed, other than calculations with respect to the Base Rate, which
shall be based on a year consisting of 365 or 366 days, as applicable.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall instead be due on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

(c) If any Advance requested by the Borrower and approved by the Lender Agents
and the Administrative Agent pursuant to Section 2.02 is not for any reason
whatsoever, except as a result of the gross negligence or willful misconduct of,
or failure to fund such Advance on the part of, the Lenders, the Administrative
Agent or an Affiliate thereof, made or effectuated, as the case may be, on the
date specified therefor, the Borrower shall indemnify such Lender against any
loss, cost or expense incurred by such Lender related thereto (other than any
such loss, cost or expense solely due to the gross negligence or willful
misconduct or failure to

 

-62-



--------------------------------------------------------------------------------

fund such Advance on the part of the Lenders, the Administrative Agent or an
Affiliate thereof), including, without limitation, any loss (including cost of
funds and reasonable out-of-pocket expenses), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund Advances or maintain the Advances. Any such Lender shall provide
to the Borrower documentation setting forth the amounts of any loss, cost or
expense referred to in the previous sentence, such documentation to be
conclusive absent manifest error.

Section 2.09 Increased Costs; Capital Adequacy.

(a) If, due to either (i) the introduction of or any change following the date
hereof (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation, administration or
application arising following the date hereof of any Applicable Law (including,
without limitation, any law or regulation that subjects an Affected Party to any
Taxes (other than (1) Excluded Taxes and (2) Taxes imposed on payments under
this Agreement) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto), in each case whether foreign or domestic or (ii) the
compliance with any guideline or request following the date hereof from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to the Administrative Agent, any
Lender, any Lender Agent, any Liquidity Bank or any Affiliate, successor or
assign thereof (each of which shall be an “Affected Party”) of agreeing to make
or making, funding or maintaining any Advance (or any reduction of the amount of
any payment (whether of principal, interest, fee, compensation or otherwise) to
any Affected Party hereunder), as the case may be, or there shall be any
reduction in the amount of any sum received or receivable by an Affected Party
under this Agreement, under any other Transaction Document or any Liquidity
Agreement, the Borrower shall, from time to time, after written demand by the
Administrative Agent (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), on behalf of such
Affected Party, pay to the Administrative Agent, on behalf of such Affected
Party, additional amounts sufficient to compensate such Affected Party for such
increased costs or reduced payments within thirty (30) days after such demand;
provided, that the amounts payable under this Section 2.09 shall be without
duplication of amounts payable under Section 2.10; provided, further, that an
Affected Party claiming additional amounts under this Section 2.09 agrees to use
commercially reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different lending office if the
making of such a designation would avoid the need for, or reduce the amount of,
such increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Affected Party, be otherwise disadvantageous to such Affected
Party.

(b) If either (i) the introduction of or any change following the date hereof in
or in the interpretation, administration or application arising following the
date hereof of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request following the date hereof, from any central
bank, any Governmental Authority or agency, including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party, as a consequence of its obligations hereunder or
any related document or arising in connection

 

-63-



--------------------------------------------------------------------------------

herewith or therewith to a level below that which any such Affected Party could
have achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Party with respect to capital
adequacy), by an amount deemed by such Affected Party to be material, then, from
time to time, after demand by such Affected Party (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for such
demand), the Borrower shall pay the Administrative Agent on behalf of such
Affected Party such additional amounts as will compensate such Affected Party
for such reduction.

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.09, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

(d) In determining any amount provided for in this Section 2.09, the Affected
Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.09, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

(e) Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.09 shall not constitute a waiver of such Affected
Party’s right to demand or receive such compensation; provided, however, that
the Borrower shall not be responsible for costs under this Section 2.09 arising
more than 90 days prior to receipt by the Borrower of the demand from the
Affected Party pursuant to this Section 2.09.

Section 2.10 Taxes.

(a) All payments made by or on behalf of the Borrower under this Agreement and
the other Transaction Documents will be made free and clear of and without
deduction or withholding for or on account of any Taxes, except as required by
Applicable Law. If any Taxes are required by Applicable Law to be withheld from
any amounts payable to any Recipient (including, for purposes of this
Section 2.10(a) and Section 2.10(b), any assignee, participant, or successors),
then the amount payable to the applicable Recipient will be increased (the
amount of such increase, an “Additional Amount”) such that every net payment
received under this Agreement and the other Transaction Documents, after
withholding for or on account of any Taxes (including, without limitation, any
Taxes on such increase) is not less than the amount that would have been
received by such Recipient had no such deduction or withholding been made. The
foregoing obligation to pay Additional Amounts with respect to payments required
to be made under this Agreement will not, however, apply with respect to
(i) Taxes imposed on or measured by net income (however denominated), branch
profits Taxes, or franchise Taxes imposed on the relevant Recipient, in each
case, (x) by a taxing jurisdiction in which any such Recipient is organized or
conducts business, or (y) as a result of any other present or former connection
between such Recipient and the jurisdiction imposing such Tax (other than
connections arising as a result of such Recipient having executed, delivered or
performed its

 

-64-



--------------------------------------------------------------------------------

obligations or received payments under, or enforced, this Agreement or any of
the other Transaction Documents), (ii) in the case of any Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (x) such Lender becomes
a party hereto or (y) such Lender changes its lending office (other than
pursuant to a request by the Borrower), except, in each case, to the extent
that, pursuant to this Section 2.10, amounts with respect to such Taxes were
payable either to such Lender’s transferor immediately before such Lender became
a party hereto or to such Lender immediately before it changed its lending
office, (iii) Taxes attributable to any Recipient’s failure to comply with
Section 2.10(d), and (iv) any Taxes imposed under FATCA (or any amended or
successor version of FATCA that is substantively comparable and not materially
more onerous to comply with) (“Excluded Taxes”).

(b) The Borrower will indemnify each Recipient for the full amount of Taxes that
are not Excluded Taxes and are payable by such Recipient in respect of payments
made under this Agreement or any other Transaction Documents, and for the full
amount of Taxes that are not Excluded Taxes imposed by any jurisdiction on
amounts payable under this Section 2.10 imposed on or paid by such Recipient,
and for any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. All payments in respect of this
indemnification shall be made within 10 days from the date a written invoice
therefor is delivered to the Borrower, which invoice shall be conclusive absent
manifest error.

(c) Within 30 days after the date of any payment by or on behalf of the Borrower
of any Taxes, the Borrower will furnish to the applicable Recipient, and to the
Administrative Agent at the applicable address set forth on this Agreement,
evidence reasonably satisfactory to the applicable Recipient and the
Administrative Agent of payment thereof.

(d) (i) If any Lender is not created or organized under the laws of the United
States or a political subdivision thereof, such Lender shall, if it is legally
able to do so, deliver to the Borrower, with a copy to the Administrative Agent,
(x) on or prior to the date on which such Lender becomes a party to this
Agreement, and at other times reasonably requested by the Borrower, two (or such
other number as may from time to time be reasonably requested by the Borrower)
duly completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E or Form W-8ECI or
Form W-8IMY (together with appropriate attachments) (or any successor forms), as
appropriate, and (y) copies (in such numbers as may from time to time be
reasonably requested by the Borrower) of such additional, amended or successor
forms, certificates or statements as the Borrower requests that may be required
under Applicable Law to permit the Borrower to make payments hereunder for the
account of such Lender without or at a reduced rate of deduction or withholding
of United States federal income or similar Taxes, provided, that such Lender
shall not be required to deliver any form, certificate, or statement pursuant to
clause (y) of this Section 2.10(d)(i) if in such Lender’s reasonable judgment
the completion, execution or delivery of such form, certificate or statement
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) If a Lender is a United States Person (as that term is defined in
Section 7701(a)(30) of the Code), such Lender shall deliver to the Borrower,
with a copy to the Administrative Agent, on or prior to the date such Lender
becomes a party to this

 

-65-



--------------------------------------------------------------------------------

Agreement, or at other times reasonably requested by the Borrower, two duly
completed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax.

(iii) If a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iv) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.10(d) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(e) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
or paid Additional Amounts pursuant to this Section 2.10, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made or Additional Amounts paid under this Section with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the indemnified party be required to pay any amount to any
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
Additional Amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower (and, with respect to
the obligations to provide refunds of amounts paid under this Section 2.10
pursuant to subsection (e), the other parties) contained in this Section 2.10
shall survive the termination of this Agreement.

 

-66-



--------------------------------------------------------------------------------

Section 2.11 Assignment of Certain Documents. The Borrower hereby assigns to the
Administrative Agent, for the ratable benefit of the Secured Parties to secure
the Obligations hereunder, all of the Borrower’s right, title and interest in
and to, but none of its obligations under, the Purchase and Sale Agreement and
the Management Agreement and any UCC financing statements filed thereunder or in
connection therewith. In furtherance and not in limitation of the foregoing, the
Borrower hereby assigns collaterally to the Administrative Agent for the benefit
of the Secured Parties to secure the Obligations its right to indemnification
under Section 9.1 of the Purchase and Sale Agreement. The Borrower confirms that
the Administrative Agent, on behalf of the Secured Parties, shall have the right
to enforce the Borrower’s rights and remedies under the Purchase and Sale
Agreement, the Management Agreement and any UCC financing statements filed
thereunder or in connection therewith for the benefit of the Secured Parties,
upon the occurrence and during the continuation of an Event of Default. The
parties hereto agree that such collateral assignment to the Collateral Agent,
for the benefit of the Secured Parties, shall automatically terminate upon the
Collection Date. Notwithstanding anything to the contrary herein or in the
Management Agreement, the Administrative Agent agrees that the assignment of the
Management Agreement provided for in this Section 2.11 does not include an
assignment of the Borrower’s right to terminate the Management Agreement or the
Collateral Manager’s rights and responsibilities thereunder.

Section 2.12 Grant of a Security Interest. To secure the prompt, complete and
indefeasible payment in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations and the performance by the Borrower of all of the
covenants and obligations to be performed by it pursuant to this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, the Borrower hereby
grants a security interest to the Collateral Agent, on behalf of the Secured
Parties, in all of the Borrower’s right, title and interest in, to and under
(but none of the obligations under) all of the Collateral Portfolio, whether now
existing or hereafter arising or acquired by the Borrower, and wherever the same
may be located. For the avoidance of doubt, the Collateral Portfolio shall not
include any Excluded Amounts, and the Borrower does not hereby assign, pledge or
grant a security interest in any such amounts. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral
Portfolio to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent, for the benefit of the
Secured Parties, of any of its rights in the Collateral Portfolio shall not
release the Borrower from any of its duties or obligations under the Collateral
Portfolio and (c) none of the Administrative Agent, the Collateral Agent, any
Lender (nor its successors and assigns), any Lender Agent, any Liquidity Bank
nor any Secured Party shall have any obligations or liability under the
Collateral Portfolio by reason of this Agreement, nor shall the Administrative
Agent, the Collateral Agent, any Lender (nor its successors and assigns), any
Lender Agent, any Liquidity Bank nor any Secured Party be obligated to perform
any of the obligations or duties of the Borrower thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

Section 2.13 Evidence of Debt. (a) The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 12.02, a copy of each assignment and acceptance agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders, and the principal amounts and

 

-67-



--------------------------------------------------------------------------------

stated interest owing to each Lender pursuant to the terms of this Agreement and
the other Transaction Documents (the “Register”). No assignment by a Lender of
its rights hereunder or under any Transaction Document shall be effective unless
a corresponding entry is made in the Register pursuant to this Section 2.13(a).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent, each Lender
and each Lender Agent shall treat each person whose name is recorded in the
Register as a Lender under this Agreement for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower or any Lender
Agent at any reasonable time and from time to time upon reasonable prior notice.

(b) Each Lender that sells a participation of its rights hereunder shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain (or
cause to be maintained) a register (the “Participant Register”) on which it will
record the name and address of each participant and the principal amounts and
stated interest of each participant’s interest in such rights. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
No Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
necessary to establish that an interest under this Agreement with respect to
which the Lender has sold a participation is maintained “in registered form”
within the meaning of Treasury Regulations Section 5f.103-1(c). The Borrower
agrees that each participant shall be entitled to the benefits of Sections 2.09
and 2.10 (subject to the requirements and limitations therein, including the
requirement to provide certain documentation pursuant to Section 2.10(d) (it
being understood that the documentation required under Section 2.10(d) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment.

Section 2.14 Survival of Representations and Warranties. It is understood and
agreed that the representations and warranties set forth in Sections 4.01, 4.02
and in Section 4 of the Management Agreement are made and are true and correct
on the date of this Agreement and on each Cut-Off Date unless such
representations and warranties are made as of a specific date.

Section 2.15 Release of Loans.

(a) The Borrower may obtain the release of (i) any Loan (and the related
Portfolio Assets pertaining thereto) sold or substituted in accordance with the
applicable provisions of Section 2.07 and any Portfolio Assets pertaining to
such Loan and (ii) any part of the Collateral Portfolio that expires by its
terms and all amounts in respect thereof have been paid in full by the related
Obligor and deposited in the Collection Account. The Collateral Agent, for the
benefit of the Secured Parties, shall at the sole expense of the Borrower and at
the direction of the Administrative Agent, execute such documents and
instruments of release as may be prepared by the Borrower (or the Collateral
Manager on its behalf), give notice of such release to the Collateral Custodian
(in the form of Exhibit L) (unless the Collateral Custodian and Collateral Agent
are the same Person) and take other such actions as shall reasonably be
requested by the Borrower to effect such release of the Lien created pursuant to
this Agreement. Upon receiving such notification by the Collateral Agent as
described in the immediately preceding sentence, if applicable, the Collateral
Custodian shall deliver the Required Loan Documents to the Borrower.

(b) Upon the occurrence of the Collection Date, the respective remaining
interests in the Portfolio Assets of each Lender, each Lender Agent, the
Collateral Agent and the Administrative Agent, including their security interest
therein, shall be automatically released to the Borrower, for no consideration
but at the sole expense of the Borrower, free and clear of any Lien resulting
solely from an act by any Lender, any Lender Agent, the Collateral Agent or the
Administrative Agent but without any other representation or warranty, express
or implied, by or recourse against any Lender, any Lender Agent, the Collateral
Agent or the Administrative Agent, and the Collateral Agent or the
Administrative Agent shall promptly provide evidence of any such release as the
Borrower may request, at the sole expense of the Borrower (and the Collateral
Agent shall take the actions contemplated by Section 2.15(a) with respect to
such release).

 

-68-



--------------------------------------------------------------------------------

Section 2.16 [Reserved.].

Section 2.17 Repayment; Reduction of Commitments.

(a) Except as expressly permitted or required herein, including, without
limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances may only be prepaid in whole or in part at the option of the Borrower
at any time by delivering a Notice of Prepayment (which notice shall include a
Borrowing Base Certificate) to the Administrative Agent, the Collateral Agent
and the Lender Agents no later than 2:00 p.m. at least one Business Day prior to
such prepayment. Upon any prepayment (x) in part, the Borrower shall also pay
all accrued and unpaid costs and expenses of Administrative Agent, Lender Agents
and Lenders related to such prepayment and (y) in whole, the Borrower shall also
pay in full all accrued and unpaid Yield, Breakage Fees (solely to the extent
such prepayment occurs on any day other than the last day of an Interest Period
therefor), the applicable Prepayment Fee (solely prior to the one year
anniversary of the Closing Date), if any, and all accrued and unpaid costs and
expenses of Administrative Agent, Lender Agents and Lenders related to such
prepayment; provided that any reduction in Advances Outstanding shall be given
effect only to the extent of funds remitted to pay such amounts, as determined
by the Administrative Agent in its sole discretion. The Administrative Agent
shall apply amounts received from the Borrower pursuant to this Section 2.17(a)
to the payment of any Breakage Fees and to the pro rata prepayment of the
Advances Outstanding. Any notice relating to any repayment pursuant to this
Section 2.17(a) shall be irrevocable.

(b) The Borrower may, at any time, upon three (3) Business Days’ prior delivery
of a Notice of Reduction (which notice shall include a Borrowing Base
Certificate) to the Administrative Agent, the Collateral Agent and the Lender
Agents, either (i) cause the Collection Date to occur upon payment in full of
all Advances Outstanding, all accrued and unpaid Yield, any Breakage Fees
(solely to the extent such prepayment occurs on any day other than the last day
of an Interest Period therefor), any Prepayment Fees (solely prior to the one
year anniversary of the Closing Date), all accrued and unpaid costs and expenses
of the Administrative Agent, Lender Agents and Lenders and all other Obligations
(other than unmatured contingent indemnification obligations) or (ii) reduce in
part any portion of the

 

-69-



--------------------------------------------------------------------------------

Maximum Facility Amount that exceeds the sum of all Advances Outstanding, all
accrued and unpaid Non-Usage Fee and/or Make-Whole Fee (pro rata with respect to
the portion of the Maximum Facility Amount so reduced) and all accrued and
unpaid costs and expenses of the Administrative Agent, Lender Agents and Lenders
relating to such partial termination. Any termination of this Agreement shall be
subject to Section 12.05.

Section 2.18 Collections and Allocations.

(a) Collections. The Borrower shall cause the Collateral Manager to promptly
identify any collections received as being on account of Interest Collections or
Principal Collections and shall transfer, or cause to be transferred, all such
Available Collections received directly by it to the Collection Account by the
close of business not later than one (1) Business Day after such Interest
Collection or Principal Collections are received. Upon the transfer of Available
Collections to the Collection Account, the Borrower shall cause the Collateral
Manager to segregate Principal Collections and Interest Collections and transfer
the same to the Principal Collection Account and the Interest Collection
Account, respectively; provided that, any Collections received by the Collateral
Manager after the end of the Reinvestment Period shall be applied first to the
Unfunded Exposure Account in the amount, if any, necessary to make the amount on
deposit in the Unfunded Exposure Account equal to the Aggregate Unfunded
Exposure Amount and second to the appropriate subaccount of the Collection
Account as set forth above. The Borrower shall cause the Collateral Manager to
report the amount of Principal Collections and Interest Collections on deposit
in the Principal Collection Account and the Interest Collection Account, in each
case on each Reporting Date in the Collateral Management Report delivered
pursuant to Section 6.07(b).

(b) Initial Deposits. On and after the Cut-Off Date with respect to any Loan,
the Borrower shall cause each Borrower Advisor to deposit into the Collection
Account all Available Collections received in respect of Eligible Loans being
transferred to and included as part of the Collateral Portfolio on such date.

(c) Excluded Amounts. The Borrower may (or may cause the Collateral Manager to)
withdraw from the applicable Controlled Account any deposits thereto
constituting Excluded Amounts if the Borrower has caused the Collateral Manager
to, prior to such withdrawal, deliver to the Administrative Agent and the
Collateral Agent a report setting forth the calculation of such Excluded Amounts
and the Administrative Agent agrees in writing that the form and substance of
the report is satisfactory to the Administrative Agent in its sole discretion.

(d) Investment of Funds. Prior to Notice of Exclusive Control (as defined in the
Securities Account Control Agreement), the Borrower or the Collateral Manager
may, pursuant to written instruction (which may be in the form of standing
instructions), direct the Collateral Agent to invest, or cause the investment
of, funds on deposit in the Controlled Accounts in Permitted Investments, from
the date of this Agreement until the Collection Date. Absent any such written
instruction, such funds shall not be invested. A Permitted Investment acquired
with funds deposited in any Controlled Account shall mature not later than the
Business Day immediately preceding any Payment Date, and shall not be sold or
disposed of prior to its maturity. All such Permitted Investments shall be
registered in the name of the Account Bank or

 

-70-



--------------------------------------------------------------------------------

its nominee and shall be credited to a Controlled Account; provided that
compliance shall be the responsibility of the Borrower and not the Collateral
Agent and Account Bank. All income and gain realized from any such investment,
as well as any interest earned on deposits in any Controlled Account shall be
distributed in accordance with the provisions of Article II hereof. During the
occurrence and continuation of a Borrowing Base Deficiency, the Borrower shall
deposit in the Collection Account (with respect to investments made hereunder of
funds held therein) an amount equal to the amount of any actual loss incurred,
in respect of any such investment, promptly upon realization of such loss. None
of the Account Bank, the Collateral Agent, the Administrative Agent, any Lender
Agent or any Lender shall be liable for the amount of any loss incurred, in
respect of any investment, or lack of investment, of funds held in any
Controlled Account, other than with respect to fraud or their own gross
negligence or willful misconduct. The parties hereto acknowledge that Permitted
Investments may include those investments in which the Collateral Agent or any
of its Affiliates provides services and receives reasonable compensation.

(e) Unfunded Exposure Account.

(i) If, at the end of the Reinvestment Period, the Aggregate Unfunded Exposure
Amount is greater than $0, the Borrower shall be deemed to have made a timely
request for an Advance pursuant to Section 2.02 in an amount equal to the
Aggregate Unfunded Exposure Amount at the end of the Reinvestment Period. All of
the conditions to funding such Advance (including, without limitation, the
conditions set forth in Sections 2.07(c) and 3.02) other than the absence of an
Unmatured Event of Default or an Event of Default shall be deemed to have been
satisfied and, on the last day of the Reinvestment Period, the Lenders shall,
subject to the absence of an Unmatured Event of Default or an Event of Default,
fund such requested Advance into the Unfunded Exposure Account.

(ii) Amounts on deposit in the Unfunded Exposure Account may be withdrawn (A) by
the Collateral Custodian pursuant to Section 2.18(e)(iii) to fund any draw
requests of the relevant Obligors under any Delayed Draw Loan or Revolving Loan
or (B) if the amount on deposit in the Unfunded Exposure Account exceeds the
Aggregate Unfunded Exposure Amount, by the Borrower (or the Collateral Manager
on the Borrower’s behalf) to make a deposit into the Principal Collection
Account to the extent of such excess.

(iii) On any date of determination (occurring prior to the end of the
Reinvestment Period, other than a Payment Date) on which no Event of Default has
occurred and is continuing, if the amounts on deposit in the Unfunded Exposure
Account are less than the Aggregate Unfunded Exposure Equity Amount, the
Borrower shall cause a deposit to be made in the amount of the Unfunded Exposure
Equity Shortfall into the Unfunded Exposure Account within 10 Business Days of
such date of determination. On any date of determination (other than a Payment
Date) occurring after the Reinvestment Period or on which an Event of Default
has occurred and is continuing, if the amounts on deposit in the Unfunded
Exposure Account are less than the Aggregate Unfunded Exposure Amount, the
Borrower shall cause a deposit to be made in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the Aggregate
Unfunded Exposure Amount within 10 Business Days of such date of determination.

(iv) After the end of the Reinvestment Period, any draw request made by an
Obligor under a Delayed Draw Loan or Revolving Loan, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Collateral
Manager (on the Borrower’s behalf) to the Collateral Custodian (with a copy to
the Lender) along with an instruction to the Collateral Custodian to withdraw
the applicable amount from the Unfunded Exposure Account. Upon receipt of, and
in accordance with, such instruction, the Collateral Custodian shall fund such
draw request directly from the Unfunded Exposure Account.

 

-71-



--------------------------------------------------------------------------------

(f) Rights of Withdrawal. Until the Collection Date, neither the Borrower nor
any Borrower Advisor shall have any rights of direction or withdrawal, with
respect to amounts held in any Controlled Account, except to the extent
explicitly set forth in Section 2.04 or Section 2.19.

Section 2.19 Reinvestment of Principal Collections.

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent, the Lender Agents and Administrative Agent, prior to the end
of the Reinvestment Period, the Borrower may (or may cause the Collateral
Manager), to the extent of any Principal Collections on deposit in the Principal
Collection Account:

(a) withdraw such funds for the purpose of reinvesting in additional Eligible
Loans to be Pledged hereunder; provided that the following conditions are
satisfied:

(i) all conditions precedent set forth in Section 3.02 have been satisfied;

(ii) (x) no Event of Default, Unmatured Event of Default or Facility
Amortization Event has occurred or exists or would result from such withdrawal
and reinvestment, and (y) no Borrowing Base Deficiency exists or would result
from such withdrawal and reinvestment; provided that if as a result of such
withdrawal and reinvestment any Borrowing Base Deficiency would be decreased,
such withdrawal and reinvestment will be permitted;

(iii) the representations and warranties contained in Sections 4.01, 4.02 and in
Section 4 of the Management Agreement shall be correct in all respects on the
date of such withdrawal, except to the extent relating to an earlier date;

(iv) the Borrower provides or causes the Collateral Manager to provide, same day
written notice to the Administrative Agent and the Collateral Agent by facsimile
or email (to be received no later than 2:00 p.m. on such day) of the request to
withdraw Principal Collections and the amount of such request;

(v) the notice required in clause (iv) above shall be accompanied by an Approval
Notice, a Disbursement Request and a Borrowing Base Certificate, each executed
by the Borrower and an Authorized Person of the Collateral Manager; and

(vi) the Borrower provides (or causes the Collateral Manager to provide) to the
Administrative Agent by facsimile (to be received no later than 2:00 p.m. on
that same day) a statement reflecting the total amount on deposit as of the
opening of business on such day in the Principal Collection Account; or

 

-72-



--------------------------------------------------------------------------------

(b) withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.17.

Upon the satisfaction of the applicable conditions set forth in this
Section 2.19 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent will release funds from the
Principal Collection Account to the Borrower in an amount not to exceed the
lesser of (A) the amount requested and (B) the amount on deposit in the
Principal Collection Account on such day.

Section 2.20 Commitment Increases and Joinder of New Lenders.

The Borrower may, with the prior written consent of the Administrative Agent,
(i) add additional Persons as Lenders and/or (ii) increase the Commitment of any
Lender, in each case which shall increase the Maximum Facility Amount by the
amount of the Commitment of each such existing or additional Lender. Each
additional Lender and its applicable Lender Agent shall become a party hereto by
executing and delivering to the Administrative Agent and the Borrower a Joinder
Supplement and a Transferee Letter. Along with its written consent, the
Administrative Agent will deliver to the Borrower an updated Annex B reflecting
the new or increased Commitment of each such existing or additional Lender. If
any Lender increases its Commitment (including the amount of a new Commitment by
a new Lender), such Lender shall be paid an upfront fee in an amount equal to
0.50% of such increase in its pro rata share of the Commitment.

Section 2.21 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 12.01;

(ii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Unmatured Event of Default, Facility Amortization Event or Event of Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Advances under this

 

-73-



--------------------------------------------------------------------------------

Agreement; fourth, so long as no Unmatured Event of Default, Facility
Amortization Event or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section 2.21
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto;

(iii) during any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to make
Advances, the Commitment of such Defaulting Lender shall be deemed to be zero;
and

(iv) for any period during which such Lender is a Defaulting Lender, such
Defaulting Lender shall not be entitled to receive any Non-Usage Fee or
Make-Whole Fee for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(b) If the Administrative Agent determines in its sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their respective Commitments
(without giving effect to Section 2.21(a)(iii) above), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01 Conditions Precedent to Effectiveness.

(a) This Agreement shall be effective upon satisfaction of the conditions
precedent that:

(i) each Transaction Document shall have been duly executed by, and delivered
to, the parties thereto, and the Administrative Agent shall have received copies

 

-74-



--------------------------------------------------------------------------------

of the Advisory Agreements and such other documents, instruments, agreements,
certificates and legal opinions as the Administrative Agent shall reasonably
request in connection with the transactions contemplated by this Agreement, each
in form and substance satisfactory to the Administrative Agent;

(ii) any and all information submitted to each Lender, Lender Agent and the
Administrative Agent by any Borrower Party or any of their Affiliates is true,
accurate, complete in all material respects and not misleading in any material
respect;

(iii) (a) each of the Borrower’s, Seller’s, Equityholder’s, Collateral Advisor’s
and Collateral Manager’s underwriting, servicing, collection, operating, and
reporting procedures and systems are satisfactory to the Administrative Agent in
its sole discretion and (b) the Collateral Sub-Advisor’s underwriting,
servicing, collection, operating, and reporting procedures and systems solely
with respect to the Equityholder are satisfactory to the Administrative Agent in
its sole discretion;

(iv) a satisfactory review by the Administrative Agent of all organizational
documents and material contracts of the Borrower, Seller, Equityholder,
Collateral Advisor and Collateral Manager (including, without limitation, the
Advisory Agreements);

(v) a satisfactory review by the Administrative Agent of business, financial,
legal, tax and accounting due diligence relating to transactions contemplated
hereby, each Borrower Party and the transactions contemplated hereunder are
satisfactory to the Administrative Agent in its sole discretion;

(vi) in the reasonable judgment of the Administrative Agent and each Lender
Agent, there not having been any change in Applicable Law which adversely
affects any Lender’s or the Administrative Agent’s entering into the
transactions contemplated by the Transaction Documents or material disruption
after December 31, 2014 in the financial, banking or commercial loan or capital
markets generally;

(vii) the Administrative Agent and the Lenders shall have received, sufficiently
in advance of the Closing Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56;

(viii) a satisfactory due diligence review by the Administrative Agent of each
Loan submitted for consideration in the initial Collateral Portfolio;

(ix) the Administrative Agent and each Institutional Lender shall have received
each required approval (including, without limitation, from its internal credit
committee);

(x) the Administrative Agent and the Lenders shall have received the fees
(including reasonable and documented out-of-pocket reimbursable expenses and
fees, disbursements and other charges of counsel to the Administrative Agent) to
be received on the Closing Date referred to herein or in any other Transaction
Document;

 

-75-



--------------------------------------------------------------------------------

(xi) since December 31, 2014, no material adverse change has occurred in the
financial condition of the Equityholder, the Seller, any Borrower Advisor or the
Borrower or in any material portion of the assets in the initial Collateral
Portfolio;

(xii) the Administrative Agent shall have received satisfactory evidence that
the Seller, the Borrower and the Collateral Manager have obtained all required
consents and approvals of all Persons to the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby or thereby;

(xiii) the Collateral Manager and the Borrower shall each have delivered to the
Administrative Agent a certificate as to whether such Person is Solvent in the
form of Exhibit N;

(xiv) the Borrower and the Collateral Manager shall have delivered to the
Administrative Agent a certification that no Unmatured Event of Default, Event
of Default or Facility Amortization Event has occurred and is continuing;

(xv) the Administrative Agent shall have received (i) the customary executed
legal opinion or opinions of Dechert LLP, counsel to the Borrower and the
Collateral Manager, covering enforceability, grant and perfection of the
security interests on the Collateral Portfolio and non-consolidation of the
Borrower and (ii) bring-down legal opinions of Dechert LLP covering the
enforceability of the Advisory Agreements as of the Closing Date, in each case,
in form and substance acceptable to the Administrative Agent in its reasonable
discretion;

(xvi) all corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent;

(xvii) each Lender shall have received a duly executed copy of its Variable
Funding Note, in a principal amount equal to the Commitment of such Lender;

(xviii) the UCC-1 financing statement is in proper form for filing in the filing
office of the appropriate jurisdiction;

(xix) the Administrative Agent shall have received a secretary’s certificate of
each of the Collateral Manager and the Borrower that includes a copy of the
resolutions (or other authorizing instruments, if applicable), in form and
substance satisfactory to the Administrative Agent, of the Board of Directors
(or similar governing or managing body) of such Person authorizing (i) the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party, (ii) in the case of the Borrower, the
borrowings contemplated hereunder, and (iii) in the case of the Borrower, the
granting by it of the Liens created pursuant to the Transaction Documents,
certified

 

-76-



--------------------------------------------------------------------------------

by the Secretary or an Assistant Secretary (or other authorized Person) of such
Person as of the Closing Date, which certification shall be in form and
substance satisfactory to the Administrative Agent and shall state that the
resolutions, or other authorizing instruments, if applicable, thereby certified
have not been amended, modified, revoked or rescinded;

(xx) the Administrative Agent shall have received a certification of each of the
Collateral Manager and the Borrower, dated the Closing Date, as to the
incumbency and signature of the officers of such Person executing any
Transaction Document, which certification may be included in the certificate
delivered in respect of such Person pursuant to Section 3.01(a)(xix) and
satisfactory in form and substance to the Administrative Agent and shall be
executed by an Authorized Person of such Person;

(xxi) the Administrative Agent shall have received true and complete copies of
the organizational documents of each of the Collateral Manager and the Borrower,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary (or other authorized Person) of such Person,
which certification shall be included in the certificate delivered in respect of
such Person pursuant to Section 3.01(a)(xix) and shall be in form and substance
satisfactory to the Administrative Agent;

(xxii) the Administrative Agent shall have received certificates dated as of a
recent date from the Secretary of State or other appropriate authority,
evidencing the good standing of each of the Collateral Manager and the Borrower
(i) in the jurisdiction of its organization and (ii) in each other jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires it to qualify as a foreign Person except, as to this
subclause (ii), where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect;

(xxiii) the Administrative Agent shall have received evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions, including, without limitation, the filing of duly executed
financing statements on form UCC-1 necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Liens created, or purported to be
created, by the Transaction Documents shall have been completed;

(xxiv) the Administrative Agent shall have received the results of a recent
search by a Person satisfactory to the Administrative Agent, of the UCC,
judgment and tax lien filings which may have been filed with respect to personal
property of the Borrower, and bankruptcy and pending lawsuits with respect to
the Borrower and the results of such search shall be satisfactory to the
Administrative Agent;

(xxv) the Borrower shall have received the executed legal opinion or opinions of
Locke Lord LLP, counsel to the Collateral Agent, the Collateral Custodian and
the Account Bank, covering enforceability of the Transaction Documents to which
the each such Person is a party; and

(xxvi) the Administrative Agent (with a copy to the Collateral Custodian and the
Collateral Agent) shall have received the Initial Notice of Borrowing.

 

-77-



--------------------------------------------------------------------------------

(b) By its execution and delivery of this Agreement, the Borrower hereby
certifies that each of the conditions precedent to the effectiveness of this
Agreement set forth in this Section 3.01 have been satisfied.

Section 3.02 Conditions Precedent to All Advances. Each Advance under this
Agreement, each Pledge of a Loan hereunder, each Substitution and each
Discretionary Sale (each, a “Transaction”) shall be subject to the further
conditions precedent, as applicable, that:

(a) On the related Advance Date, the following statements shall be true and
correct, and the Borrower by entering into such Transaction shall be deemed to
have certified that:

(i) the Borrower shall have delivered, or shall have caused the Collateral
Manager to deliver, to the Administrative Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 3:00 p.m. on the Business Day
prior to such Transaction: (A) if such Transaction is an Advance, a Notice of
Borrowing, (B) a Borrowing Base Certificate and (C) an updated Loan Tape;

(ii) if the Advance Date is a Cut-Off Date, the Borrower shall have delivered to
the Collateral Custodian (with a copy to the Administrative Agent), no later
than 2:00 p.m. on the date of such Advance, (A) an Approval Notice, (B) an
executed copy of each assignment and assumption agreement, transfer document or
instrument relating to each Loan to be Pledged evidencing the assignment of such
Loan from any third party owner thereof or the Seller directly to the Borrower,
and (C) a faxed or e-mailed copy of the duly executed original promissory notes
of the Loans to be Pledged (and, in the case of any Noteless Loan, a fully
executed assignment agreement) and if any Loans to be Pledged are closed in
escrow, a certificate (in the form of Exhibit I) from the closing attorneys of
such Loans certifying the possession of the Required Loan Documents; provided
that, notwithstanding the foregoing, the Borrower shall cause the Loan Checklist
and the Required Loan Documents to be in the possession of the Collateral
Custodian within two (2) Business Days of any related Advance Date as to any
Loans;

(b) On and as of the date of such Transaction, after giving effect to such
Transaction the Borrower shall certify as follows:

(i) no Unmatured Event of Default, Facility Amortization Event, event which, if
it continues uncured, will, with notice or lapse of time, constitute a Facility
Amortization Event, Event of Default or Borrowing Base Deficiency exists or
would result from such Transaction (other than, with respect to any Pledge of an
Eligible Loan necessary to cure a Borrowing Base Deficiency in accordance with
Section 2.06, an Unmatured Event of Default arising solely pursuant to such
Borrowing Base Deficiency);

(ii) since the Closing Date, no material adverse change has occurred in the
ability of the Seller, any Borrower Advisor or the Borrower to perform its
obligations under any Transaction Document;

 

-78-



--------------------------------------------------------------------------------

(iii) other than Permitted Liens, no Liens exist in respect of Taxes which are
prior to the lien of the Collateral Agent on the Eligible Loans to be Pledged on
the date of such Transaction; and

(iv) the representations and warranties contained in Sections 4.01, 4.02 and in
Section 4 of the Management Agreement are true and correct in all respects, and
there exists no breach of any covenant contained in Section 5.01, 5.02, or
Section 5 of the Management Agreement before and after giving effect to the
Transaction to take place on the date of such Transaction and to the application
of proceeds therefrom, on and as of such day as though made on and as of such
date (other than any representation and warranty that is made as of a specific
date).

(c) The Administrative Agent shall have approved in its sole and absolute
discretion each of the Eligible Loans identified on an updated Loan Tape for
inclusion in the Collateral Portfolio on the applicable Advance Date (the
“Approval Right”).

(d) No Applicable Law shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advances by any Lender or the
proposed Pledge of Eligible Loans in accordance with the provisions hereof.

(e) With respect to an Advance, the proposed Advance Date shall be during the
Reinvestment Period.

(f) All terms and conditions of the Purchase and Sale Agreement required to be
satisfied in connection with the assignment of each Eligible Loan being Pledged
hereunder on such Advance Date (and the Portfolio Assets related thereto),
including, without limitation, the perfection of the Borrower’s interests
therein, shall have been satisfied in full, and all filings (including, without
limitation, UCC filings) required to be made by any Person and all actions
required to be taken or performed by any Person in any jurisdiction to give the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest (subject only to Permitted Liens) in such Eligible
Loans and the Portfolio Assets related thereto and the proceeds thereof shall
have been made, taken or performed.

(g) The Borrower shall have paid all fees then required to be paid, including
all fees required hereunder and under the applicable Fee Letters and the Wells
Fargo Corporate Trust Fee Letter and shall have reimbursed the Lenders, the
Administrative Agent, each Lender Agent, the Collateral Custodian, the Account
Bank and the Collateral Agent for all fees, reasonable and documented
out-of-pocket costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including the reasonable
and documented attorney fees and any other legal and document preparation costs
incurred by the Administrative Agent.

(h) All filings (including, without limitation, UCC filings) required to be made
by any Person and all actions required to be taken or performed by any Person in
any jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in any Eligible Loans to be Pledged in connection with such Transaction
and the Portfolio Assets related thereto and the proceeds thereof shall have
been made, taken or performed.

 

-79-



--------------------------------------------------------------------------------

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance (that has not been waived by the Administrative Agent
in its sole discretion) shall give rise to a right of the Administrative Agent,
at the direction of the Required Lenders, to rescind the related Advance and
direct the Borrower to pay to the Administrative Agent, for the pro rata
accounts of the Lenders, an amount equal to the Advances made during any such
time that any of the foregoing conditions (that were not waived by the
Administrative Agent in its sole discretion) precedent were not satisfied.

Section 3.03 Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an advance unless such waiver is in writing and executed by such Lender.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date, as of each Determination Date and as
of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made (unless a specific date is specified below):

(a) Organization, Good Standing and Due Qualification. The Borrower is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, has the power and all licenses necessary to own
its assets, to transact the business in which it is engaged and to enter into
and perform its obligations pursuant to this Agreement, and is duly qualified
and in good standing under the laws of each jurisdiction where the transaction
of such business, the ownership of the Loans and the Collateral Portfolio and
the entering into and performance of its obligations pursuant to this Agreement
requires such qualification.

(b) Power and Authority; Due Authorization; Execution and Delivery. The Borrower
has the limited liability company power, authority and legal right to make,
deliver and perform this Agreement and each of the Transaction Documents to
which it is a party and all of the transactions contemplated hereby and thereby,
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and each of the Transaction Documents to which it
is a party, and to grant to the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest in the Collateral
Portfolio on the terms and conditions of this Agreement, subject only to
Permitted Liens.

(c) Binding Obligation. This Agreement and each of the Transaction Documents to
which the Borrower is a party constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

-80-



--------------------------------------------------------------------------------

(d) All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the Loans or the transfer of
an ownership interest or security interest in such Loans, other than such as
have been met or obtained and are in full force and effect.

(e) No Violation. The execution, delivery and performance of this Agreement and
all other agreements and instruments executed and delivered or to be executed
and delivered pursuant hereto or thereto in connection with the Pledge of the
Collateral Portfolio will not (i) create any Lien on the Collateral Portfolio
other than Permitted Liens or (ii) violate any Applicable Law or the formation
documents of the Borrower or (iii) violate any material contract or other
material agreement to which the Borrower is a party or by which the Borrower or
any property or assets of the Borrower may be bound.

(f) No Proceedings. There is no litigation or administrative proceeding or
investigation pending or, to the actual knowledge of the Borrower, threatened
against the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect on the Transaction Documents or the transactions contemplated
hereby or thereby.

(g) Selection Procedures. In selecting the Loans to be Pledged pursuant to this
Agreement, no selection procedures were employed which are intended to be
adverse to the interests of the Lenders.

(h) Bulk Sales. The grant of the security interest in the Collateral Portfolio
by the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

(i) Pledge of Collateral Portfolio. Except as otherwise expressly permitted by
the terms of this Agreement, no item of Collateral Portfolio has been sold,
transferred, assigned or pledged by the Borrower to any Person, other than as
contemplated by Article II and the Pledge of such Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of this Agreement.

(j) Indebtedness. The Borrower has no Indebtedness, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than
(i) Indebtedness incurred under the terms of the Transaction Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

 

-81-



--------------------------------------------------------------------------------

(k) Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

(l) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.

(m) Taxes. The Borrower is an entity disregarded from its owner for U.S. federal
income tax purposes. The Borrower has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all tax returns (including,
without limitation, all foreign, federal, state, local and other material tax
returns) required to be filed by it (subject to any extensions to file properly
obtained by the same), is not liable for material Taxes payable by any other
Person and has paid or made adequate provisions for the payment of all material
Taxes, assessments and other governmental charges due and payable from the
Borrower except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves on its
books. Other than a Permitted Lien, no Tax lien or similar adverse claim has
been filed, and no claim is being asserted with respect to any such Tax,
assessment or other governmental charge. Any Taxes, fees and other governmental
charges due and payable by the Borrower, as applicable, in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.

(n) Location. The Borrower’s jurisdiction of formation (within the meaning of
Article 9 of the UCC) is Delaware. The chief executive office of the Borrower
(and the location of the Borrower’s records regarding the Collateral Portfolio
(other than those delivered to the Collateral Custodian)) is located at the
address set forth on Annex A to this Agreement (or at such other address as
shall be designated by such party in a written notice to the other parties
hereto).

(o) Tradenames. Except as permitted hereunder, the Borrower’s legal name is as
set forth in this Agreement. Except as permitted hereunder, the Borrower has not
changed its name since its formation; does not have tradenames, fictitious
names, assumed names or “doing business as” names other than as disclosed on
Schedule I hereto (as such schedule may be updated from time to by the
Administrative Agent upon receipt of a notice delivered to the Administrative
Agent pursuant to Section 5.02(p)); the Borrower’s only jurisdiction of
formation is Delaware, and, except as permitted hereunder, the Borrower has not
changed its jurisdiction of formation.

(p) Solvency. The Borrower is not the subject of any Bankruptcy Proceeding or
Bankruptcy Event. The Borrower is Solvent, and the transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the

 

-82-



--------------------------------------------------------------------------------

Borrower not Solvent. The Borrower is paying its debts as they become due
(subject to any applicable grace period) and, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business.

(q) No Subsidiaries. The Borrower has no Subsidiaries, other than any Portfolio
Subsidiaries.

(r) Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Seller or the applicable third party seller in exchange
for the purchase of the Loans (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

(s) Information Accurate. All information, financial statements of the Borrower,
documents, books, records or reports furnished by the Borrower to any Secured
Party in connection with this Agreement are true, complete and correct in all
material respects when made; provided that, solely with respect to written or
electronic information furnished to a Secured Party which was provided from an
Obligor with respect to a Loan, such information need only be accurate, true and
correct to the knowledge of the Borrower when made.

(t) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of proceeds from the Pledge of the Collateral Portfolio)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II. The Borrower does not own or intend to carry or purchase,
and no proceeds from the Advances will be used to carry or purchase, any “margin
stock” within the meaning of Regulation U or to extend “purpose credit” within
the meaning of Regulation U.

(u) No Adverse Agreements. There are no agreements in effect adversely affecting
the rights of the Borrower to make, or cause to be made, the grant of the
security interest in the Collateral Portfolio contemplated by Section 2.12.

(v) Event of Default/Unmatured Event of Default. No event has occurred which
constitutes an Unmatured Event of Default or an Event of Default.

(w) Credit and Collection Policy. Each of the Loans was underwritten or acquired
and is being serviced in conformance with the standard underwriting, credit,
collection, operating and reporting procedures and systems of the Collateral
Manager.

(x) ERISA. Except as would not reasonably be expected to constitute a Material
Adverse Effect, (i) the present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA which are
subject to Title IV of ERISA and maintained by the Borrower, or in which
employees of the Borrower are entitled to participate, other than a
Multiemployer Plan (the “Pension Plans”), does not exceed the value of the
assets of the Pension Plan allocable to such vested benefits (based on the value
of such assets as of the most recent annual financial statements reflecting such
amounts), (ii) no non-exempt

 

-83-



--------------------------------------------------------------------------------

prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Pension Plan,
(iii) no application for a waiver of the minimum funding standard pursuant to
Section 412 of the Code has been made with respect to any Pension Plan,
(iv) neither the Borrower nor any ERISA Affiliate has any withdrawal liability
with respect to a Multiemployer Plan, (v) no reportable events within the
meaning of 4043 of ERISA, other than those events as to which the 30 day notice
period referred to in Section 4043(c) of ERISA has been waived, (each a
“Reportable Event”) have occurred with respect to any Pension Plans that, in the
aggregate, could subject the Borrower to any material tax, penalty or other
liability and (vi) no notice of intent to terminate a Pension Plan has been
filed, no Pension Plan been terminated under Section 4041(f) of ERISA, the
Pension Benefit Guaranty Corporation has not instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan, and no event has
occurred or condition exists that constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan. None of the Collateral Portfolio constitutes “plan assets” within
the meaning of 29 CFR 2510.3-101, as amended by Section 3(42) of ERISA, by
reason of a Pension Plan’s investment in the Borrower or its direct or indirect
parent companies.

(y) Allocation of Charges. There is not any agreement or understanding between
any Borrower Advisor and the Borrower (other than the Transaction Documents and
other than as expressly set forth herein, as disclosed in writing to the
Administrative Agent prior to the Closing Date, or as consented to by the
Administrative Agent), providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

(z) Broker-Dealer. The Borrower is not required to register as a broker-dealer
under the provisions of the Exchange Act.

(aa) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or a Borrower Advisor on
the Borrower’s behalf, to send Principal Collections and Interest Collections on
the Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, an interest in any
Controlled Account.

(bb) Investment Company Act. The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.

(cc) Compliance with Law. The Borrower has complied in all respects with all
Applicable Law to which it may be subject, and no item of the Collateral
Portfolio contravenes any Applicable Law (including, without limitation, all
applicable predatory and abusive lending laws, laws, rules and regulations
related to licensing, truth in lending, fair credit billing, fair credit
reporting equal credit opportunity, fair debt collection practices and privacy).

(dd) Set-Off, etc. No Loan has been compromised, adjusted, extended, satisfied,
subordinated, rescinded, set-off or modified by the Borrower, the Seller or the
Obligor thereof, and no asset within the Collateral Portfolio is subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of

 

-84-



--------------------------------------------------------------------------------

transactions concerning the Collateral Portfolio or otherwise, by the Borrower,
the Seller or the Obligor with respect thereto, except, in each case, for
amendments, extensions and modifications, if any, to such Collateral Portfolio
otherwise permitted pursuant to the Management Agreement.

(ee) Full Payment. As of the applicable Cut-Off Date in respect of a Loan, the
Borrower has no knowledge of any fact which should lead it to expect that such
Loan will not be paid in full.

(ff) Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Loan related to such Underlying Collateral, to
the actual knowledge of an Authorized Person of the Borrower: (a) the related
Obligor’s operations comply in all respects with all applicable Environmental
Laws; (b) none of the related Obligor’s operations is the subject of a federal
or state investigation evaluating whether any remedial action, involving
expenditures, is needed to respond to a release of any Hazardous Materials into
the environment; and (c) the related Obligor does not have any material
contingent liability in connection with any release of any Hazardous Materials
into the environment. As of the applicable Cut-Off Date for the Loan related to
such Underlying Collateral, none of the Borrower, the Seller nor any Borrower
Advisor has received any written notice of, or written inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Underlying
Collateral, nor does any such Person have knowledge or reason to believe that
any such notice will be received or is being threatened.

(gg) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

(hh) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any certificate or other document
furnished by the Borrower pursuant hereto or in connection herewith is true and
correct in all respects.

(ii) Confirmation from Seller. The Borrower has received in writing from the
Seller confirmation that the Seller will not cause the Borrower to file a
voluntary bankruptcy petition under the Bankruptcy Code.

(jj) Amendments. No Loan has been amended, modified or waived in a manner that
constitutes a Material Modification, except for amendments, modifications or
waivers, if any, to such Loan in accordance with the credit and collection
policy of the Collateral Manager.

 

-85-



--------------------------------------------------------------------------------

(kk) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Collateral Portfolio in favor of the Collateral
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;

(ii) the Collateral Portfolio may from time to time be comprised of
“instruments”, “security entitlements”, “general intangibles”, “tangible chattel
paper”, “accounts”, “certificated securities”, “uncertificated securities”,
“securities accounts”, “deposit accounts”, “supporting obligations” or
“insurance” (each as defined in the applicable UCC), real property and/or such
other category of collateral under the applicable UCC as to which the Borrower
has complied with its obligations under this Section 4.01(kk);

(iii) with respect to asset within the Collateral Portfolio that constitute
“security entitlements”:

a. all of such security entitlements have been credited to one of the Controlled
Accounts and the securities intermediary for each Controlled Account has agreed
to treat all assets credited to such Controlled Account as “financial assets”
within the meaning of the applicable UCC;

b. the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Borrower as the Person having a
security entitlement against the securities intermediary in each of the
Controlled Accounts; and

c. the Controlled Accounts are not in the name of any Person other than the
Borrower, subject to the lien of the Collateral Agent, for the benefit of the
Secured Parties. The securities intermediary of any Controlled Account which is
a “securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Collateral Manager and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that, upon the delivery of a Notice of
Exclusive Control (as defined under the Securities Account Control Agreement) by
the Collateral Agent (acting at the direction of the Administrative Agent)
following the occurrence and during the continuance of an Event of Default, the
securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments.

 

-86-



--------------------------------------------------------------------------------

(iv) all Controlled Accounts constitute “securities accounts” as defined in the
applicable UCC;

(v) the Borrower owns and has good and marketable title to (or with respect to
assets securing any Loans, a valid security interest in) the Collateral
Portfolio free and clear of any Lien (other than Permitted Liens) of any Person;

(vi) the Borrower has received all consents and approvals required by the terms
of any Loan to the granting of a security interest in the Loans hereunder to the
Collateral Agent, on behalf of the Secured Parties;

(vii) the Borrower has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Applicable
Law in order to perfect the security interest in the Collateral Portfolio and
that portion of the Loans in each case, to the extent a security interest may be
perfected by filing granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement; provided that filings in respect of real property
shall not be required;

(viii) other than as expressly permitted by the terms of this Agreement and the
security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio. The Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Collateral Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the
Purchase and Sale Agreement, or (B) that has been terminated and/or fully and
validly assigned to the Collateral Agent on or prior to the date hereof. The
Borrower is not aware of the filing of any judgment or Tax lien filings against
the Borrower;

(ix) all original executed copies of each underlying promissory note or copies
of each loan register with respect to a Noteless Loan, as applicable, that
constitute or evidence each Loan has been, or subject to the delivery
requirements contained herein, will be delivered to the Collateral Custodian;

(x) other than in the case of Noteless Loans, the Borrower has received, or
subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loans solely on behalf of and for the Collateral
Agent, for the benefit of the Secured Parties; provided that the acknowledgement
of the Collateral Custodian set forth in Section 11.11 may serve as such
acknowledgement;

(xi) none of the underlying promissory notes, or loan registers with respect to
Noteless Loans, as applicable, that constitute or evidence the Loans has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Collateral Agent, on behalf of the Secured
Parties;

 

-87-



--------------------------------------------------------------------------------

(xii) with respect to any Collateral Portfolio that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian and, if in registered form, has been specially Indorsed to the
Collateral Agent or in blank by an effective Indorsement or has been registered
in the name of the Collateral Agent, upon original issue or registration of
transfer by the Borrower of such certificated security and has been credited to
a Controlled Account; and

(xiii) with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower has caused the issuance of such
uncertificated security to be registered to the Collateral Agent, on behalf of
the Secured Parties, as the registered owner of such uncertificated security.

Section 4.02 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date, as of each Determination Date, and as of each other
date provided under this Agreement or the other Transaction Documents on which
such representations and warranties are required to be (or deemed to be) made
(unless a specific date is specified below):

(a) Valid Transfer and Security Interest. Neither the Borrower nor any Person
claiming through or under the Borrower shall have any claim to or interest in
the Controlled Accounts, except for the interest of the Borrower in such
property as a debtor for purposes of the UCC.

(b) Eligibility of Collateral Portfolio. (i) The Loan Tape and the information
contained in each Notice of Borrowing, is an accurate and complete listing of
all the Loans contained in the Collateral Portfolio as of the related Cut-Off
Date and the information contained therein with respect to the identity of such
item of Collateral Portfolio and the amounts owing thereunder is true and
correct as of the related Cut-Off Date, (ii) each Loan designated on the related
Borrowing Base Certificate as an Eligible Loan and each Loan included as an
Eligible Loan in the related calculation of Borrowing Base or Borrowing Base
Deficiency is an Eligible Loan as of the date of such certificate or calculation
and (iii) with respect to each item of Collateral Portfolio, all consents,
licenses, approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the transfer of a security interest in each
item of Collateral Portfolio to the Collateral Agent, for the benefit of the
Secured Parties, have been duly obtained, effected or given and are in full
force and effect.

(c) No Fraud. Each Loan was originated without any fraud or misrepresentation by
the Seller or, to the best of the Borrower’s and each Borrower Advisor’s
knowledge, on the part of the Obligor.

 

-88-



--------------------------------------------------------------------------------

Section 4.03 Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Agent, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Agent is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

Section 4.04 Representations and Warranties of each Lender. Each Lender hereby
individually represents and warrants, as to itself, that it is (a) either a
Qualified Institutional Buyer under Rule 144A of the Securities Act or an
institutional “Accredited Investor” as defined in Rule (1)-501(a)(1)-(3) or
(7) under the Securities Act and (b) a “qualified purchaser” under the 1940 Act.

Section 4.05 Representations and Warranties of the Collateral Custodian. The
Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

-89-



--------------------------------------------------------------------------------

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Custodian is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

ARTICLE V.

GENERAL COVENANTS

Section 5.01 Affirmative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Organizational Procedures and Scope of Business. The Borrower will observe
all organizational procedures required by its formation documents and the laws
of its jurisdiction of formation. Without limiting the foregoing, the Borrower
will limit the scope of its business to: (i) the acquisition of Loans and the
ownership and management of the Portfolio Assets and the related assets in the
Collateral Portfolio; (ii) the sale, transfer or other disposition of Loans and
any equity issued by or assets of any Portfolio Subsidiary, as and when
permitted under the Transaction Documents; (iii) entering into and performing
under the Transaction Documents; (iv) consenting or withholding consent as to
proposed amendments, waivers and

 

-90-



--------------------------------------------------------------------------------

other modifications of the Underlying Instruments to the extent not in conflict
with the terms of this Agreement or any other Transaction Document; and
(v) exercising any rights (including but not limited to voting rights and rights
arising in connection with a Bankruptcy Event with respect to an Obligor or the
consensual or non-judicial restructuring of the debt or equity of an Obligor) or
remedies in connection with the Loans and participating in the committees
(official or otherwise) or other groups formed by creditors of an Obligor to the
extent not in conflict with the terms of this Agreement or any other Transaction
Document; and (vi) engaging in any activity and to exercise any powers permitted
to limited liability companies under the laws of the State of Delaware that are
incident to the foregoing and necessary, convenient or advisable to accomplish
the foregoing.

(b) Special Purpose Entity Requirements. The Borrower will at all times:
(i) maintain at least one Independent Director; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from any other Person; (iv) have a
Board of Managers separate from that of any other Person; (v) file its own tax
returns, except to the extent that the Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file tax returns under
Applicable Law, and pay any Taxes required to be paid under Applicable Law,
except for those Taxes being contested in good faith by appropriate proceedings
and in respect of which the Borrower has established proper reserves on its
books in accordance with GAAP; (vi) not commingle its assets with assets of any
other Person; (vii) conduct its business in its own name and strictly comply
with all organizational formalities to maintain its separate existence;
(viii) maintain separate financial statements; provided, however, that the
Borrower’s assets may be included in a consolidated financial statement of its
Affiliate if (A) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Borrower from such
Affiliate and to indicate that the Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliate or any
other Person and (B) such assets shall also be listed on the Borrower’s own
separate books and records; (ix) pay its own liabilities only out of its own
funds; (x) maintain an arm’s-length relationship with the Seller each of its
other Affiliates; (xi) not hold out its credit or assets as being available to
satisfy the obligations of others; (xii) allocate fairly and reasonably any
overhead expenses that are shared with an Affiliate, including for shared office
space; (xiii) use separate stationery, invoices and checks; (xiv) except as
expressly permitted by this Agreement, not pledge its assets as security for the
obligations of any other Person; (xv) correct any known misunderstanding
regarding its separate identity; (xvi) maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities and pay its
operating expenses and liabilities from its own assets; (xvii) cause its Board
of Managers to meet at least annually or act pursuant to written consent and
keep minutes of such meetings and actions and observe in all respects all other
Delaware limited liability company formalities; (xviii) not acquire the
obligations or any securities of its Affiliates; (xix) cause the managers,
officers, agents and other representatives of the Borrower to act at all times
with respect to the Borrower consistently and in furtherance of the foregoing
and in the best interests of the Borrower; and (xx) maintain at least one
special member, who, upon the dissolution of the sole member or the withdrawal
or the disassociation of the sole member from the Borrower, shall immediately
become the member of the Borrower in accordance with the LLC Agreement.

 

-91-



--------------------------------------------------------------------------------

(c) Preservation of Company Existence. The Borrower will maintain its limited
liability company existence in good standing under the laws of its jurisdiction
of formation and will promptly obtain and thereafter maintain qualifications to
do business as a limited liability company in any other jurisdiction in which it
does business and in which it is required to so qualify under Applicable Law.

(d) Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Dechert LLP, as counsel to the Borrower relating to the issues
of substantive consolidation and true sale of the Loans.

(e) Deposit of Collections. The Borrower shall promptly (but in no event later
than one Business Day after receipt) deposit or cause to be deposited into the
Collection Account any and all Available Collections received by the Borrower,
any Borrower Advisor or any of their respective Affiliates.

(f) Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lender Agents the Purchase Price for each Loan
proposed to be transferred to the Borrower.

(g) Obligor Defaults and Bankruptcy Events. The Borrower shall give, or shall
cause the Collateral Manager to give, notice to the Administrative Agent and the
Lender Agents within two (2) Business Days of the Borrower’s actual knowledge of
the occurrence of any default by an Obligor under any Loan or any Bankruptcy
Event with respect to any Obligor under any Loan.

(h) Required Loan Documents. The Borrower shall deliver to the Collateral
Custodian a hard copy (or, unless an original signature is required, electronic
copy) of the Required Loan Documents and the Loan Checklist pertaining to each
Loan within two (2) Business Days of the Cut-Off Date pertaining to such Loan.

(i) Taxes. The Borrower will file or cause to be filed its tax returns and pay
any and all Taxes imposed on it or its property as required by the Transaction
Documents (except as otherwise contemplated in Section 4.01(m)).

(j) Notice of Events of Default and Value Adjustment Events. The Borrower will
provide the Administrative Agent and each Lender Agent (with a copy to the
Collateral Agent) with prompt written notice of the occurrence of each Value
Adjustment Event, Facility Amortization Event, Event of Default and each
Unmatured Event of Default of which the Borrower has knowledge or has received
notice. In addition, no later than two (2) Business Days following the
Borrower’s knowledge or notification of the occurrence of any Event of Default,
Facility Amortization Event or Unmatured Event of Default, the Borrower will
provide to the Administrative Agent and each Lender Agent a written statement of
an Authorized Person of the Borrower setting forth the details of such event and
the action that will be taken with respect thereto.

 

-92-



--------------------------------------------------------------------------------

(k) Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent and each Lender Agent of any event or other circumstance
that is reasonably likely to have a Material Adverse Effect.

(l) Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent and each Lender Agent telephonic or facsimile notice within
10 Business Days (confirmed in writing within five (5) Business Days thereafter)
of the receipt of revenue agent reports or other written proposals,
determinations or assessments of the Internal Revenue Service or any other
taxing authority which propose, determine or otherwise set forth positive
adjustments (i) to the Tax liability of the Borrower or any “affiliated group”
(within the meaning of Section 1504(a)(l) of the Code) of which the Borrower is
a member in an amount equal to or greater than $1,000,000 in the aggregate, or
(ii) to the Tax liability of the Borrower itself in an amount equal to or
greater than $500,000 in the aggregate. Any such notice shall specify the nature
of the items giving rise to such adjustments and the amounts thereof.

(m) Reserved.

(n) Notice of Breaches of Representations and Warranties under this Agreement.
The Borrower shall promptly notify the Administrative Agent and each Lender if
any representation or warranty set forth in Section 4.01 or Section 4.02 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent, the Administrative Agent and the Lender
Agents a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Borrower shall notify the Administrative Agent and each Lender Agent in the
manner set forth in the preceding sentence before any Cut-Off Date of any facts
or circumstances within the knowledge of the Borrower which would render any of
the said representations and warranties untrue at the date when such
representations and warranties were made or deemed to have been made.

(o) Notice of Breaches of Representations and Warranties under the Purchase and
Sale Agreement. Promptly after receiving knowledge or notice of the same, the
Borrower confirms and agrees that the Borrower will send to the Administrative
Agent, each Lender Agent and the Collateral Agent a notice of (i) any breach of
any representation, warranty, agreement or covenant under the Purchase and Sale
Agreement or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a breach.

(p) Notice of Proceedings. The Borrower shall notify the Administrative Agent
and each Lender Agent, as soon as possible and in any event within three
(3) Business Days, after the Borrower receives notice or obtains knowledge
thereof, of any settlement of, material judgment (including a material judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any material labor controversy, material litigation, material action, material
suit or material proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Collateral Portfolio, the Transaction Documents, the Collateral
Agent’s, for the benefit of the Secured Parties, interest in the Collateral
Portfolio, or the Borrower, the Seller, any Borrower Advisor or any of their
respective Affiliates. For purposes of this Section 5.01(p), (i) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the

 

-93-



--------------------------------------------------------------------------------

Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for the
benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower in excess of $500,000 shall be deemed to be material, (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting any Borrower Party, the Seller or any of their respective Affiliates
(other than the Borrower, the Collateral Sub-Advisor or any Affiliates of the
Collateral Sub-Advisor) in excess of $1,000,000 shall be deemed to be material
and (iii) any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Collateral Sub-Advisor that would be reasonably
likely to result in a Material Adverse Effect shall be deemed to be material.

(q) Notice of ERISA Reportable Events. The Borrower shall promptly notify the
Administrative Agent and each Lender Agent after receiving notice of any
Reportable Event, and provide them with a copy of such notice.

(r) Notice of Accounting Changes. As soon as possible and in any event within
five (5) Business Days after the effective date thereof, the Borrower will
provide to the Administrative Agent and, upon request, each Lender Agent notice
of any change in the accounting policies of the Borrower.

(s) Additional Documents. The Borrower shall provide the Administrative Agent
and each Lender Agent with copies of such documents as the Administrative Agent
or any Lender Agent may reasonably request evidencing the accuracy of the
representations set forth in this Agreement.

(t) Protection of Security Interest. With respect to the Collateral Portfolio
acquired by the Borrower, the Borrower will (i) (at the expense of the Borrower)
take all action necessary to perfect, protect and more fully evidence the
Borrower’s ownership of such Collateral Portfolio free and clear of any Lien
other than the Lien created hereunder and Permitted Liens, including, without
limitation, executing or causing to be executed such other instruments or
notices as may be necessary or appropriate, (ii) (at the expense of the
Borrower) take all action necessary to cause a valid, subsisting and enforceable
first priority perfected security interest, subject only to Permitted Liens, to
exist in favor of the Collateral Agent (for the benefit of the Secured Parties)
in the Borrower’s interests in all of the Collateral Portfolio being Pledged
hereunder including the filing of a UCC financing statement in the applicable
jurisdiction adequately describing the Collateral Portfolio (which may include
an “all asset” filing), and naming the Borrower as debtor and the Collateral
Agent as the secured party, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof), (iii) permit the Administrative
Agent, any Lender or their respective agents or representatives to, at the
expense of the Borrower, visit the offices of the Borrower during normal office
hours and upon reasonable advance notice examine and make copies of all
documents, books, records and other information concerning the Collateral
Portfolio and discuss matters related thereto with any of the officers or
employees of the Borrower having knowledge of such matters (provided that,
unless an Event of Default shall be continuing, the Borrower shall only be
liable for the costs and expenses of two such visits per calendar year), and
(iv) take all additional action that the Administrative Agent, any Lender Agent
or the Collateral Agent may reasonably request to perfect, protect and more
fully evidence the respective first priority perfected security interests of the
parties to this Agreement in the Collateral Portfolio, or to enable the
Administrative Agent or the Collateral Agent to exercise or enforce any of their
respective rights hereunder.

 

-94-



--------------------------------------------------------------------------------

(u) Liens. The Borrower will promptly notify the Administrative Agent and the
Lender Agents of the existence of any Lien on the Collateral Portfolio (other
than Permitted Liens) and the Borrower shall defend the right, title and
interest of the Collateral Agent, for the benefit of the Secured Parties, in, to
and under the Collateral Portfolio against all claims of third parties (unless
the reasonably anticipated costs to defend such claims exceeds the value of any
Loan and prior written notice has been provided to the Administrative Agent).

(v) Other Documents. At any time from time to time upon prior written request of
the Administrative Agent or any Lender Agent, at the sole expense of the
Borrower, the Borrower will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Administrative
Agent or any Lender Agent may reasonably request for the purposes of obtaining
or preserving the full benefits of this Agreement including the first priority
security interest (subject only to Permitted Liens) granted hereunder and of the
rights and powers herein granted (including, among other things, authorizing the
filing of such UCC financing statements as the Administrative Agent may
request).

(w) Compliance with Law. The Borrower shall at all times comply in all material
respects with all Applicable Law (including, without limitation, Environmental
Laws and all federal securities laws), and the Borrower shall do or cause to be
done all things necessary to preserve and maintain in full force and effect its
legal existence, and all licenses material to its business.

(x) Proper Records. The Borrower shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP and set aside on its books from its earning
for each fiscal year all such proper reserves in accordance with GAAP.

(y) Satisfaction of Obligations. The Borrower shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves with respect thereto have been provided on the books of the
Borrower.

(z) Performance of Covenants. The Borrower shall observe, perform and satisfy
all the material terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents.

(aa) Tax Treatment. The Borrower and the Lenders shall (and the Borrower shall
cause the Seller to) treat the Advances advanced hereunder as indebtedness for
U.S. federal income tax purposes and file any and all tax forms in a manner
consistent therewith.

(bb) Maintenance of Records. The Borrower will maintain records with respect to
the Collateral Portfolio and the conduct and operation of its business and will
furnish the Administrative Agent and each Lender Agent, upon the reasonable
request by the Administrative Agent and each Lender Agent, information with
respect to the Collateral Portfolio and the conduct and operation of its
business.

 

-95-



--------------------------------------------------------------------------------

(cc) Obligor Notification Forms. The Borrower shall furnish the Collateral Agent
and the Administrative Agent with an appropriate power of attorney to send (at
the Administrative Agent’s discretion on the Collateral Agent’s behalf, after
the occurrence and during the continuation of an Event of Default) Obligor
notification forms to give notice to the Obligors of the Collateral Agent’s
interest in the Collateral Portfolio and the obligation to make payments as
directed by the Administrative Agent on the Collateral Agent’s behalf.

(dd) Officer’s Certificate. On each anniversary of the date of this Agreement,
the Borrower shall deliver an Officer’s Certificate, in form and substance
reasonably acceptable to the Collateral Agent and the Administrative Agent,
providing (i) a certification, based upon a review and summary of UCC search
results, that there is no other interest in the Collateral Portfolio perfected
by filing of a UCC financing statement other than in favor of the Collateral
Agent and Permitted Liens and (ii) a certification, based upon a review and
summary of tax and judgment lien searches satisfactory to the Administrative
Agent, that there is no other interest in the Collateral Portfolio based on any
tax or judgment lien.

(ee) Continuation Statements. The Borrower shall, not earlier than six months
and not later than three months prior to the fifth anniversary of the date of
filing each financing statement filed pursuant to this Agreement or in
connection with any Advance hereunder, unless the Collection Date shall have
occurred, authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement.

(ff) Disregarded Entity. The Borrower will be disregarded as an entity separate
from its owner pursuant to Treasury Regulation Section 301.7701-3(b), and
neither the Borrower nor any other Person on its behalf shall make an election
to be treated as other than an entity disregarded from its owner under Treasury
Regulation Section 301.7701-3(c).

(gg) Withholding. The Borrower shall exercise its best efforts to avoid the
imposition of any withholding tax under FATCA in respect of any payments made in
respect of the Collateral Portfolio.

(hh) [Reserved.]

(ii) Hedging Agreements.

(i) With respect to any Fixed Rate Loan (other than Fixed Rate Loans described
in clause (j) of the definition of “Excess Concentration Amount”), the Borrower
hereby covenants and agrees that, upon the direction of the Administrative Agent
in its sole discretion as notified to the Borrower and the Collateral Manager on
or prior to the related Advance Date for such Loan, the Borrower shall obtain
and deliver to the Collateral Agent (with a copy to the Administrative Agent)
one or more Hedging Agreements from qualified Hedge Counterparties having,
singly or in the aggregate, an Aggregate Notional Amount not less than the
amount determined by the Administrative Agent in its reasonable discretion,
which (1) shall each have a notional principal amount equal to or greater than
the lesser of (I) the Outstanding Balance of such Fixed Rate Loan

 

-96-



--------------------------------------------------------------------------------

and (II) $1,000,000, (2) may provide for reductions of the Aggregate Notional
Amount on each Payment Date on an amortization schedule for such Aggregate
Notional Amount assuming a 0.0 ABS prepayment speed (or such other ABS
prepayment speed as may be approved in writing by the Administrative Agent) and
zero losses and (3) shall have other terms and conditions and be represented by
Hedging Agreements otherwise acceptable to the Administrative Agent in its sole
discretion.

(ii) In the event that any Hedge Counterparty defaults in its obligation to make
a payment to the Borrower under one or more Hedging Agreements on any date on
which payments are due pursuant to a Hedging Agreement, the Borrower shall make
a demand no later than the Business Day following such default on such Hedge
Counterparty, or any guarantor, if applicable, demanding payment under the
applicable Hedging Agreement in accordance with the terms of such Hedging
Agreement. The Borrower shall give notice to the Lenders upon the continuing
failure by any Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Administrative Agent.

(iii) In the event that any Hedge Counterparty no longer maintains the ratings
specified in the definition of “Hedge Counterparty,” then within 30-days after
receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by S&P or Moody’s, the Borrower shall provide the
Hedge Counterparty notice of the potential termination event resulting from such
downgrade and, if the Hedge Counterparty fails to cure such potential
termination event within the time frame specified in the related Hedging
Agreement, the Borrower shall, at the written direction of the Administrative
Agent, (i) so long as a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the requirements of Section 5.01(ii)(iv) has been obtained,
(A) provide written notice to such Hedge Counterparty (with a copy to the
Collateral Agent and the Administrative Agent) of its intention to terminate the
applicable Hedging Agreement within the 30-day period following the expiration
of the cure period set forth in the applicable Hedging Agreement and
(B) terminate the applicable Hedging Agreement within such 30-day period,
request the payment to it of all amounts due to the Borrower under the
applicable Hedging Agreement through the termination date and deposit any such
amounts so received, on the day of receipt, to the Collection Account,
(ii) collateralize its obligations in a manner reasonably satisfactory to the
Administrative Agent or (iii) establish any other arrangement (including an
arrangement or arrangements in addition to or in substitution for any prior
arrangement made in accordance with the provisions of this
Section 5.01(ii)(iii)) with the written consent (in its sole discretion) of the
Administrative Agent (a “Qualified Substitute Arrangement”); provided that, in
the event at any time any collateralization or other alternative arrangement
established pursuant to the above shall cease to be satisfactory to the
Administrative Agent, then the provisions of this Section 5.01(ii)(iii), shall
again be applied and in connection therewith the 30-day period referred to above
shall commence on the date the Borrower receives notice of such cessation or
termination, as the case may be.

 

-97-



--------------------------------------------------------------------------------

(iv) Unless an alternative arrangement pursuant to Section 5.01(ii)(iii) is
being established, the Borrower shall use its commercially reasonable efforts to
obtain a Replacement Hedging Agreement or Qualified Substitute Arrangement
meeting the requirements of this Section 5.01(ii)(iv) during the 30-day period
following the expiration of the cure period set forth in the applicable Hedging
Agreement. The Borrower shall not terminate the Hedging Agreement unless, prior
to the expiration of such 30-day period, the Borrower delivers to the Collateral
Agent (with a copy to the Administrative Agent) (i) a Replacement Hedging
Agreement or Qualified Substitute Arrangement, (ii) to the extent applicable, an
Opinion of Counsel reasonably satisfactory to the Administrative Agent as to the
due authorization, execution and delivery and validity and enforceability of
such Replacement Hedging Agreement or Qualified Substitute Arrangement, as the
case may be, and (iii) evidence that the Administrative Agent has consented in
writing to the termination of the applicable Hedging Agreement and its
replacement with such Replacement Hedging Agreement or Qualified Substitute
Arrangement.

(v) The Collateral Manager or the Borrower shall notify the Administrative Agent
and the Collateral Agent within five Business Days after such Person shall
obtain knowledge that the senior unsecured debt rating of a Hedge Counterparty
has been withdrawn or reduced by S&P or Moody’s.

(vi) The Borrower may at any time obtain a Replacement Hedging Agreement with
the consent (in its sole discretion) of the Administrative Agent.

(vii) The Borrower shall not agree to any amendment to any Hedging Agreement
without the consent (in its sole discretion) of the Administrative Agent.

(viii) The Borrower shall notify the Administrative Agent and the Collateral
Agent after the Borrower shall obtain actual knowledge of the transfer by the
related Hedge Counterparty of any Hedging Agreement, or any interest or
obligation thereunder.

(ix) The Borrower, with the consent of the Administrative Agent in its sole
discretion, may sell all or a portion of the Hedging Agreements; provided that
no consent of the Administrative Agent shall be required for the sale of all or
portion of any Hedging Agreement relating to Fixed Rate Loans which are deemed
to be “excess” pursuant to clause (k) of the definition of Excess Concentration
Amount. The Borrower shall have the duty of obtaining a fair market value price
for the sale of any Hedging Agreement, notifying the Administrative Agent and
the Collateral Agent of prospective purchasers and bids, and selecting the
purchaser of such Hedging Agreement. The Borrower and, at the Borrower’s
request, the Collateral Agent, upon receipt of the purchase price in the
Collection Account shall, with the prior written consent of the Administrative
Agent, execute all documentation necessary to release the Lien of the Collateral
Agent on such Hedging Agreement and proceeds thereof.

Notwithstanding anything to the contrary in this Section 5.01(ii), the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 5.01(ii) with respect to any Hedging Agreement,
the sole result will be that the Loan or Loans that are the subject of such
Hedging Agreement shall immediately cease to be Eligible Loans for all purposes
under this Agreement.

 

-98-



--------------------------------------------------------------------------------

Section 5.02 Negative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Special Purpose Entity Requirements. The Borrower shall not (i) guarantee
any obligation of any Person, including any Affiliate or become obligated for
the debts of any other Person or hold out its credit as being available to pay
the obligations of any other Person; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under
Section 5.01(a); (iii) incur, create or assume any Indebtedness, other than
Indebtedness incurred under the Transaction Documents; (iv) make or permit to
remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that the Borrower may invest in those Loans
and other investments permitted under the Transaction Documents and may make any
advance required or expressly permitted to be made pursuant to any provisions of
the Transaction Documents and permit the same to remain outstanding in
accordance with such provisions; (v) fail to be Solvent; (vi) create, form or
otherwise acquire any Subsidiaries or own any equity interest in any other
entity, other than any Portfolio Subsidiaries, (vii) release, sell, transfer,
convey or assign any Loan unless in accordance with the Transaction Documents,
(viii) except for capital contributions or capital distributions permitted under
the terms and conditions of this Agreement and properly reflected on the books
and records of the Borrower, enter into any transaction with an Affiliate of the
Borrower except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction; (ix) identify itself as a
department or division of any other Person; or (x) own any asset or property
other than the Loans, the Portfolio Assets, any Portfolio Subsidiaries and the
related assets in the Collateral Portfolio and incidental personal property
necessary for the ownership or operation of these assets.

(b) Requirements for Material Actions. The Borrower shall not fail to provide
(and at all times the Borrower’s organizational documents shall reflect) that
the unanimous consent of all members (including the consent of the Independent
Director(s)) is required for the Borrower to (i) seek to be adjudicated bankrupt
or insolvent or seek any relief under any law relating to relief from debts or
the protection of debtors, (ii) institute or consent to the institution of
bankruptcy or insolvency proceedings against it, (iii) file a petition seeking
or consent to reorganization or relief under any applicable federal or state law
relating to bankruptcy or insolvency, (iv) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for the Borrower or a substantial part of its property,
(v) make any assignment for the benefit of the Borrower’s creditors, (vi) admit
in writing its inability to pay its debts generally as they become due, or
(vii) take any action in furtherance of any of the foregoing.

(c) Protection of Title. The Borrower shall not take any action which would
directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

(d) Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or

 

-99-



--------------------------------------------------------------------------------

indirectly, any interest in the Collateral Portfolio to any person other than
the Collateral Agent for the benefit of the Secured Parties, or engage in
financing transactions or similar transactions with respect to the Collateral
Portfolio with any person other than the Administrative Agent and the Lenders,
in each case, except as otherwise expressly permitted by the terms of this
Agreement.

(e) Liens. The Borrower shall not create, incur or permit to exist any lien,
encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

(f) Organizational Documents. The Borrower shall not modify or terminate any of
its organizational or operational documents without the prior written consent of
the Administrative Agent.

(g) Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

(h) Use of Proceeds. The Borrower will use the proceeds of the Advances only to
acquire Eligible Loans, to make distributions to its member in accordance with
the terms hereof or to pay related expenses (including expenses payable
hereunder).

(i) Limited Assets. The Borrower shall not hold or own any assets that are not
part of the Collateral Portfolio (other than Excluded Amounts and Retained
Interests).

(j) Tax Treatment. The Borrower shall not elect to be treated as a corporation
for U.S. federal income tax purposes and shall take all reasonable steps
necessary to avoid being treated as a corporation (or as a publicly traded
partnership, taxable mortgage pool or other entity taxable as a corporation) for
U. S. federal income tax purposes.

(k) Extension or Amendment of Loans. The Borrower will not, unless so directed
by the Collateral Manager in accordance with the Management Agreement, extend,
amend or otherwise modify the terms of any Loan (including the related
Underlying Collateral).

(l) Purchase and Sale Agreement. The Borrower will not amend, modify, waive or
terminate any provision of the Purchase and Sale Agreement without the prior
written consent of the Administrative Agent.

(m) Restricted Payments. The Borrower shall not make any Restricted Payment
unless (i) no Event of Default, Facility Amortization Event, Unmatured Facility
Amortization Event or Unmatured Event of Default (including, without limitation
a Borrowing Base Deficiency) has occurred or would result therefrom and
(ii) such Restricted Payments are made with either (A) the proceeds of an
Advance or (B) funds received by the Borrower pursuant to Section 2.04(a)(x) or
Section 2.04(b)(vi).

 

-100-



--------------------------------------------------------------------------------

(n) ERISA Matters. The Borrower will not (a) engage, and will exercise its best
efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction with respect to a Pension Plan (within the meaning of ERISA
Section 406(a) or (b) or Code Section 4975) for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) fail to meet the minimum funding standard set forth in
Section 302(a) of ERISA and Section 412(a) of the Code with respect to any
Pension Plan other than a Multiemployer Plan, (c) fail to make any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Pension Plan so as to result, directly or
indirectly in any liability to the Borrower, or (e) permit to exist any
occurrence of any Reportable Event.

(o) Instructions to Obligors. The Borrower will not make any change, or permit
any Borrower Advisor to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account unless the Administrative Agent has consented to such change.

(p) Change of Jurisdiction, Location, Names or Location of Loan Files. The
Borrower shall not change the jurisdiction of its formation, make any change to
its limited liability company name or use any tradenames, fictitious names,
assumed names, “doing business as” names or other names (other than those listed
on Schedule I hereto, as such schedule may be revised from time to time to
reflect name changes and name usage permitted under the terms of this
Section 5.02(o) after compliance with all terms and conditions of this
Section 5.02(o) related thereto) unless, prior to the effective date of any such
change in the jurisdiction of its formation, name change or use, the Borrower
receives prior written consent from the Administrative Agent of such change and
delivers to the Administrative Agent (or authorizes the Administrative Agent’s
filing of) such financing statements as the Administrative Agent may request to
reflect such name change or use, together with such Opinions of Counsel and
other documents and instruments as the Administrative Agent may request in
connection therewith. The Borrower will not change the location of its chief
executive office unless prior to the effective date of any such change of
location, the Borrower notifies the Administrative Agent of such change of
location in writing. The Borrower will not move, or consent to the Collateral
Custodian or any Borrower Advisor moving, the Loan Files from the location
thereof on the Closing Date, unless the Administrative Agent shall consent to
such move in writing (such consent not to be unreasonably withheld or delayed)
and the Borrower shall, in advance of such move, provide the Administrative
Agent with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may reasonably request in connection therewith.

(q) Allocation of Charges. The Borrower shall not suffer to exist any agreement
or understanding between any Borrower Advisor and the Borrower (other than the
Transaction Documents, and as expressly set forth herein, as disclosed to the
Administrative Agent in writing prior to the Closing Date, or as consented to by
the Administrative Agent), providing for the allocation or sharing of
obligations to make payments or otherwise in respect of any Taxes, fees,
assessments or other governmental charges.

(r) Taxable Mortgage Pool Matters. The sum of the Outstanding Balances of all
Loans owned by the Borrower that are principally secured by an interest in real
property (within the meaning of Treasury Regulation
Section 3.01.7701(i)-1(d)(3)) shall not at any time exceed 35% of the
Outstanding Balance of the Collateral Portfolio.

 

-101-



--------------------------------------------------------------------------------

Section 5.03 Affirmative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date:

(a) Compliance with Law. The Collateral Agent will comply in all material
respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Agent will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

Section 5.04 Negative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

Section 5.05 Affirmative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a) Compliance with Law. The Collateral Custodian will comply in all material
respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

(c) Location of Required Loan Documents. Subject to Article XI of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at 1055 10th Avenue SE, Minneapolis, MN
55414 unless notice of a different address is given in accordance with the terms
hereof or unless the Administrative Agent agrees to allow certain Required Loan
Documents to be released to a Borrower Advisor on a temporary basis in
accordance with the terms hereof, except as such Required Loan Documents may be
released pursuant to the terms of this Agreement.

 

-102-



--------------------------------------------------------------------------------

Section 5.06 Negative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a) Required Loan Documents. The Collateral Custodian will not dispose of any
documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

(b) No Changes in Collateral Custodian Fees. The Collateral Custodian will not
make any changes to the Collateral Custodian Fees without the prior written
approval of the Administrative Agent.

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 6.01 [Reserved].

Section 6.02 Collateral Management Duties.

The Borrower shall cause the Collateral Manager to comply with each of the
Collateral Manager’s duties under the Management Agreement.

Section 6.03 Authorization of the Collateral Manager.

Each of the Borrower, the Administrative Agent, each Lender Agent and each
Lender hereby authorizes the Collateral Manager (including any successors
thereto) to take any and all reasonable steps in its name and on its behalf
necessary or desirable in the determination of the Collateral Manager and not
inconsistent with the sale of the Collateral Portfolio by the Seller to the
Borrower under the Purchase and Sale Agreement and the Pledge of the Collateral
Portfolio by the Borrower to the Collateral Agent on behalf of the Secured
Parties hereunder, to collect all amounts due under any and all Collateral
Portfolio, including, without limitation, endorsing any of their names on checks
and other instruments representing Interest Collections and Principal
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral Portfolio and, after the
delinquency of any Collateral Portfolio and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. The Borrower and the Collateral Agent on behalf of
the Secured Parties shall (and the Borrower shall cause the Seller to) furnish
the Collateral Manager (and any successors thereto) with any powers of attorney
and other documents necessary or appropriate to enable the Collateral Manager to
carry out their servicing and administrative duties hereunder, and shall
cooperate with the Collateral Manager to the fullest extent in order to ensure
the collectability of the Collateral Portfolio. In no event shall the Borrower
permit the Collateral Manager to make the Secured Parties, the Administrative
Agent, the Collateral Agent, any Lender or any Lender Agent a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any routine foreclosure or
collection procedure or other routine enforcement of the obligations of any
Obligor owing to the Borrower) without the Administrative Agent’s and each
Lender Agent’s consent.

 

-103-



--------------------------------------------------------------------------------

Section 6.04 Collection of Payments; Accounts.

(a) Controlled Accounts. Each of the parties hereto hereby agrees that (i) each
Controlled Account is intended to be a “securities account” within the meaning
of the UCC and (ii) except as otherwise expressly provided herein and in the
Securities Account Control Agreement, prior to the delivery of a Notice of
Exclusive Control (as defined in the Securities Account Control Agreement, as
applicable), the Borrower shall be entitled to exercise the rights that comprise
each Financial Asset held in each Controlled Account which is a securities
account; provided that after the delivery of a Notice of Exclusive Control (as
defined in the Securities Account Control Agreement) such rights shall be
exclusively held by the Collateral Agent (acting at the direction of the
Administrative Agent). Each of the parties hereto hereby agrees to cause the
securities intermediary that holds any money or other property for the Borrower
in a Controlled Account that is a securities account to agree with the parties
hereto that (A) the cash and other property (subject to Section 6.04(b) below
with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset under
Article 8 of the UCC and (B) regardless of any provision in any other agreement,
for purposes of the UCC, with respect to the Controlled Accounts, New York shall
be deemed to be the securities intermediary’s jurisdiction (within the meaning
of Section 8-110(e) of the UCC). All securities or other property underlying any
Financial Assets credited to the Controlled Accounts in the form of securities
or instruments shall be registered in the name of the Account Bank or if in the
name of the Borrower or the Collateral Agent, Indorsed to the Account Bank,
Indorsed in blank, or credited to another securities account maintained in the
name of the Account Bank, and in no case will any Financial Asset credited to
the Controlled Accounts be registered in the name of the Borrower, payable to
the order of the Borrower or specially Indorsed to the Borrower, except to the
extent the foregoing have been specially Indorsed to the Account Bank or
Indorsed in blank.

(b) Underlying Instruments. Notwithstanding any term hereof (or any term of the
UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the grant by the Borrower to the Collateral Agent, of any Loan in the nature of
a loan to examine or evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Borrower under the related Underlying
Instruments, or otherwise to examine the Underlying Instruments, in order to
determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents).
The Collateral Custodian shall hold any Instrument delivered to it evidencing
any Loan granted to the Collateral Agent hereunder as custodial agent for the
Collateral Agent in accordance with the terms of this Agreement.

(c) Adjustments. If (i) any Borrower Advisor makes a deposit into the Collection
Account in respect of an Interest Collection or Principal Collection of a Loan
and such Interest Collection or Principal Collection was received by such
Borrower Advisor in the form of a check that is not honored for any reason or
(ii) any Borrower Advisor makes a mistake with respect to the amount of any
Interest Collection or Principal Collection and deposits an amount that is less
than or more than the actual amount of such Interest Collection or Principal
Collection, the Borrower shall cause such Borrower Advisor to appropriately
adjust the amount

 

-104-



--------------------------------------------------------------------------------

subsequently deposited into the Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

Section 6.05 Management of REO Assets.

(a) If, in the reasonable business judgment of the Borrower, it becomes
necessary to convert any Loan into an REO Asset in accordance with the
Management Agreement, the Borrower shall transfer and assign such Loan (or the
portion thereof owned by the Borrower) to a Portfolio Subsidiary using a
contribution agreement reasonably acceptable to the Administrative Agent. Any
equity interests of the Portfolio Subsidiary acquired by the Borrower shall
immediately become a part of the Collateral Portfolio and be subject to the
grant of a security interest under Section 2.12 and, if certificated, shall be
promptly delivered to the Collateral Custodian, each undated and duly Indorsed
in blank. The Portfolio Subsidiary shall be formed and operated pursuant to
organizational documents reasonably acceptable to the Administrative Agent.
After execution thereof, the Borrower shall prevent the Portfolio Subsidiary
from agreeing to any amendment or other modification of the Portfolio Subsidiary
organizational documents without first obtaining the written consent of the
Administrative Agent. The Borrower shall manage each Portfolio Subsidiary (i) in
accordance with Applicable Law, (ii) with reasonable care and diligence,
(iii) in accordance with the applicable Portfolio Subsidiary’s organizational
documents and (iv) with a view toward maximizing Recoveries on the applicable
REO Asset (collectively, the “REO Management Standard”). The Borrower will cause
all “Distributable Cash” (or any comparable definition set forth in the
Portfolio Subsidiary’s organizational documents) to be deposited into the
Collection Account within two (2) Business Days of receipt thereof.

(b) In the event that title to any Underlying Collateral is acquired on behalf
of a Portfolio Subsidiary for the benefit of its equity owners in foreclosure,
by deed in lieu of foreclosure or upon abandonment or reclamation from
bankruptcy, the deed or certificate of sale shall be taken in the name of such
Portfolio Subsidiary. The Borrower shall use commercially reasonable efforts to
cause each REO Asset to be managed, conserved, protected and operated solely for
the purpose of its prompt disposition and sale.

(c) Notwithstanding any provision to the contrary contained in this Agreement,
the Borrower shall not (nor shall permit the Portfolio Subsidiary to) obtain
title to any Underlying Collateral as a result of or in lieu of foreclosure or
otherwise, obtain title to any direct or indirect partnership interest in any
Obligor pledged pursuant to a pledge agreement and thereby be the beneficial
owner of Underlying Collateral, have a receiver of rents appointed with respect
to, and shall not otherwise acquire possession of, or take any other action with
respect to, any Underlying Collateral if, as a result of any such action, the
Portfolio Subsidiary would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such
Underlying Collateral within the meaning of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
or any comparable state or local Environmental Law, unless the Borrower has
previously determined in accordance with the REO Management Standard, based on
an updated Phase I environmental assessment report generally prepared in
accordance with the ASTM Phase I Environmental Site Assessment Standard E
1527-05, as may be amended or, with respect to residential property, a property
inspection and title report, that:

(i) such Underlying Collateral is in compliance in all material respects with
applicable Environmental Laws; and

(ii) there are no circumstances present at such Underlying Collateral relating
to the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Underlying Collateral under applicable federal, state or local law or
regulation.

 

-105-



--------------------------------------------------------------------------------

In the event that the Phase I or other environmental assessment first obtained
by the Borrower with respect to Underlying Collateral indicates that such
Underlying Collateral may not be in compliance with applicable Environmental
Laws or that hazardous materials may be present but does not definitively
establish such fact, the Borrower shall immediately sell or substitute the
related Loan in accordance with Section 2.07.

Section 6.06 [Reserved].

Section 6.07 Reports to the Administrative Agent; Account Statements; Servicing
Information.

(a) Notice of Borrowing. On each Advance Date, on each reduction of Advances
Outstanding pursuant to Section 2.17(a), on any termination of this Agreement or
reduction in part of the Maximum Facility Amount pursuant to Section 2.17(b) and
on each reinvestment of Principal Collections pursuant to Section 2.19, the
Borrower (or the Collateral Manager on its behalf) will provide a Notice of
Borrowing, a Notice of Prepayment or a Notice of Reduction, as applicable, and a
Borrowing Base Certificate, each updated to no sooner than the Business Day
preceding such date, to the Administrative Agent (with a copy to the Collateral
Agent).

(b) Collateral Management Report. On each Reporting Date, the Borrower will
cause the Collateral Manager to deliver to each Lender Agent, the Administrative
Agent, the Collateral Agent and any Liquidity Bank, a monthly statement
including (i) a Borrowing Base Certificate calculated as of the immediately
prior Determination Date or Reporting Determination Date, as applicable,
(ii) the loan tape, which shall include but not be limited to the following
information: (x) for each Loan, the name of the related Obligor, the collection
status, the loan status, an indication of whether or not such Loan is an
Eligible Loan, the date of each Scheduled Payment and the Outstanding Balance,
(y) calculations showing whether or not a Borrowing Base Deficiency exists and
(z) the Adjusted Borrowing Value of each Loan and such other reasonably
available information as may be reasonably requested by the Administrative Agent
(such loan tape, the “Loan Tape”) calculated as of the immediately prior
Determination Date or Reporting Determination Date, as applicable, (iii) in
connection with any month in which a Payment Date occurs, amounts to be remitted
pursuant to Section 2.04 to the applicable parties (which shall include any
applicable wiring instructions of the parties receiving payment), and (iv) any
other information the Collateral Manager may deem relevant with respect to any
Loan

 

-106-



--------------------------------------------------------------------------------

(such monthly statement, a “Collateral Management Report”). Each Collateral
Management Report shall be signed by an Authorized Person of the Collateral
Manager and the Borrower and shall be substantially in the form of Exhibit J.

(c) Collateral Manager Certificate. Together with each Collateral Management
Report, the Borrower shall cause the Collateral Manager to submit to the
Administrative Agent, each Lender Agent, the Collateral Agent and any Liquidity
Bank a certificate substantially in the form of Exhibit K (a “Collateral Manager
Certificate”), signed by an Authorized Person of the Collateral Manager, which
shall include a certification by such Authorized Person that, to the knowledge
of each such Authorized Person, no Facility Amortization Event or Event of
Default has occurred (in each case except as specified therein) and no Unmatured
Event of Default exists.

(d) Financial Statements. The Borrower shall (x) to the extent prepared, submit
to the Administrative Agent, each Lender Agent, any Liquidity Bank and the
Collateral Agent, within 120 days after the end of each fiscal year, commencing
with the fiscal year ended December 31, 2015, unaudited financial statements of
the Borrower as of the end of such fiscal year and (y) cause the Equityholder to
submit to the Administrative Agent, each Lender Agent, any Liquidity Bank and
the Collateral Agent, (i) within 45 days after the end of each of its first
three fiscal quarters (excluding the fiscal quarter ending on the date specified
in clause (ii)), commencing June 30, 2015, consolidated unaudited financial
statements of the Equityholder for the most recent fiscal quarter, and
(ii) within 120 days after the end of each fiscal year, commencing with the
fiscal year ended December 31, 2015, consolidated audited financial statements
of the Equityholder, audited by a firm of nationally recognized independent
public accountants, as of the end of such fiscal year.

(e) Obligor Financial Statements; Valuation Reports; Other Reports. The Borrower
will (pursuant to Section 6.07(h)) cause the Collateral Manager to deliver to
the Administrative Agent, the Collateral Agent and, upon request, any Lender
Agent, with respect to each Obligor, (i) to the extent received by the Borrower
and/or the Collateral Manager pursuant to the Underlying Instrument, the
complete financial reporting package with respect to such Obligor and with
respect to each Loan for such Obligor (including any financial statements,
management discussion and analysis, executed covenant compliance certificates,
and related covenant calculations with respect to such Obligor and with respect
to each Loan for such Obligor) provided to the Borrower and/or the Collateral
Manager either monthly or quarterly, as the case may be, by such Obligor, which
delivery shall be made within 10 Business Days after the Collateral Manager’s or
the Borrower’s receipt thereof, (ii) the annual budget (along with subsequent
changes thereto) with respect to such Obligor and provided to the Borrower
and/or the Collateral Manager by such Obligor, which delivery shall be made
within 10 Business Days after receipt by the Borrower and/or the Collateral
Manager, (iii) a monthly or quarterly, as the case may be, update to the
portfolio summary prepared by the Collateral Manager with respect to such
Obligor and with respect to each Loan for such Obligor, which delivery shall be
made no later than 45 days after receipt by the Borrower and/or the Collateral
Manager of the information set forth in clause (e)(i) above and (iv) the
portfolio update prepared by the Collateral Manager with respect to each Obligor
on a quarterly basis, which delivery shall be made no later than 90 days after
the end of each calendar quarter commencing with the calendar quarter ended
June 30, 2015 and 120 days after the end of each fiscal year commencing with the
fiscal year ended

 

-107-



--------------------------------------------------------------------------------

December 31, 2015. The Collateral Manager will promptly deliver to the
Administrative Agent and any Lender Agent, upon reasonable request and to the
extent received by the Borrower and/or the Collateral Manager, all other
documents and information required to be delivered by the Obligors to the
Borrower with respect to any Loan included in the Collateral Portfolio.

(f) Static Pool Report. Within forty-five (45) days after the end of each fiscal
year of the Borrower, beginning with the fiscal year ending December 31, 2015,
the Collateral Manager shall prepare a static pool report in the form of Exhibit
P, and within 30 days of such request, make available such report to the
Administrative Agent and each Lender Agent.

(g) Amendments to Loans. The Borrower shall cause the Collateral Manager to
deliver to the Administrative Agent, the Collateral Custodian and, upon request,
any Lender Agent, a copy of any material amendment, restatement, supplement,
waiver or other modification to the Underlying Instrument of any Loan (along
with any internal documents prepared by the Collateral Manager and provided to
its investment committee in connection with such amendment, restatement,
supplement, waiver or other modification) within 10 Business Days of the
effectiveness of such amendment, restatement, supplement, waiver or other
modification; provided that such delivery shall be required only to the extent
actually received by the Borrower, the Seller or the Collateral Manager.

(h) Website Access to Information. Notwithstanding anything to the contrary
contained herein, information required to be delivered or submitted to any
Secured Party pursuant to the Management Agreement and this Article VI shall be
posted on a secured website (including IntraLinks or similar services or the
Collateral Manager’s proprietary restricted-access server) to which the
Administrative Agent and, upon request, any Lender Agent have access or upon
receipt of such information through e-mail or another delivery method acceptable
to the Administrative Agent.

(i) Additional Information. The Borrower will cause the Collateral Manager to
deliver to the requesting party any financial or other information in connection
with this Agreement, the other Transaction Documents or the transactions
contemplated hereby or thereby reasonably requested by the Administrative Agent,
any Lender Agent or the Collateral Agent.

Section 6.08 Annual Statement as to Compliance.

The Borrower will cause the Collateral Manager to provide to the Administrative
Agent, each Lender Agent and the Collateral Agent within 90 days following the
end of each fiscal year of the Collateral Manager, commencing with the fiscal
year ending on December 31, 2015, a fiscal report signed by an Authorized Person
of the Collateral Manager certifying that (a) a review of the activities of the
Collateral Manager, and the Collateral Manager’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Collateral Manager has
performed or has caused to be performed in all material respects all of its
obligations under this Agreement and the other Transaction Documents throughout
such year and, except as set forth in such report, no Facility Amortization
Event has occurred.

 

-108-



--------------------------------------------------------------------------------

Section 6.09 Annual Independent Public Accountant’s Review of Collateral
Management Reports

The Borrower will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Borrower Advisors and who
may include, without limitation, McGladrey & Pullen, LLP) to furnish to the
Administrative Agent, each Lender Agent and the Collateral Agent within 120 days
following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending on December 31, 2015, a report covering such fiscal year to
the effect that such accountants have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule II) to certain
documents and records relating to the Collateral Portfolio under any Transaction
Document, compared the information contained in the Collateral Management
Reports and the Collateral Manager Certificates delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such accountants that caused them to believe that such
servicing was not conducted in compliance with this Article VI, except for such
exceptions as such accountants shall believe to be immaterial and such other
exceptions as shall be set forth in such statement. In the event such
independent public accountants require the Collateral Custodian or Collateral
Agent to agree to the procedures to be performed by such firm in any of the
reports required to be prepared pursuant to this Section 6.09, the Collateral
Manager shall direct the Collateral Custodian or Collateral Agent in writing to
so agree; it being understood and agreed that the Collateral Custodian or
Collateral Agent shall deliver such letter of agreement in conclusive reliance
upon the direction of the Collateral Manager, and the Collateral Custodian or
Collateral Agent has not made any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures. Notwithstanding anything to the
contrary herein, if the Collateral Custodian, Administrative Agent, any Lender
Agent or the Collateral Agent fail within 75 days following the end of each
fiscal year of the Borrower to execute any documentation required by the
independent public accountants selected by the Borrower prior to the delivery of
any report contemplated by this Section 6.09, then the Borrower shall have no
obligation to furnish any report covering such fiscal year pursuant to this
Section 6.09.

Section 6.10 [Reserved].

Section 6.11 Facility Amortization Events. Notwithstanding anything to the
contrary herein, if any of the following events (each a “Facility Amortization
Event”) shall occur and be continuing:

(a) any failure on the part of any Borrower Advisor duly to (i) observe or
perform in any material respect any other covenants or agreements of such
Borrower Advisor set forth in any Transaction Documents to which such Borrower
Advisor is a party (including, without limitation, any delegation of such
Borrower Advisor’s duties that is not expressly permitted by the Transaction
Documents) or (ii) comply in any material respect with the Collateral Management
Standard regarding the servicing of the Collateral Portfolio and in each case
the same continues unremedied for a period of thirty (30) days (if such failure
can be remedied) after the earlier to occur of (x) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to such Borrower Advisor by the Administrative Agent, the Borrower or the
Collateral Agent (at the direction of the Administrative Agent) and (y) the date
on which a Authorized Person of such Borrower Advisor acquires knowledge
thereof;

 

-109-



--------------------------------------------------------------------------------

(b) [reserved];

(c) [reserved];

(d) any representation, warranty or certification made by the Collateral Manager
in any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which
inaccuracy has a Material Adverse Effect and which continues to be unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Collateral Manager by the Administrative Agent, the
Borrower or the Collateral Agent (at the direction of the Administrative Agent)
and (ii) the date on which a Authorized Person of the Collateral Manager
acquires knowledge thereof;

(e) [reserved];

(f) no investment professionals of the Collateral Sub-Advisor who from time to
time manage non-investment grade loans on behalf of other clients of the
Collateral Sub-Advisor are actively involved in advising the Collateral Advisor
on the selection and management of the assets of the Borrower on a basis
consistent with the Collateral Sub-Advisor’s existing practices or failure of
the Collateral Advisor to follow such advice on a basis consistent with the
Collateral Advisor’s existing practices, in each case as determined by the
Administrative Agent in its reasonable discretion;

(g) the rendering against the Collateral Manager or the Collateral Advisor of
one or more final judgments, decrees or orders for the payment of money
individually or in the aggregate (as to each such Person) in excess of the
lesser of (x) 3% of the net asset value of such Person and (y) $2,000,000, and
such Person shall not have discharged or provided for the discharge of any such
judgment, decree or order in accordance with its terms and such judgment, decree
or order continues unsatisfied and in effect for any period of more than sixty
(60) consecutive days without a stay of execution;

(h) the Collateral Manager or the Collateral Advisor defaults in making any
payment required to be made under an agreement for borrowed money (other than
this Agreement) to which it is a party individually or in the aggregate (as to
each such Person) in excess of the lesser of (x) 3% of the net asset value of
such Person and (y) $2,000,000, and such default is not cured within the
applicable cure period, if any, provided for under such agreement;

(i) any failure of the Borrower to cause the Collateral Manager, Collateral
Advisor or Collateral Sub-Advisor to deliver (i) any required Collateral
Management Report on or before the date occurring three Business Days after the
date such report is required to be made or given, as the case may be or (ii) any
other Required Reports hereunder on or before the date occurring three Business
Days after the date such report is required to be made or given, as the case may
be, in each case under the terms of this Agreement;

 

-110-



--------------------------------------------------------------------------------

(j) the Collateral Sub-Advisor fails to have at least $4,000,000,000 of total
commercial loans under management at fair value as reported by it in its most
recent quarterly financial statement; or

(k) either (i) the organizational documents of either the Collateral Manager or
the Collateral Advisor fail to be in full force and effect or (ii) the
organizational documents of the Collateral Manager are amended in a manner
adverse to any Secured Party without the prior written consent of the
Administrative Agent;

then the Administrative Agent or the Required Lenders, may, by notice to the
Borrower, declare a Facility Amortization Event to have occurred. Upon any such
declaration, and during the continuation, of a Facility Amortization Event,
(i) the Borrower shall not be permitted to request any Advance hereunder, and
(ii) Interest Collections and Principal Collections in respect of the Portfolio
Collections in respect of the Portfolio Assets shall be applied by the
Collateral Agent (at the direction of the Administrative Agent) as described in
the provisions relating thereto set forth in Sections 2.04(a)(vii) and (b)(iii),
respectively, that refer to application of such amounts following the occurrence
and during the continuation of a Facility Amortization Event.

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) failure on the part of the Seller or the Borrower to make any payment
required by the terms of any Transaction Document within three (3) Business Days
of the day such payment or deposit is required to be made; or

(b) the Borrower defaults in making any payment required to be made under one or
more agreements (other than this Agreement) to which it is a party in an
aggregate principal amount (individually or in the aggregate) in excess
of $500,000, and such default is not cured within the applicable cure period, if
any, provided for under such agreement; or

(c) the Equityholder defaults in making any payment required to be made under an
agreement for borrowed money (other than this Agreement) to which it is a party
individually or in the aggregate in excess of the lesser of (x) 3% of the net
asset value of the Equityholder and (y) $2,000,000, and such default is not
cured within the applicable cure period, if any, provided for under such
agreement; or

(d) any failure on the part of the Borrower or the Seller duly to observe or
perform in any material respect any other covenants or agreements of the
Borrower or the Seller set forth in this Agreement or the other Transaction
Documents to which the Borrower or the Seller is a party and the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Seller by the Administrative Agent or Collateral Agent and (ii) the date on
which the Borrower or the Seller acquires knowledge thereof; or

 

-111-



--------------------------------------------------------------------------------

(e) the occurrence of a Bankruptcy Event relating to the Borrower, any Borrower
Advisor or the Equityholder; or

(f) the Borrower or the Equityholder makes any assignment or attempted
assignment of its respective rights or obligations under this Agreement or any
other Transaction Document without first obtaining the specific written consent
of the Administrative Agent, which consent may be withheld in the exercise of
its sole and absolute discretion; or

(g) any representation, warranty or certification made by the Borrower, the
Seller or the Equityholder in any Transaction Document or in any certificate
delivered pursuant to any Transaction Document shall prove to have been
incorrect when made in any material respect, and continues to be unremedied for
a period of 30 days after the earlier to occur of (i) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to the Borrower, the Seller or the Equityholder by the Administrative
Agent or the Collateral Agent (which shall be given at the direction of the
Administrative Agent) and (ii) the date on which a Authorized Person of the
Borrower, the Seller or the Equityholder acquires knowledge thereof; or

(h) any Borrower Party fails to observe or perform any covenant, agreement or
obligation with respect to the management and distribution of funds received
with respect to the Collateral Portfolio, including, without limitation,
pursuant to Section 2.18(e)(iii)) and such failure is not cured within three
(3) Business Days; or

(i) any security interest securing any obligation under any Transaction Document
shall, in whole or in part, cease to be a first priority perfected security
interest except for Permitted Liens and as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document; or

(j) (1) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $500,000 against the Borrower and the
Borrower shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of the lesser of (x) 3% of the net asset value
of the Equityholder and (y) $2,000,000 against the Equityholder and the
Equityholder shall not have either (i) discharged or provided for the discharge
of any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal; or

(k) the Borrower shall have made payments of amounts in excess of $500,000 in
the settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or

 

-112-



--------------------------------------------------------------------------------

(l) (1) any material provision of any Transaction Document or any lien or
security interest granted hereunder or thereunder, shall (except in accordance
with its terms), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of the Borrower, the
Seller or the Collateral Manager or (2) the Borrower or any other Person shall,
directly or indirectly, contest in writing in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document, any
material provision thereof or any lien or security interest thereunder, or

(m) the Borrower shall become required to register as an “investment company”
within the meaning of the 1940 Act or the arrangements contemplated by the
Transaction Documents shall require registration by the Borrower as an
“investment company” within the meaning of the 1940 Act; or

(n) the occurrence of a Borrowing Base Deficiency that is not cured pursuant to
Section 2.06; or

(o) any failure of the Interest Coverage Test to be satisfied on any
Determination Date on or after the Determination Date in April 2016; or

(p) a Change of Control shall have occurred; or

(q) (i) failure of the Borrower to maintain at least one Independent Director,
(ii) the removal of any Independent Director without cause or prior written
notice to the Administrative Agent (in each case as required by the organization
documents of the Borrower) or (iii) an Independent Director of the Borrower
which is not prohibited by this Agreement shall be appointed; provided that if
the Borrower shall fail to have an Independent Director as a result of the
voluntary resignation or incapacitation of the sole Independent Director, the
Borrower shall have five (5) Business Days after it obtains actual knowledge of
such failure following due inquiry to replace such Independent Director; or

(r) the failure of the Collateral Manager to maintain, at the end of any fiscal
quarter, an Asset Coverage Ratio of greater than or equal to 2:1; or

(s) the failure of the Collateral Manager to have a net asset value of at least
$200,000,000; or

(t) any Borrower Advisor ceases to be a Borrower Advisor for a period of 30
consecutive days; or

(u) either (i) the organizational documents of the Collateral Manager or the
Collateral Advisor shall fail to be in full force and effect or (ii) the
organizational documents of the Collateral Manager shall have been amended in a
manner adverse to any Secured Party without the prior written consent of the
Administrative Agent; or

(v) any of (i) any organizational documents or other material contracts to which
the Borrower is a party shall fail to be in full force and effect or shall have
been amended without the prior written consent of the Agent, (ii) the Advisory
Agreements shall fail to be in full force and effect or shall have been amended
in any manner adverse to any Secured Party (as

 

-113-



--------------------------------------------------------------------------------

determined by the Administrative Agent in its sole discretion) without the prior
written consent of the Administrative Agent, (iii) any organizational documents
or Transaction Documents to which the Collateral Manager is a party shall fail
to be in full force and effect or shall have been amended without the prior
written consent of the Administrative Agent or (iv) any other contract to which
the Collateral Manager is a party shall be amended without the prior written
consent of the Administrative Agent if the effect of such amendment in the
Administrative Agent’s good faith commercially reasonable judgment is to
materially impair the Collateral Manager’s ability to perform its obligations
under the Transaction Documents or to materially impair any Secured Party’s or
the Borrower’s rights and remedies against the Collateral Manager under
the Transaction Documents; or

(w) the Borrower shall fail to qualify as a bankruptcy-remote entity based upon
customary criteria such that reputable counsel could no longer render a
substantive nonconsolidation opinion with respect to the Borrower and the
Seller; or

(x) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower and such lien
shall not have been released within ten (10) Business Days, or the Pension
Benefit Guaranty Corporation shall file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower and such
lien shall not have been released within ten (10) Business Days; or

(y) failure to pay, on the Facility Maturity Date, all outstanding Obligations;
or

(z) (i) other than a Permitted Equityholder Transaction, a change of control
occurs with respect to the Collateral Manager, (ii) as determined in the sole
discretion of the Administrative Agent, a change of control that materially and
adversely affects any Secured Party hereunder occurs with respect to the
Collateral Advisor or the Collateral Sub-Advisor (“control” being defined for
purposes of this definition as the possession, direct or indirect, of the power
to direct or cause the direction of the management, actions and policies of a
person, whether through voting rights, ownership rights, or by contract or
otherwise) or (iii) any merger or consolidation of the Collateral Manager (other
than a Permitted Equityholder Transaction) that does not comply with the
provisions of Section 5(h) of the Management Agreement; or

(aa) except as otherwise permitted by this Agreement, all or substantially all
of the assets of the Borrower cease to be part of the Collateral Portfolio;

then the Administrative Agent or the Required Lenders, may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided, that,
in the case of any event described in Section 7.01(e) above, the Facility
Maturity Date shall be deemed to have occurred automatically upon the occurrence
of such event. Upon any such declaration or automatic occurrence, (i) the
Borrower shall cease purchasing Loans, (ii) the Administrative Agent or the
Required Lenders may declare the Obligations to be immediately due and payable
in full (without presentment, demand, protest or notice of any kind all of which
are hereby waived by the Borrower), and (iii) all proceeds and distributions in
respect of the Portfolio Assets shall be distributed by the Collateral Agent (at
the direction of the Administrative Agent) as described in Section 2.04(c)
(provided that the Borrower shall in any event remain liable to pay such
Advances and all such

 

-114-



--------------------------------------------------------------------------------

amounts and Obligations immediately in accordance with Section 2.04(c) hereof).
In addition, upon any such declaration or upon any such automatic occurrence,
the Collateral Agent, on behalf of the Secured Parties and at the direction of
the Administrative Agent, shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other Applicable Law,
which rights shall be cumulative. Without limiting any obligation of the
Collateral Manager hereunder, the Borrower confirms and agrees that the
Collateral Agent, on behalf of the Secured Parties and at the direction of the
Administrative Agent, (or any designee thereof, including, without limitation,
the Collateral Manager), following an Event of Default, shall, at its option,
have the sole right to enforce the Borrower’s rights and remedies under the
Management Agreement and the Purchase and Sale Agreement, but without any
obligation on the part of the Administrative Agent, the Lenders, the Lender
Agents or any of their respective Affiliates to perform any of the obligations
of the Borrower under any such agreement. If any Event of Default shall have
occurred, the Yield Rate shall be increased pursuant to the increase set forth
in the definition of “Applicable Spread”, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence and
during the continuance of such Event of Default.

Section 7.02 Additional Remedies of the Administrative Agent.

(a) If, upon the Administrative Agent’s or the Required Lenders’ declaration
that the Obligations are immediately due and payable pursuant to Section 7.01
upon the occurrence of an Event of Default, then the Collateral Agent (acting as
directed by the Administrative Agent) shall have the right, in its own name and
as agent for the Secured Parties, to immediately sell (at the Borrower’s
expense) in a commercially reasonable manner, in a recognized market (if one
exists) at such price or prices as the Administrative Agent may reasonably deem
satisfactory, any or all of the Collateral Portfolio and apply the proceeds
thereof to the Obligations pursuant to Section 7.02(e).

(b) The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent or the Collateral Agent (acting as directed by
the Administrative Agent) to liquidate any of the Collateral Portfolio on the
date the Administrative Agent or the Required Lenders declare the Obligations to
be immediately due and payable pursuant to Section 7.01 or to liquidate all of
the Collateral Portfolio in the same manner or on the same Business Day.

(c) If the Collateral Agent (acting as directed by the Administrative Agent) or
the Administrative Agent proposes to sell the Collateral Portfolio or any part
thereof in one or more parcels at a public or private sale, at the request of
the Collateral Agent or the Administrative Agent, as applicable, the Borrower
and the Collateral Manager shall make available to (i) the Administrative Agent,
on a timely basis, all information (including any information that the Borrower
and the Collateral Manager is required by Applicable Law or contract to be kept
confidential) relating to the Collateral Portfolio subject to sale, including,

 

-115-



--------------------------------------------------------------------------------

without limitation, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials requested by the Administrative Agent, and (ii) each prospective
bidder, on a timely basis, all reasonable information relating to the Collateral
Portfolio subject to sale, including, without limitation, copies of any
disclosure documents, contracts, financial statements of the applicable
Obligors, covenant compliance certificates and any other materials requested by
each such bidder.

(d) The Borrower agrees (and, to the full extent that it may lawfully so agree)
that neither it nor anyone claiming through or under it will set up, claim or
seek to take advantage of any appraisement, valuation, stay, extension or
redemption law now or hereafter in force in any locality where any Collateral
Portfolio may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
Portfolio or any part thereof, or the final and absolute putting into possession
thereof, immediately after such sale, of the purchasers thereof, and the
Borrower, for itself and all who may at any time claim through or under it,
hereby waives, to the full extent that it may be lawful so to do, the benefit of
all such laws, and any and all right to have any of the properties or assets
constituting the Collateral Portfolio marshaled upon any such sale, and agrees
that the Collateral Agent, or the Administrative Agent on its behalf, or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Collateral Portfolio as an entirety or in such parcels as
the Collateral Agent (acting at the direction of the Administrative Agent) or
such court may determine.

(e) Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(c), or as a court of competent
jurisdiction may otherwise direct.

(f) The Administrative Agent, the Lender Agents and the Lenders shall have, in
addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

(g) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default.

(h) The Borrower hereby irrevocably appoints each of the Collateral Agent and
the Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for in this Agreement
following the occurrence and during the continuation of an Event of Default,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral Portfolio in connection with any such
sale or other

 

-116-



--------------------------------------------------------------------------------

disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower hereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document. Nevertheless, if so requested by the Collateral Agent or the
Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent or all proper bills of sale, assignments, releases and
other instruments as may be designated in any such request.

(i) After the declaration of the Facility Maturity Date, at the direction of the
Administrative Agent, the Borrower shall cause each Borrower Advisor to take
such action as the Administrative Agent may deem necessary or advisable to
enforce collection of the Collateral Portfolio; provided, that the
Administrative Agent may, at any time that an Event of Default has occurred but
solely after a failure of the Collateral Manager to make any such notifications
within 10 Business Days of Administrative Agent’s written demand therefor,
notify any Obligor with respect to any Collateral Portfolio of the assignment of
such Collateral Portfolio to the Collateral Agent on behalf of the Secured
Parties and direct that payments of all amounts due or to become due be made
directly to the Administrative Agent or any servicer, collection agent or
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Collateral Portfolio, and adjust, settle or compromise the amount or
payment thereof.

ARTICLE VIII.

INDEMNIFICATION

Section 8.01 Indemnities by the Borrower.

(a) Without limiting any other rights which the Affected Parties, the Secured
Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Affected Parties, the Secured Parties,
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank, the Collateral Custodian and each of their respective Affiliates,
assigns, officers, directors, employees and agents (each, an “Indemnified
Party”) from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable and documented attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or actually incurred by such Indemnified
Party arising out of or as a result of this Agreement or any of the other
Transaction Documents or having an interest in the Collateral Portfolio or in
respect of any Loan included in the Collateral Portfolio; provided that, such
indemnity shall not, as to any Indemnified Party, be available to the extent
that any Indemnified Amount is determined by a court of competent jurisdiction
by final and non-appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnified Party.

 

-117-



--------------------------------------------------------------------------------

(b) Any amounts subject to the indemnification provisions of this Section 8.01
shall be paid by the Borrower to the Administrative Agent on behalf of the
applicable Indemnified Party on the Payment Date immediately following the
Administrative Agent’s written demand therefor (which demand shall be on or
before the Determination Date related to such Payment Date) on behalf of the
applicable Indemnified Party (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts). The Administrative Agent, on behalf of
any Indemnified Party making a request for indemnification under this
Section 8.01, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of the Indemnified Amounts
with respect to which such indemnification is requested, which certificate shall
be conclusive absent demonstrable error.

(c) If for any reason the indemnification provided above in this Section 8.01 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities, then
the Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

(d) If the Borrower has made any payments in respect of Indemnified Amounts to
the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower, without interest.

(e) The obligations of the Borrower under this Section 8.01 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Manager, the Collateral Agent, the Account Bank or the
Collateral Custodian and the termination of this Agreement.

Section 8.02 Notices.

Each applicable Indemnified Party shall deliver to the Borrower under
Section 8.01 within a reasonable time after such Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by such Indemnified Party relating to the claim giving rise to the Indemnified
Amounts.

Section 8.03 Legal Proceedings.

In the event an Indemnified Party becomes involved in any action, claim, or
legal, governmental or administrative proceeding (an “Action”) for which it
seeks indemnification hereunder, the Indemnified Party shall promptly notify the
Borrower in writing of the nature and particulars of the Action; provided that
its failure to do so shall not relieve the Borrower of its obligations hereunder
except to the extent such failure has a material adverse effect on the Borrower.
Upon written notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01), the Borrower may

 

-118-



--------------------------------------------------------------------------------

assume the defense of the Action at its expense with counsel reasonably
acceptable to the Indemnified Party. The Indemnified Party shall have the right
to retain separate counsel in connection with the Action, and the Borrower shall
not be liable for the legal fees and expenses of the Indemnified Party after the
Borrower has assumed the defense of the Action as described in the prior
sentence; provided that if the Indemnified Party determines in good faith that
there may be a conflict between the positions of the Indemnified Party and the
Borrower in connection with the Action, or that the Borrower is not conducting
the defense of the Action in a manner reasonably protective of the interests of
the Indemnified Party, the legal fees and expenses of the Indemnified Party
shall be paid by the Borrower; provided, further, that the Borrower shall not,
in connection with any one Action or separate but substantially similar or
related Actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees or expenses of more than
one separate firm of attorneys (and any required local counsel) for such
Indemnified Party, which firm (and local counsel, if any) shall be designated in
writing to the Borrower by the Indemnified Party. If the Borrower elects to
assume the defense of the Action, it shall have full control over the conduct of
such defense; provided that the Borrower and its counsel shall, as reasonably
requested by the Indemnified Party or its counsel, consult with and keep them
informed with respect to the conduct of such defense. The Borrower shall not
settle an Action without the prior written approval of the Indemnified Party
unless such settlement provides for the full and unconditional release of the
Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Borrower in connection
with the defense of the Action.

Section 8.04 After-Tax Basis. Indemnification under Section 8.01 shall be in an
amount necessary to make the Indemnified Party whole after taking into account
any Tax consequences to the Indemnified Party of the receipt of the indemnity
provided hereunder, including the effect of such Tax or refund on the amount of
Tax measured by net income or profits that is or was payable by the Indemnified
Party.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND LENDER AGENTS

Section 9.01 The Administrative Agent.

(a) Appointment. Each Lender Agent and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent hereunder and hereby further
authorizes the Administrative Agent to appoint additional agents to act on its
behalf and for the benefit of each Lender Agent and each Secured Party. Each
Lender Agent and each Secured Party further authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Transaction
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Lender Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or

 

-119-



--------------------------------------------------------------------------------

otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement or any other Transaction Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

(c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for, solely with respect to the Borrower, its or their own gross
negligence or willful misconduct. Each Lender, Lender Agent and each Secured
Party hereby waives any and all claims against the Administrative Agent or any
of its Affiliates for any action taken or omitted to be taken by the
Administrative Agent or any of its Affiliates under or in connection with this
Agreement or any of the other Transaction Documents, except for, solely with
respect to the Borrower, its or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent: (i) may
consult with legal counsel (including counsel for the Borrower and the Seller),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation and shall not be responsible for any statements,
warranties or representations made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement or
any of the other Transaction Documents on the part of any Borrower Party or to
inspect the property (including the books and records) of the Borrower or the
Borrower Advisors; (iv) shall not be responsible for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any of the other Transaction Documents or any other instrument or
document furnished pursuant hereto or thereto; and (v) shall incur no liability
under or in respect of this Agreement or any of the other Transaction Documents
by acting upon any notice (including notice by telephone), consent, certificate
or other instrument or writing (which may be by facsimile) believed by it to be
genuine and signed or sent by the proper party or parties.

(d) Actions by Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Lender Agents as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lenders and Lender
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the

 

-120-



--------------------------------------------------------------------------------

Lender Agents; provided, that, notwithstanding anything to the contrary herein,
the Administrative Agent shall not be required to take any action hereunder if
the taking of such action, in the reasonable determination of the Administrative
Agent, shall be in violation of any Applicable Law or contrary to any provision
of this Agreement or shall expose the Administrative Agent to liability
hereunder or otherwise. In the event the Administrative Agent requests the
consent of a Lender Agent pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten Business Days of such Person’s receipt of such
request, then such Lender or Lender Agent shall be deemed to have declined to
consent to the relevant action.

(e) Notice of Event of Default, Unmatured Event of Default or Facility
Amortization Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Facility Amortization Event, unless the Administrative Agent has
received written notice from a Lender, Lender Agent, the Borrower or any
Borrower Advisor referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Facility Amortization Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Facility Amortization Event,” as applicable. The Administrative
Agent shall (subject to Section 9.01(c)) take such action with respect to such
Event of Default, Unmatured Event of Default or Facility Amortization Event as
may be requested by the Lender Agents acting jointly or as the Administrative
Agent shall deem advisable or in the best interest of the Lender Agents.

(f) Credit Decision with Respect to the Administrative Agent. Each Lender Agent
and each Secured Party acknowledges that none of the Administrative Agent or any
of its Affiliates has made any representation or warranty to it, and that no act
by the Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Borrower, the
Seller, the Borrower Advisors or any of their respective Affiliates or review or
approval of any of the Collateral Portfolio, shall be deemed to constitute any
representation or warranty by any of the Administrative Agent or its Affiliates
to any Lender Agent as to any matter, including whether the Administrative Agent
has disclosed material information in its possession. Each Lender Agent and each
Secured Party acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party. Each Lender Agent and each Secured
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party hereby agrees that the Administrative Agent
shall not have any duty or responsibility to provide any Lender Agent with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower, the
Seller, the Borrower Advisors or their respective Affiliates which may come into
the possession of the Administrative Agent or any of its Affiliates.

 

-121-



--------------------------------------------------------------------------------

(g) Indemnification of the Administrative Agent. Each Lender Agent agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or the Borrower Advisors), ratably in accordance with the Pro Rata Share of its
related Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted or decision made by the Administrative Agent hereunder or thereunder;
provided that the Lender Agents shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lender Agents shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Article IX. Without limitation of the foregoing, each Lender Agent agrees to
reimburse the Administrative Agent, ratably in accordance with the Pro Rata
Share of its related Lender, promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lender Agents or Lenders hereunder and/or thereunder
and to the extent that the Administrative Agent is not reimbursed for such
expenses by the Borrower or the Borrower Advisors.

(h) Successor Administrative Agent. The Administrative Agent may resign at any
time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least thirty (30) days’
written notice thereof to each Lender Agent and the Borrower and may be removed
at any time with cause by the Lender Agents acting jointly. Upon any such
resignation or removal, the Lender Agents acting jointly shall appoint a
successor Administrative Agent; provided that, so long as no Unmatured Event of
Default, Event of Default, Unmatured Facility Amortization Event or Facility
Amortization Event has occurred and is continuing, the appointment of a
successor Administrative Agent shall require the consent of the Borrower (such
consent not to be unreasonably withheld or delayed). Each Lender Agent agrees
that it shall not unreasonably withhold or delay its approval of the appointment
of a successor Administrative Agent. If no such successor Administrative Agent
shall have been so appointed, and shall have accepted such appointment, within
30 days after the retiring Administrative Agent’s giving of notice of
resignation or the removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (ii) an Affiliate of such a bank. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article IX shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

 

-122-



--------------------------------------------------------------------------------

(i) Succession of Administrative Agent upon Payment of Obligations. Upon payment
in full of the Obligations due and payable to the Administrative Agent, the
successor Administrative Agent shall, without further action, succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and Capital One shall be discharged from its duties and
obligations as Administrative Agent under this Agreement and the other
Transaction Documents. If no such successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the removal
of the retiring Administrative Agent, then the retiring Administrative Agent may
appoint a successor Administrative Agent which successor Administrative Agent
shall be either (i) a commercial bank organized under the laws of the United
States or of any state thereof and have a combined capital and surplus of at
least $50,000,000 or (ii) an Affiliate of such a bank. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article IX shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

(j) Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lender Agents shall be
paid by the Administrative Agent to the Lender Agents in accordance with their
related Lender’s respective Pro Rata Shares in the applicable Advances
Outstanding, or if there are no Advances Outstanding in accordance with their
related Lender’s most recent Commitments, on the Business Day received by the
Administrative Agent, unless such amounts are received after 12:00 noon on such
Business Day, in which case the Administrative Agent shall use its reasonable
efforts to pay such amounts to each Lender Agent on such Business Day, but, in
any event, shall pay such amounts to such Lender Agent not later than the
following Business Day.

(k) Platform. The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Syndicate Communications available to the Lenders by
posting such Syndicate Communications on Debtdomain™, IntraLinks, Syndtrak or a
substantially similar electronic transmission system (collectively, the
“Platform”). The Platform is provided by the Administrative Agent “as is” and
“as available”. The Agent Parties (as defined below) do not warrant the accuracy
or completeness of the Syndicate Communications or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the Syndicate
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Syndicate Communications or the Platform. In no event shall the Administrative
Agent or any of its Affiliates (collectively, the “Agent Parties”) have any
liability

 

-123-



--------------------------------------------------------------------------------

to the Borrower, any Lenders or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or any Agent Party’s transmission or posting of
Obligor materials through the Platform or via email, except to the extent such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Borrower,
any Lender or any other Person for indirect, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

Section 9.02 The Lender Agents.

(a) Authorization and Action. Each Lender, respectively, hereby designates and
appoints its applicable Lender Agent to act as its agent hereunder and under
each other Transaction Document, and authorizes such Lender Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Lender Agent by the terms of this Agreement and the other Transaction
Documents, together with such powers as are reasonably incidental thereto. No
Lender Agent shall have any duties or responsibilities, except those expressly
set forth herein or in any other Transaction Document, or any fiduciary
relationship with its related Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Lender
Agent shall be read into this Agreement or any other Transaction Document or
otherwise exist for such Lender Agent. In performing its functions and duties
hereunder and under the other Transaction Documents, each Lender Agent shall act
solely as agent for its related Lender and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
the Borrower or the Borrower Advisors or any of the Borrower’s or the Borrower
Advisor’s successors or assigns. No Lender Agent shall be required to take any
action that exposes such Lender Agent to personal liability or that is contrary
to this Agreement, any other Transaction Document or Applicable Law. The
appointment and authority of each Lender Agent hereunder shall terminate upon
the indefeasible payment in full of all Obligations. Each Lender Agent hereby
authorizes the Administrative Agent to file any UCC financing statement deemed
necessary by the Administrative Agent on behalf of such Lender Agent (the terms
of which shall be binding on such Lender Agent).

(b) Delegation of Duties. Each Lender Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Lender Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

(c) Exculpatory Provisions. Neither any Lender Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
its related Lender for any recitals, statements, representations or warranties
made by the Borrower or the Borrower Advisors contained in Article IV, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement or any other Transaction Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of

 

-124-



--------------------------------------------------------------------------------

this Agreement, any other Transaction Document or any other document furnished
in connection herewith or therewith, or for any failure of the Borrower or any
Borrower Advisor to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. No Lender Agent shall be under any obligation to its
related Lender to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Borrower or the Borrower Advisors. No Lender Agent shall be
deemed to have knowledge of any Facility Amortization Event, Event of Default or
Unmatured Event of Default unless such Lender Agent has received notice from the
Borrower or its related Lender.

(d) Reliance by Lender Agent. Each Lender Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender Agent. Each
Lender Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of its related Lender as it deems
appropriate and it shall first be indemnified to its satisfaction by its related
Lender; provided that, unless and until such Lender Agent shall have received
such advice, such Lender Agent may take or refrain from taking any action, as
the Lender Agent shall deem advisable and in the best interests of its related
Lender. Each Lender Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of its related Lender, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon its related Lender.

(e) Non-Reliance on Lender Agent. Each Lender expressly acknowledges that
neither its related Lender Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Borrower Advisors, shall be deemed to constitute any representation or warranty
by such Lender Agent. Each Lender represents and warrants to its related Lender
Agent that it has and will, independently and without reliance upon its related
Lender Agent, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

(f) Lender Agents are in their Respective Individual Capacities. Each Lender
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances pursuant to this Agreement, each Lender Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Lender and may exercise the same as though it were not a Lender Agent, and the
terms “Lender,” and “Lenders,” shall include the Lender Agent in its individual
capacity.

(g) Successor Lender Agent. Each Lender Agent may, upon five days’ notice to the
Borrower and its related Lender, and such Lender Agent will, upon the direction
of its related Lender resign as the Lender Agent for such Lender. If any Lender
Agent shall resign, then its related Lender during such five day period shall
appoint a successor agent. If for any reason no successor agent is appointed by
such Lender during such five day period, then effective upon the termination of
such five day period, and the Borrower shall make all payments in respect of the
Obligations due to such Lender directly to such Lender, and for all purposes
shall deal directly with such Lender. After any retiring Lender Agent’s
resignation hereunder as a Lender Agent, the provisions of Articles VIII and IX
shall inure to its benefit with respect to any actions taken or omitted to be
taken by it while it was a Lender Agent under this Agreement.

 

-125-



--------------------------------------------------------------------------------

Section 9.03 Non-Receipt of Funds by the Administrative Agent

Unless the Administrative Agent shall have been notified in writing by a Lender
prior to the date an Advance is to be made by such Lender (which notice shall be
effective upon receipt) that such Lender does not intend to make its portion of
such Advance available to the Administrative Agent, the Administrative Agent
shall assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent will promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, without duplication, from either the Borrower or such
Lender at a per annum rate equal to the then-applicable Yield Rate. A
certificate of the Administrative Agent submitted to the Borrower or any Lender
with respect to any amount owing under this Section 9.03 shall be conclusive in
the absence of manifest error.

ARTICLE X.

COLLATERAL AGENT

Section 10.01 Designation of Collateral Agent.

(a) Initial Collateral Agent. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint the Collateral Agent to act as
its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

 

-126-



--------------------------------------------------------------------------------

(b) Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

(c) Secured Party. The Administrative Agent, the Lender Agents and the Lenders
hereby appoint Wells Fargo, in its capacity as Collateral Agent hereunder, as
their agent for the purposes of perfection of a security interest in the
Collateral Portfolio. Wells Fargo, in its capacity as Collateral Agent
hereunder, hereby accepts such appointment and agrees to perform the duties set
forth in Section 10.02(b).

Section 10.02 Duties of Collateral Agent.

(a) Appointment. The Borrower, the Lender Agents and the Administrative Agent
each hereby appoints Wells Fargo to act as Collateral Agent, for the benefit of
the Secured Parties. The Collateral Agent hereby accepts such appointment and
agrees to perform the duties and obligations with respect thereto set forth
herein.

(b) Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i) the Collateral Agent shall re-calculate (based solely on information
provided to the Collateral Agent by the Collateral Manager) amounts to be
remitted pursuant to Section 2.04 to the applicable parties and notify the
Collateral Manager and the Administrative Agent in the event of any discrepancy
between the Collateral Agent’s calculations and the Collateral Management Report
(such dispute to be resolved in accordance with Section 2.05);

(ii) the Collateral Agent shall make payments pursuant to the terms of the
Collateral Management Report or as otherwise directed in accordance with
Section 2.04 or 2.05 (the “Payment Duties”);

(iii) the Collateral Agent shall provide to the Borrower and the Collateral
Manager a copy of all written notices and communications identified as being
sent to it in connection with the Loans and the other Collateral Portfolio held
hereunder which it receives from the related Obligor, participating bank and/or
agent bank;

(iv) the Collateral Agent shall assist and reasonably cooperate with the
independent certified public accountants in the preparation of those reports
required under Section 6.09; and

(v) the Collateral Agent shall provide the Borrower and the Collateral Manager
with such other information as may be reasonably requested by the Borrower or
the Collateral Manager.

(c) (i) The Administrative Agent, each Lender Agent and each Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to

 

-127-



--------------------------------------------------------------------------------

exercise such powers under this Agreement and the other Transaction Documents as
are expressly delegated to the Collateral Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. In furtherance,
and without limiting the generality of the foregoing, each Secured Party hereby
appoints the Collateral Agent (acting at the direction of the Administrative
Agent) as its agent to execute and deliver all further instruments and
documents, and take all further action that the Administrative Agent deems or
the Required Lenders deem necessary or desirable in order to perfect, protect or
more fully evidence the security interests granted by the Borrower hereunder, or
to enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution by the Collateral Agent
as secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the Loans
now existing or hereafter arising, and such other instruments or notices, as may
be necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or any Borrower Advisor
of their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file, or authorize the filing of, financing and continuation statements in
respect of the Collateral Portfolio in accordance with Section 5.01(t).

(ii) The Administrative Agent may direct the Collateral Agent to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Agent hereunder, the
Collateral Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Agent shall not be required
to take any action hereunder at the request of the Administrative Agent, any
Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the
Administrative Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Administrative Agent within 10 Business Days of
its receipt of such request, then the Administrative Agent shall be deemed to
have declined to consent to the relevant action.

(iii) Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the Administrative Agent. The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless an Authorized Person of the Collateral Agent has actual
knowledge of such matter or written notice thereof is received by the Collateral
Agent.

 

-128-



--------------------------------------------------------------------------------

(d) If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within two (2) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two (2) Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

(e) Concurrently herewith, the Administrative Agent directs the Collateral Agent
and the Collateral Agent is authorized to enter into the Securities Account
Control Agreement. For the avoidance of doubt, all of the Collateral Agent’s
rights, protections and immunities provided herein shall apply to the Collateral
Agent for any actions taken or omitted to be taken under the Securities Account
Control Agreement in such capacity.

Section 10.03 Merger or Consolidation.

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

Section 10.04 Collateral Agent Compensation.

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to the Collateral Agent Fees and Collateral Agent
Expenses from the Borrower as set forth in the Wells Fargo Corporate Trust Fee
Letter, payable to the extent of funds available therefor pursuant to the
provisions of Section 2.04. The Collateral Agent’s entitlement to receive the
Collateral Agent Fees shall cease (excluding any unpaid outstanding amounts as
of that date) on the earliest to occur of: (i) its removal as Collateral Agent
pursuant to Section 10.05, (ii) its resignation as Collateral Agent pursuant to
Section 10.07 or (iii) the termination of this Agreement.

Section 10.05 Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by thirty (30) days’ notice given in writing to the
Collateral Agent (the “Collateral Agent Termination Notice”); provided,
notwithstanding its receipt of a Collateral Agent Termination Notice, the
Collateral Agent shall continue to act in such capacity until a

 

-129-



--------------------------------------------------------------------------------

successor Collateral Agent has been appointed and has agreed to act as
Collateral Agent hereunder; provided that the Collateral Agent shall continue to
receive compensation of its fees and expenses in accordance with Section 10.04
above while so serving as the Collateral Agent prior to a successor Collateral
Agent being appointed.

Section 10.06 Limitation on Liability.

(a) The Collateral Agent may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Agent may rely conclusively on and shall be fully protected in acting
upon (a) the written (including electronic) instructions of any designated
officer of the Administrative Agent or (b) the verbal instructions of the
Administrative Agent.

(b) The Collateral Agent may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

(e) The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Agent.

(f) The Collateral Agent shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 2.05, in case any
reasonable question arises as to its duties hereunder, the Collateral Agent may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Borrower Advisors and may, after the occurrence of
an Event of Default or the Facility Maturity

 

-130-



--------------------------------------------------------------------------------

Date, request instructions from the Administrative Agent, and shall be entitled
at all times to refrain from taking any action unless it has received
instructions from any Borrower Advisor or the Administrative Agent, as
applicable. The Collateral Agent shall in all events have no liability, risk or
cost for any action taken pursuant to and in compliance with the instruction of
the Administrative Agent. In no event shall the Collateral Agent be liable for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

(i) The Collateral Agent shall not be liable for the acts or omissions of the
Collateral Custodian under this Agreement and shall not be required to monitor
the performance of the Collateral Custodian. Notwithstanding anything herein to
the contrary, the Collateral Agent shall have no duty to perform any of the
duties of the Collateral Custodian under this Agreement.

(j) In no event shall the Collateral Agent be liable for any failure or delay in
the performance of its obligations hereunder because of circumstances beyond its
control including but not limited to, acts of God, flood, war (whether declared
or undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Agent as contemplated by this Agreement.

Section 10.07 Collateral Agent Resignation.

The Collateral Agent may resign at any time by giving not less than 60 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or collateral agents (provided that, so
long as no Unmatured Event of Default, Event of Default, Unmatured Facility
Amortization Event or Facility Amortization Event has occurred and is
continuing, the appointment of a successor collateral agent or collateral agents
shall require the consent of the Borrower (such consent not to be unreasonably
withheld or delayed)) by written instrument, in duplicate, executed by the
Administrative Agent, one copy of which shall be delivered to the Collateral
Agent so resigning and one copy to the successor collateral agent or collateral
agents, together with a copy to the Borrower, the Borrower Advisors and
Collateral Custodian. If no successor collateral agent shall have been appointed
and an instrument of acceptance by a successor Collateral Agent shall not have
been delivered to the Collateral Agent within 45 days after the giving of such
notice of resignation, the resigning Collateral Agent may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent.
Notwithstanding anything herein to the contrary, the Collateral Agent may not
resign prior to a successor Collateral Agent being appointed.

 

-131-



--------------------------------------------------------------------------------

ARTICLE XI.

COLLATERAL CUSTODIAN

Section 11.01 Designation of Collateral Custodian.

(a) Initial Collateral Custodian. The role of Collateral Custodian with respect
to the Required Loan Documents shall be conducted by the Person designated as
Collateral Custodian hereunder from time to time in accordance with this
Section 11.01. Each of the Borrower, the Lender Agents and the Administrative
Agent hereby designate and appoint the Collateral Custodian to act as its agent
and hereby authorizes the Collateral Custodian to take such actions on its
behalf and to exercise such powers and perform such duties as are expressly
granted to the Collateral Custodian by this Agreement. The Collateral Custodian
hereby accepts such agency appointment to act as Collateral Custodian pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Custodian pursuant to the terms hereof.

(b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt of a
Collateral Custodian Termination Notice from the Administrative Agent of the
designation of a successor Collateral Custodian pursuant to the provisions of
Section 11.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

Section 11.02 Duties of Collateral Custodian.

(a) Appointment. The Borrower, the Lender Agents and the Administrative Agent
each hereby appoints Wells Fargo to act as Collateral Custodian, for the benefit
of the Secured Parties. The Collateral Custodian hereby accepts such appointment
and agrees to perform the duties and obligations with respect thereto set forth
herein.

(b) Duties. From the Closing Date until its removal pursuant to Section 11.05,
the Collateral Custodian shall perform, on behalf of the Secured Parties, the
following duties and obligations:

(i) The Collateral Custodian shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to Section 3.02 in accordance with
the terms and conditions of this Agreement, all for the benefit of the Secured
Parties. Within five (5) Business Days of its receipt of any Required Loan
Documents, the related Loan Tape and a hard copy of the Loan Checklist, the
Collateral Custodian shall review the Required Loan Documents to confirm that
(A) such Required Loan Documents have been executed (either an original or a
copy, as indicated on the Loan Checklist) and have no mutilated pages, (B) filed
stamped copies of the UCC and other filings (to the extent required by the
Required Loan Documents) are included, (C) if listed on the Loan Checklist, a
copy of an Insurance Policy with respect to any real or personal property
constituting the Underlying Collateral is included, and (D) the related original
balance (based on a comparison to the note or assignment agreement, as
applicable), Loan number and Obligor name, as applicable, with respect to such
Loan is referenced on the related Loan Tape (such items (A) through
(D) collectively, the “Review Criteria”). Notwithstanding anything herein to the
contrary, the Collateral Custodian’s obligation to

 

-132-



--------------------------------------------------------------------------------

review the Required Loan Documents shall be limited to reviewing such Required
Loan Documents based on the information provided on the Loan Checklist. If, at
the conclusion of such review, the Collateral Custodian shall determine that
(i) the original balance of the Loan with respect to which it has received
Required Loan Documents is less than as set forth on the Loan Tape, the
Collateral Custodian shall notify the Administrative Agent and the Borrower and
the Borrower Advisors of such discrepancy within one Business Day, or (ii) any
Review Criteria is not satisfied, the Collateral Custodian shall within one
Business Day notify the Borrower and the Borrower Advisors of such determination
and provide the Borrower and the Borrower Advisors with a list of the
non-complying Loans and the applicable Review Criteria that they fail to
satisfy. The Borrower shall have five (5) Business Days after notice or
knowledge thereof to correct any non-compliance with any Review Criteria. In
addition, if requested in writing (in the form of Exhibit L) by the Borrower and
approved by the Administrative Agent within 10 Business Days of the Collateral
Custodian’s delivery of such report, the Collateral Custodian shall return any
Loan which fails to satisfy a Review Criteria to the Borrower. Other than the
foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Required Loan Documents. Notwithstanding anything to the contrary
contained herein, the Collateral Custodian shall have no duty or obligation with
respect to any technical problems that may occur in connection with the
electronic delivery of any Loan Checklist.

(ii) In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided, further, that, the Collateral
Custodian’s duties shall be limited to those expressly contemplated herein.

(iii) All Required Loan Documents shall be kept in fire resistant vaults, rooms
or cabinets at the locations specified on the address of the Collateral
Custodian set forth on Annex A to this Agreement, or at such other office as
shall be specified to the Administrative Agent and the Borrower by the
Collateral Custodian in a written notice delivered at least 30 days prior to
such change. All Required Loan Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. The Collateral Custodian shall segregate the Required Loan
Documents on its inventory system and will not commingle the physical Required
Loan Documents with any other files of the Collateral Custodian other than
those, if any, relating to the Borrower and its Affiliates and Subsidiaries;
provided, however, the Collateral Custodian shall segregate any commingled files
upon written request of the Administrative Agent and the Borrower.

(iv) On each Reporting Date, the Collateral Custodian shall provide a written
report to the Administrative Agent and the Borrower and the Borrower Advisors
(in a form mutually agreeable to the Administrative Agent and the Collateral
Custodian) identifying each Loan for which it holds Required Loan Documents and
the applicable Review Criteria that any Loan fails to satisfy.

 

-133-



--------------------------------------------------------------------------------

(c) (i) The Collateral Custodian agrees to cooperate with the Administrative
Agent and the Collateral Agent and deliver any Required Loan Documents to the
Collateral Agent or Administrative Agent (pursuant to a written request in the
form of Exhibit L), as applicable, as requested in order to take any action that
the Administrative Agent deems necessary or desirable in order to perfect,
protect or more fully evidence the security interests granted by the Borrower
hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, any Borrower Advisors or the Borrower which conflict with
any instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

(ii) The Administrative Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within 10 Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

(iii) The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless an Authorized Person of
the Collateral Custodian has actual knowledge of such matter or written notice
thereof is received by the Collateral Custodian.

Section 11.03 Merger or Consolidation.

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

-134-



--------------------------------------------------------------------------------

Section 11.04 Collateral Custodian Compensation.

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the Wells Fargo Corporate Trust Fee Letter, payable
pursuant to the extent of funds available therefor pursuant to the provisions of
Section 2.04. The Collateral Custodian’s entitlement to receive the Collateral
Custodian Fees shall cease (excluding any unpaid outstanding amounts as of that
date) on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 11.05, (ii) its resignation as Collateral Custodian pursuant
to Section 11.07 of this Agreement or (iii) the termination of this Agreement.

Section 11.05 Collateral Custodian Removal.

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by thirty (30) days’ notice given in writing to the
Collateral Custodian (the “Collateral Custodian Termination Notice”); provided,
notwithstanding its receipt of a Collateral Custodian Termination Notice, the
Collateral Custodian shall continue to act in such capacity until a successor
Collateral Custodian acceptable to the Borrower has been appointed, has agreed
to act as Collateral Custodian hereunder, and has received all Required Loan
Documents held by the Collateral Custodian being removed.

Section 11.06 Limitation on Liability.

(a) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written (including electronic) instructions of any
designated officer of the Administrative Agent or (b) the verbal instructions of
the Administrative Agent.

(b) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Custodian makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

 

-135-



--------------------------------------------------------------------------------

(e) The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.

(f) The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 11.02(c)(i), in case
any reasonable question arises as to its duties hereunder, the Collateral
Custodian may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Borrower Advisors and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Borrower Advisors or the Administrative Agent, as applicable. The Collateral
Custodian shall in all events have no liability, risk or cost for any action
taken pursuant to and in compliance with the instruction of the Administrative
Agent. In no event shall the Collateral Custodian be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Custodian
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

(i) In no event shall the Collateral Custodian be liable for any failure or
delay in the performance of its obligations hereunder because of circumstances
beyond its control including, but not limited to, acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, embargo, government
action (including any laws, ordinances, regulations) or the like that delay,
restrict or prohibit the providing of services by the Collateral Custodian as
contemplated by this Agreement.

Section 11.07 Collateral Custodian Resignation.

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 60 days after delivery to the Administrative Agent
of written notice of such resignation specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, Collateral Custodian shall (i) be reimbursed for any costs
and expenses Collateral Custodian shall incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit L;
provided that the Borrower shall consent to any successor Collateral Custodian
appointed by the Administrative Agent (such consent not to be unreasonably
withheld). If no

 

-136-



--------------------------------------------------------------------------------

successor Collateral Custodian shall have been appointed and an instrument of
acceptance by a successor Collateral Custodian shall not have been delivered to
the Collateral Custodian within 90 days after the giving of such notice of
resignation, the resigning Collateral Custodian may petition any court of
competent jurisdiction for the appointment of a successor Collateral Custodian.
Notwithstanding anything herein to the contrary, the Collateral Custodian may
not resign prior to a successor Collateral Custodian being appointed.

Section 11.08 Release of Documents.

(a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Borrower (or the
Collateral Manager on its behalf) of a request for release of documents and
receipt in the form annexed hereto as Exhibit L, to release to the Borrower (or
the Collateral Manager on its behalf) within two (2) Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to such Person. All documents so released shall be held
by the Borrower (or the Collateral Manager on its behalf) in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties in accordance
with the terms of this Agreement. The Borrower (or the Collateral Manager on its
behalf) shall return to the Collateral Custodian the Required Loan Documents or
other such documents (i) promptly upon the request of the Administrative Agent,
or (ii) when the Borrower’s need therefor in connection with such foreclosure or
servicing no longer exists, unless the Loan shall be liquidated, in which case,
the Borrower (or the Collateral Manager on its behalf) shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Borrower (or the Collateral Manager
on its behalf) to the Collateral Custodian, all in the form annexed hereto as
Exhibit L.

(b) Limitation on Release. The foregoing provision with respect to the release
to the Borrower (or the Collateral Manager on its behalf) of the Required Loan
Documents and documents by the Collateral Custodian upon request by such Person
shall be operative until revoked by the Administrative Agent; provided, that at
no time shall the Required Loan Documents with respect to more than 10 Loans be
on release pursuant to this Section 11.08 without the prior written consent of
the Administrative Agent. The Administrative Agent may revoke such authority if
an Event of Default or a Facility Amortization Event has occurred. Promptly
after delivery to the Collateral Custodian of any request for release of
documents, the Borrower (or the Collateral Manager on its behalf) shall provide
notice of the same to the Administrative Agent. Any additional Required Loan
Documents or documents requested to be released by the Borrower (or the
Collateral Manager on its behalf) may be released only upon written
authorization of the Administrative Agent. The limitations of this paragraph
shall not apply to the release of Required Loan Documents to the Collateral
Manager pursuant to the immediately succeeding subsection.

(c) Release for Payment. Upon receipt by the Collateral Custodian of the
Borrower’s (or the Collateral Manager’s on its behalf) request for release of
documents and receipt in the form annexed hereto as Exhibit L (which
certification shall include a statement to the effect that all amounts received
in connection with such payment or repurchase have been credited to the
Collection Account as provided in this Agreement), the Collateral Custodian
shall promptly release the related Required Loan Documents to such requesting
Person.

 

-137-



--------------------------------------------------------------------------------

Section 11.09 Return of Required Loan Documents.

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error or (b) released from the Lien of the Collateral Agent
hereunder pursuant to Section 2.15, in each case by submitting to the Collateral
Custodian and the Administrative Agent a written request in the form of Exhibit
L hereto (signed by both the Borrower and the Administrative Agent) specifying
the Required Loan Documents to be so returned and reciting that the conditions
to such release have been met (and specifying the Section or Sections of this
Agreement being relied upon for such release). The Collateral Custodian shall
upon its receipt of each such request for return executed by the Borrower and
the Administrative Agent promptly, but in any event within five (5) Business
Days, return the Required Loan Documents so requested to the Borrower.

Section 11.10 Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Due Diligence on the Borrower Advisors.

The Collateral Custodian shall provide to the Administrative Agent and each
Lender Agent access to the Required Loan Documents and all other documentation
regarding the Collateral Portfolio including in such cases where the
Administrative Agent and each Lender Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two (2) Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Borrower
Advisors’ and the Collateral Custodian’s normal security and confidentiality
procedures. Prior to the Closing Date and periodically thereafter at the
discretion of the Administrative Agent and each Lender Agent, the Administrative
Agent and each Lender Agent may review any Borrower Advisor’s collection and
administration of the Collateral Portfolio in order to assess compliance by the
Collateral Manager with the Collateral Management Standard, as well as with this
Agreement and may diligence the Collateral Portfolio, and Required Loan
Documents in conjunction with such a review. Without limiting the foregoing
provisions of this Section 11.10, from time to time on request of the
Administrative Agent, the Collateral Custodian shall permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct,
at the expense of the Borrower, a review of the Required Loan Documents and all
other documentation regarding the Collateral Portfolio. The Borrower shall cause
each Borrower Advisor to provide access to its records and other documentation
to the Administrative Agent and each Lender Agent as contemplated by this
Section 11.10.

Section 11.11 Bailment.

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 

-138-



--------------------------------------------------------------------------------

ARTICLE XII.

MISCELLANEOUS

Section 12.01 Amendments and Waivers.

Except as provided in this Section 12.01, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent and the Required
Lenders; provided, that no amendment, waiver or consent shall:

(a) increase the Commitment of any Lender or the amount of Advances of any
Lender, in any case, without the written consent of such Lender;

(b) waive, extend or postpone any date fixed by this Agreement or any other
Transaction Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitment hereunder or under any other
Transaction Document without the written consent of each Lender directly and
adversely affected thereby;

(c) reduce the principal of, or the Yield Rate on, any Advance or Obligation, or
any fees or other amounts payable hereunder or under any other Transaction
Document without the written consent of each Lender directly and adversely
affected thereby;

(d) change Section 2.04 or any related definitions or provisions in a manner
that would alter the order of application of proceeds or would alter the pro
rata sharing of payments required thereby, in each case, without the written
consent of each Lender directly and adversely affected thereby;

(e) change any provision of this Section or reduce the percentages specified in
the definition of “Required Lenders,” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

(f) consent to the assignment or transfer by the Borrower or the Collateral
Manager of such Person’s rights and obligations under any Transaction Document
to which it is a party (except as expressly permitted hereunder), in each case,
without the written consent of each Lender;

(g) release all or substantially all of the Collateral Portfolio or release any
Transaction Document (other than as specifically permitted or contemplated in
this Agreement or the applicable Transaction Document) without the written
consent of each Lender;

 

-139-



--------------------------------------------------------------------------------

(h) materially adversely affect the rights or obligations of the Collateral
Agent, the Account Bank or the Collateral Custodian without the written
agreement of the Collateral Agent, the Account Bank or the Collateral Custodian,
as applicable;

(i) provide for any additional duties or obligations to be performed by the
Hedge Counterparty or modify the rights of the Hedge Counterparty hereunder in
any manner materially adverse to the Hedge Counterparty without the written
consent of the Hedge Counterparty;

provided further, that (i) subject to the consent requirements of Section 12.04,
any amendment of the Agreement that is solely for the purpose of adding a Lender
may be effected without the written consent of the Borrower or any Lender,
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, indirectly or directly affect the rights or duties of the
Administrative Agent under this Agreement or any other Transaction Document,
(iii) any amendment of the Agreement that a Lender is advised by its legal or
financial advisors to be necessary or desirable in order to avoid the
consolidation of the Borrower with such Lender for accounting purposes may be
effected without the written consent of the Borrower or any other Lender,
(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Conduit Lender, affect the obligations of the Conduit Lender under this
Agreement or any other Transaction Document and (v) the Administrative Agent and
the Borrower shall be permitted to amend any provision of the Transaction
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Transaction Document) if the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Section 12.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth on Annex A to this
Agreement or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be effective upon receipt, or in the case of (a) notice by mail, five days
after being deposited in the United States mail, first class postage prepaid,
(b) notice by e-mail, when verbal or electronic communication of receipt is
obtained, or (c) notice by facsimile copy, when verbal communication of receipt
is obtained.

Section 12.03 No Waiver; Remedies. No failure on the part of the Administrative
Agent, the Collateral Agent, any Lender or any Lender Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Applicable Law.

 

-140-



--------------------------------------------------------------------------------

Section 12.04 Binding Effect; Assignability; Multiple Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Lender, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian and their
respective successors and permitted assigns. With the written consent of the
Administrative Agent (such consent not to be unreasonably withheld), each Lender
and their respective successors and assigns may assign, or grant a security
interest or sell a participation interest in, (A) this Agreement and such
Lender’s rights and obligations hereunder and interest herein in whole or in
part (including by way of the sale of participation interests therein) and/or
(B) any Advance (or portion thereof) or any Variable Funding Note (or any
portion thereof) to:

(i) prior to the occurrence of an Event of Default:

a. any Eligible Assignee with 90 days (or such shorter period as agreed to by
the Borrower) prior written notice specifying the name of such Eligible Assignee
to the Borrower;

b. any Person with the prior written consent of the Borrower (such consent not
to be unreasonably withheld);

c. any Affiliate of such Lender with prior written notice to the Borrower; or

d. any Person, if required by any change in Applicable Law with prior written
notice to the Borrower; and

(ii) after the occurrence and during the continuation of any Event of Default,
any Person (other than any natural Person), with prior written notice to the
Borrower;

provided that, (y) any Conduit Lender shall not need prior consent to at any
time assign, or grant a security interest or sell a participation interest in,
any Advance (or portion thereof) to a Liquidity Bank or any commercial paper
conduit sponsored by a Liquidity Bank or an Affiliate of its related Lender
Agent and (z) if any Lender becomes a Defaulting Lender, unless such Lender
shall have been deemed to no longer be a Defaulting Lender pursuant to
Section 2.21(b), then the Administrative Agent shall have the right to cause
such Defaulting Lender to assign its entire interest in the Advances and this
Agreement pursuant to this Section 12.04(a) to a transferee selected by the
Administrative Agent. Any such assignee shall execute and deliver to the
Borrower and the Administrative Agent a fully-executed Transferee Letter
substantially in the form of Exhibit M hereto (a “Transferee Letter”) and a
fully-executed Joinder Supplement, together with a processing and recordation
fee of $3,500 payable to the Administrative Agent, such fee to paid by either
the assigning Lender or the assignee Lender or shared between such Lenders. If
the assignee was not previously a Lender hereunder, such assignee shall deliver
to the Administrative Agent an Administrative Questionnaire. The parties to any
such assignment, grant or sale of a participation interest shall execute and
deliver to the related Lender Agent for its acceptance and recording in its
books and records, such agreement or document as may be satisfactory to such
parties and the applicable Lender Agent. The Borrower shall not (nor shall it
permit the Seller, the Collateral Manager or the Equityholder to) assign, or
permit any Lien to exist upon, any of its rights or obligations hereunder or
under any Transaction Document or any interest herein or in any Transaction
Document without the prior written consent of each Lender Agent and the
Administrative Agent;

 

-141-



--------------------------------------------------------------------------------

provided, further that, following the occurrence and during the continuation of
an Event of Default, if any Lender (the “Selling Lender”) proposes to sell,
assign or otherwise transfer all or any part of such Lender’s rights and
obligations hereunder (its “Lender Interest”) to a Competitor, such Lender must
first make a written offer to sell its Lender Interest to the Equityholder. For
five (5) Business Days after receipt of such written offer, the Equityholder
shall have the right to elect to purchase all or any portion of such Lender
Interest at a price equal to all (or the applicable pro rata portion ) of the
outstanding Obligations owing to such Lender. To exercise this right to
purchase, the Equityholder shall give written notice to the selling Lender prior
to the expiration of such five (5) Business Day period. Upon the exercise of a
right to purchase, the Equityholder shall pay the applicable purchase price for
such Lender Interest within five (5) Business Days of Equityholder’s exercise of
the right to purchase; provided, however, that the pro rata share of the
Commitment assigned to the Equityholder (together with its Affiliates) shall be
disregarded in determining whether the consent or approval of the Lenders has
been obtained at any time.

(b) Notwithstanding any other provision of this Section 12.04, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement to secure obligations of such Lender to a Federal Reserve
Bank, without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

(c) Each Affected Party and each Indemnified Party shall be an express third
party beneficiary of this Agreement.

Section 12.05 Term of This Agreement.

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V shall remain in full force and
effect until the Collection Date; provided that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Borrower pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XII and the provisions of
Section 2.09, Section 2.10, Section 12.07, Section 12.08 and Section 12.09 shall
be continuing and shall survive any termination of this Agreement.

Section 12.06 GOVERNING LAW; JURY WAIVER.

THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

-142-



--------------------------------------------------------------------------------

Section 12.07 Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Collateral
Agent, the Account Bank, the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Custodian and their respective Affiliates under Sections
2.09, 2.10 and 8.01 hereof, the Borrower agrees to pay on demand all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent, the Account Bank and the
Collateral Custodian incurred in connection with the preparation, execution,
delivery, administration (including periodic auditing), syndication, renewal,
amendment or modification of, any waiver or consent issued in connection with,
this Agreement, the Transaction Documents and the other documents to be
delivered hereunder or in connection herewith, including, without limitation,
the reasonable and documented expenses of counsel for the Administrative Agent,
the Lenders, the Lender Agents, the Collateral Agent, the Account Bank and the
Collateral Custodian with respect thereto and with respect to advising the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all reasonable and documented out-of-pocket costs
and expenses, if any (including counsel fees and expenses), incurred by the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank or the Collateral Custodian in connection with the enforcement or
potential enforcement of this Agreement or any Transaction Document by such
Person and the other documents to be delivered hereunder or in connection
herewith.

(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable to any Governmental Authority
in connection with the execution, delivery, filing, enforcement or recording of,
or any performance, receipt or perfection of a security interest under, this
Agreement or the other Transaction Documents in connection with this Agreement
or the funding or maintenance of Advances hereunder.

(c) The Borrower shall pay on demand, and indemnify each Indemnified Party, its
assignees and participants, and their respective successors on a net after-Tax
basis for, all other out-of-pocket costs and expenses incurred by the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Collateral Custodian and the Account Bank, including, without limitation, all
costs and expenses incurred by the Administrative Agent, the Lender Agents and
the Lenders in connection with periodic audits of the Borrower’s or the
Collateral Manager’s books and records.

(d) For the avoidance of doubt, the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent, the Collateral Custodian and the Account
Bank shall not be permitted to seek indemnification under this Section 12.07 for
amounts previously paid pursuant to Section 2.09, 2.10 or 8.01.

 

-143-



--------------------------------------------------------------------------------

Section 12.08 No Proceedings.

(a) Each of the parties hereto (other than the Administrative Agent with the
consent of each Lender Agent) agrees that it will not institute against, or join
any other Person in instituting against, the Borrower any proceedings of the
type referred to in the definition of Bankruptcy Event so long as there shall
not have elapsed one year and one day (or such longer preference period as shall
then be in effect) since the Collection Date.

(b) Each of the parties hereto (other than any Conduit Lender) hereby agrees
that it will not institute against, or join any other Person in instituting
against, any Conduit Lender, the Administrative Agent or any Liquidity Banks any
Bankruptcy Proceeding so long as any commercial paper issued by such Conduit
Lender shall be outstanding and there shall not have elapsed one year and one
day (or such longer preference period as shall then be in effect) since the last
day on which any such commercial paper shall have been outstanding.

Section 12.09 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, the Lender Agents or any
other Secured Party as contained in this Agreement or any other agreement,
instrument or document entered into by the Administrative Agent, the Lenders,
the Lender Agents or any Secured Party pursuant hereto or in connection herewith
shall be had against any administrator of the Administrative Agent, the Lenders,
the Lender Agents, any other Secured Party or any incorporator, affiliate,
stockholder, officer, employee or director of the Administrative Agent, the
Lenders, the Lender Agents, any other Secured Party or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of each party hereto contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Administrative Agent, the Lenders, the Lender Agents or any other
Secured Party pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such party (and nothing in this
Section 12.09 shall be construed to diminish in any way such corporate
obligations of such party), and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent, the
Lenders, the Lender Agents, any other Secured Party, or any incorporator,
stockholder, affiliate, officer, employee or director of the Administrative
Agent, the Lenders, the Lender Agents or any other Secured Party or of any such
administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders,
the Lender Agents or any other Secured Party contained in this Agreement or in
any other such instruments, documents or agreements, or are implied therefrom,
and that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders, the Lender Agents or any other Secured Party
and each incorporator, stockholder, affiliate, officer, employee or director of
the Administrative Agent, the Lenders, the Lender Agents or any other Secured
Party or of any such administrator, or any of them, for breaches by the
Administrative Agent, the Lenders, the Lender Agents or any other Secured Party
of any such obligations, covenants or agreements, which liability may arise
either at common law or in equity, by statute or constitution, or otherwise, is
hereby expressly waived as a condition of and in consideration for the execution
of this Agreement.

 

-144-



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, no claim may be
made by the Borrower or any other Person affiliated with or related to the
Borrower against the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.

(c) No obligation or liability to any Obligor under any of the Loans is intended
to be assumed by the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party under or as a result of this Agreement and the transactions
contemplated hereby.

(d) Notwithstanding anything in this Agreement to the contrary, no Conduit
Lender shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to such Conduit Lender after paying
or making provision for the payment of its Commercial Paper Notes. All payment
obligations of each Conduit Lender hereunder are contingent on the availability
of funds in excess of the amounts necessary to pay its Commercial Paper Notes;
and each of the other parties hereto agrees that it will not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by a Conduit Lender exceeds the amount available to such
Conduit Lender to pay such amount after paying or making provision for the
payment of its Commercial Paper Notes.

(e) The provisions of this Section 12.09 shall survive the termination of this
Agreement.

 

-145-



--------------------------------------------------------------------------------

Section 12.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Borrower to the Administrative Agent and the Lender Agents.

Section 12.11 Consent to Jurisdiction; Service of Process.

(a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) The Borrower agrees that service of process may be effected by mailing a
copy thereof by registered or certified mail, postage prepaid, to the Borrower
at its address specified in Annex A or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 12.11 shall affect the right of the Lenders, the Lender Agents or
the Administrative Agent to serve legal process in any other manner permitted by
law.

Section 12.12 Characterization of Conveyances Pursuant to the Purchase and Sale
Agreement.

(a) It is the express intent of the parties hereto that the conveyance of
Eligible Loans by the Seller to the Borrower as contemplated by the Purchase and
Sale Agreement be, and be treated for all purposes (other than accounting
purposes and subject to the tax characterization of the Borrower and the
Advances) as, a sale by the Seller of such Eligible Loans. It is, further, not
the intention of the parties that such conveyance be deemed a pledge of the
Eligible Loans by the Seller to the Borrower to secure a debt or other
obligation of the Seller. However, in the event that, notwithstanding the intent
of the parties, the Eligible Loans are held to continue to be property of the
Seller, then the parties hereto agree that: (i) the Purchase and

 

-146-



--------------------------------------------------------------------------------

Sale Agreement shall also be deemed to be a security agreement under Applicable
Law; (ii) as set forth in the Purchase and Sale Agreement, the transfer of the
Eligible Loans provided for in the Purchase and Sale Agreement shall be deemed
to be a grant by the Seller to the Borrower of a first priority security
interest (subject only to Permitted Liens) in all of the Seller’s right, title
and interest in and to the Eligible Loans and all amounts payable to the holders
of the Eligible Loans in accordance with the terms thereof and all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, including, without limitation, all
amounts from time to time held or invested in the Controlled Accounts, whether
in the form of cash, instruments, securities or other property; (iii) the
possession by the Borrower (or the Collateral Custodian on its behalf) of Loans
and such other items of property as constitute instruments, money, negotiable
documents or chattel paper shall be, subject to clause (iv), for purposes of
perfecting the security interest pursuant to the UCC; and (iv) acknowledgements
from Persons holding such property shall be deemed acknowledgements from
custodians, bailees or agents (as applicable) of the Borrower for the purpose of
perfecting such security interest under Applicable Law. The parties further
agree that any assignment of the interest of the Borrower pursuant to any
provision hereof shall also be deemed to be an assignment of any security
interest created pursuant to the terms of the Purchase and Sale Agreement. The
Borrower shall, to the extent consistent with this Agreement and the other
Transaction Documents, take such actions as may be necessary to ensure that, if
the Purchase and Sale Agreement was deemed to create a security interest in the
Eligible Loans, such security interest would be deemed to be a perfected
security interest of first priority (subject only to Permitted Liens) under
Applicable Law and will be maintained as such throughout the term of this
Agreement.

(b) It is the intention of each of the parties hereto that the Eligible Loans
conveyed by the Seller to the Borrower pursuant to the Purchase and Sale
Agreement shall constitute assets owned by the Borrower and shall not be part of
the Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy or similar law.

(c) The Borrower agrees to treat, and shall cause the Seller to treat, for all
purposes (other than accounting purposes and subject to the tax characterization
of the Borrower and the Advances), the transactions effected by the Purchase and
Sale Agreement as sales of assets to the Borrower. The Borrower hereby agrees to
cause the Seller to reflect in the Seller’s financial records and to include a
note in the publicly filed annual and quarterly financial statements of the
Equityholder indicating that: (i) assets related to transactions (including
transactions pursuant to the Transaction Documents) that do not meet SFAS 140
requirements for accounting sale treatment are reflected in the consolidated
balance sheet of the Equityholder, as finance receivables pledged and
non-recourse, secured borrowings (or the applicable financial statements are
otherwise footnoted to explain that such assets are maintained separately from
the assets of the Borrower and that such assets are not available to pay the
debts of the Equityholder) and (ii) those assets are owned by a special purpose
entity that is consolidated in the financial statements of the Equityholder, and
the creditors of that special purpose entity have received ownership and/or
security interests in such assets and such assets are not intended to be
available to the creditors of sellers (or any affiliate of the sellers) of such
assets to that special purpose entity.

 

-147-



--------------------------------------------------------------------------------

Section 12.13 Confidentiality.

(a) Each of the Administrative Agent, the Lenders, the Lender Agents, the
Borrower, the Account Bank, the Collateral Agent and the Collateral Custodian
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of the Agreement and all information with respect to the
other parties, including all information regarding the business of the Borrower
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may (i) disclose such information to its external
accountants, investigators, auditors, attorneys or other agents, including any
Approved Broker Dealer or Approved Valuation Firm, engaged by such party in
connection with any due diligence or comparable activities with respect to the
transactions and Loans contemplated herein and the agents of such Persons
(“Excepted Persons”); provided that each Excepted Person shall, as a condition
to any such disclosure, agree for the benefit of the Administrative Agent, the
Lenders, the Lender Agents, the Borrower, the Account Bank, the Collateral Agent
and the Collateral Custodian that such information shall be kept confidential
and used solely in connection with such Excepted Person’s evaluation of, or
relationship with, the Borrower and its affiliates, (ii) disclose the existence
of the Agreement, but not the financial terms thereof, (iii) disclose such
information as is required by Applicable Law (including, without limitation,
public filings with the Securities and Exchange Commission) and (iv) disclose
the Agreement and such information in any suit, action, proceeding or
investigation (whether in law or in equity or pursuant to arbitration) involving
any of the Transaction Documents for the purpose of defending itself, reducing
its liability, or protecting or exercising any of its claims, rights, remedies,
or interests under or in connection with any of the Transaction Documents.
Notwithstanding the foregoing provisions of this Section 12.13(a), any Borrower
Advisor may, subject to Applicable Law and the terms of any Underlying
Instruments, make available copies of the documents in the Collateral Files and
such other documents it holds in its capacity as a Borrower Advisor pursuant to
the terms of the Transaction Documents, to any of its creditors. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 12.13(a) include, without limitation, all fees and
other pricing terms, and all Events of Default, Facility Amortization Events,
and priority of payment provisions.

(b) Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Administrative Agent, the Lenders, the Lender Agents, the Account
Bank, the Collateral Agent or the Collateral Custodian by each other, (ii) by
the Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Collateral Custodian to any prospective or actual
assignee or participant of any of them provided such Person agrees to hold such
information confidential, or (iii) by the Administrative Agent, the Lenders, the
Lender Agents, the Account Bank, the Collateral Agent and the Collateral
Custodian to any commercial paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Lender or any Person providing financing
to, or holding equity interests in, any Conduit Lender, as applicable, and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of the confidential nature
of such information. In addition, the Lenders, the Lender Agents, the
Administrative Agent, the Collateral Agent, the Account Bank and the Collateral
Custodian may disclose any such nonpublic information as required pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

 

-148-



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Lenders’, the Lender Agents’, the Administrative
Agent’s, the Collateral Agent’s, the Account Bank’s or the Collateral
Custodian’s business or that of their affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, any
Lender, any Lender Agent, the Collateral Agent, the Collateral Custodian or the
Account Bank or an officer, director, employer, shareholder or affiliate of any
of the foregoing is a party, (d) in any preliminary or final offering circular,
registration statement or contract or other document approved in advance by the
Borrower or (e) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Collateral Agent or the Collateral Custodian having
a need to know the same, provided that the disclosing party advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower.

Section 12.14 Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 12.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

Section 12.15 Waiver of Set Off.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lenders, the Lender Agents or their respective assets.

Section 12.16 Headings and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

-149-



--------------------------------------------------------------------------------

Section 12.17 Ratable Payments.

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.09 or Section 2.10) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, that, if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

Section 12.18 Failure of Borrower or Collateral Manager to Perform Certain
Obligations.

If the Borrower fails, or fails to cause the Collateral Manager, as applicable,
to perform any of its agreements or obligations under Section 5.01(t),
Section 5.02(p) or Section 5(q) of the Management Agreement, the Administrative
Agent may (but shall not be required to) itself perform, or cause performance
of, such agreement or obligation, and the expenses of the Administrative Agent
incurred in connection therewith shall be payable by the Borrower upon the
Administrative Agent’s demand therefor.

Section 12.19 Power of Attorney.

The Borrower irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Borrower
(i) to file financing statements necessary or desirable in the Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Secured Parties in the Collateral Portfolio and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Collateral Portfolio as a financing
statement in such offices as the Administrative Agent in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the interests of the Secured Parties in the Collateral Portfolio.
This appointment is coupled with an interest and is irrevocable.

Section 12.20 Permitted Equityholder Transaction.

Notwithstanding anything herein to the contrary, each of the Secured Parties
hereby agrees, acknowledges and consents to any Permitted Equityholder
Transaction and agrees that no Permitted Equityholder Transaction (or any part
thereof) shall directly or indirectly breach any representation or covenant
within, or cause any default under, any provision of this Agreement or any other
Transaction Document. Furthermore, each of the Secured Parties agrees to
cooperate with the Equityholder and the Collateral Manager, as the case may be,
to deliver any amendments, modifications or other agreements to the Transaction
Documents as may be reasonably necessary or requested by the Equityholder or the
Collateral Manager, as the case may be, in order to effectuate such Permitted
Equityholder Transaction.

 

-150-



--------------------------------------------------------------------------------

Section 12.21 Limitation on Liability.

Notwithstanding anything herein to the contrary, it is understood and agreed
that no Borrower Advisor assumes any liability or obligation of the Borrower,
including without limitation any of the Obligations; provided that the foregoing
non-recourse provisions shall in no way affect any rights any Secured Party
might have against any incorporator, affiliate, stockholder, officer, employee
or director of the Borrower, any Borrower Advisor or the Collateral Custodian to
the extent of any fraud, misappropriation, embezzlement or any other financial
crime constituting a felony by such Person.

[Signature pages to follow.]

 

-151-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:     CHESTNUT HILL FUNDING LLC as the Borrower     By:  

/s/ Gerald F. Stahlecker

      Name:   Gerald F. Stahlecker       Title:   Executive Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:     CAPITAL ONE, NATIONAL ASSOCIATION, as the
Administrative Agent     By:  

/s/ Kevin P. Gibbons

      Name:   Kevin P. Gibbons       Title:   Managing Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

INSTITUTIONAL LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION, as an Institutional
Lender     By:  

/s/ Kevin P. Gibbons

      Name: Kevin P. Gibbons       Title: Managing Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE COLLATERAL AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Collateral Agent     By:  

/s/ José M. Rodríguez

      Name: José M. Rodríguez       Title: Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE



--------------------------------------------------------------------------------

THE ACCOUNT BANK:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Account
Bank     By:  

/s/ José M. Rodríguez

      Name: José M. Rodríguez       Title: Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE COLLATERAL CUSTODIAN:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Collateral Custodian     By:  

/s/ José M. Rodríguez

      Name: José M. Rodríguez       Title: Vice President



--------------------------------------------------------------------------------

ANNEX A

Notices for Addresses

If to the Borrower (or any Borrower Advisor (other than the Collateral
Sub-Advisor) c/o the Borrower):

Chestnut Hill Funding LLC

c/o FS Investment Corporation III

201 Rouse Boulevard

Philadelphia, PA 19112

Attn: Gerald F. Stahlecker, Executive Vice President

Telephone: (215) 495-1169

Fax: (215) 222-4649

Email: jerry.stahlecker@franklinsquare.com

If to the Collateral Sub-Advisor:

GSO/Blackstone Debt Funds Management LLC

c/o GSO Capital Partners, L.P.

345 Park Avenue, 31st Floor

New York, NY 10154

Attn: Andrew Jordan, Senior Vice President

Telephone: (212) 503-2118

Fax:

Email: andrew.jordan@gsocap.com

 

Annex A-1



--------------------------------------------------------------------------------

ANNEX A (cont’d)

 

If to the Administrative Agent:

Capital One, National Association

4445 Willard Avenue, 6th Floor

Chevy Chase, Maryland 20815

Attention: Bridget Rainero

Fax: (301) 280-0296

Phone: (301) 280-2592

If to the Institutional Lender:

Capital One, National Association

4445 Willard Avenue, 6th Floor

Chevy Chase, Maryland 20815

Attention: Bridget Rainero

Fax: (301) 280-0296

Phone: (301) 280-2592

If to the Collateral Agent:

Wells Fargo Bank, National Association

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services – Chestnut Hill Funding LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

If to the Account Bank:

Wells Fargo Bank, National Association

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services – Chestnut Hill Funding LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

 

Annex A-2



--------------------------------------------------------------------------------

ANNEX A (cont’d)

 

If to the Collateral Custodian:

Wells Fargo Bank, National Association

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services - Chestnut Hill Funding LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

 

Annex A-3



--------------------------------------------------------------------------------

ANNEX B

Commitments

 

Conduit Lender

  

Commitment

N/A    N/A

Institutional Lender

  

Commitment

Capital One, National Association    $150,000,000

 

Annex B-1



--------------------------------------------------------------------------------

ANNEX C

Calculated Applicable Spread

The “Calculated Applicable Spread” shall be determined in accordance with the
following formula, rounded to four decimal places:

Calculated Applicable Spread = (ASB x PercentageB) + (ASL x PercentageL) + (AST
x PercentageT) + (ASSL x PercentageSL) + (ASUL x PercentageSL) + (ASLO x
PercentageLO)

 

where:    ASB    =    1.75%;    ASL    =    2.25%;    AST    =    2.50%;    ASSL
   =    2.50%;    ASUL    =    2.50%;    ASLO    =    2.50%;    ARB    =   
75.00%;    ARL    =    70.00%;    ART    =    67.50%;    ARSL    =    25.00%;   
ARUL    =    25.00%    ARLO    =    60.00%;

   PercentageB      = Average AB / Average AAgg;    PercentageL      = Average
AL / Average AAgg;    PercentageT      = Average AT / Average AAgg;   
PercentageSL      = Average ASL / Average AAgg;    PercentageUL      = Average
AUL / Average AAgg;    PercentageLO      = Average ALO / Average AAgg;   
Average AB      = ARB x (the aggregate Adjusted Borrowing Value of all Broadly
Syndicated Loans on the first day of the related Collection Period + the
aggregate Adjusted Borrowing Value of all Broadly Syndicated Loans on the last
day of the related Collection Period) / 2;    Average AL      = ARL x (the
aggregate Adjusted Borrowing Value of all Large Middle Market Loans on the first
day of the related Collection Period + the aggregate Adjusted Borrowing Value of
all Large Middle Market Loans on the last day of the related Collection Period)
/ 2;    Average AT      = ART x (the aggregate Adjusted Borrowing Value of all
Traditional Middle Market Loans on the first day of the related Collection
Period + the aggregate Adjusted Borrowing Value of all Traditional Middle Market
Loans on the last day of the related Collection Period) / 2;

 

Annex C-1



--------------------------------------------------------------------------------

   Average ASL      = ARSL x (the aggregate Adjusted Borrowing Value of all
Second Lien Loans on the first day of the related Collection Period + the
aggregate Adjusted Borrowing Value of all Second Lien Loans on the last day of
the related Collection Period) / 2;    Average AUL      = ARUL x (the aggregate
Adjusted Borrowing Value of all Unsecured Loans on the first day of the related
Collection Period + the aggregate Adjusted Borrowing Value of all Unsecured
Loans on the last day of the related Collection Period) / 2;    Average ALO     
= ARLO x (the aggregate Adjusted Borrowing Value of all Last Out Loans on the
first day of the related Collection Period + the aggregate Adjusted Borrowing
Value of all Last Out Loans on the last day of the related Collection Period) /
2; and    Average AAgg      = Average AB + Average AL + Average AT + Average ASL
+ Average AUL + Average ALO.

 

Annex C-2